


EXHIBIT 10.1














AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
among
WESTPOINT HOME, INC.,
as the Borrower,
the Lenders from time to time party thereto,
and
BANK OF AMERICA, N.A.,
as the Administrative Agent
Dated as of June 15, 2011
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as the Sole Lead Arranger and Book Manager























--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS
1
 
SECTION 1.1
General Definitions
1
 
SECTION 1.2
Accounting Terms and Determinations
30
 
SECTION 1.3
Other Terms; Headings
30
ARTICLE II THE CREDIT FACILITIES
30
 
SECTION 2.1
The Revolving Credit Loans
30
 
SECTION 2.2
LC Facility
32
 
SECTION 2.3
Procedure for Borrowing; Notices of Borrowing; Notices of Continuation; Notices
of Conversion; Settlement
35
 
SECTION 2.4
Use of Proceeds
40
 
SECTION 2.5
Maximum Amount of the Facility; Mandatory Prepayments; Optional Prepayments
40
 
SECTION 2.6
Maintenance of Loan Account; Statements of Account
42
 
SECTION 2.7
Maintenance of Dominion Account and Concentration Account; Collection of
Receivables
42
 
SECTION 2.8
Term
43
 
SECTION 2.9
Payment Procedures
45
 
SECTION 2.10
Defaulting Lenders
47
 
SECTION 2.11
Notices
47
ARTICLE III SECURITY
47
 
SECTION 3.1
General
47
 
SECTION 3.2
Recourse to Security
48
 
SECTION 3.3
Special Provisions Relating to Inventory
48
 
SECTION 3.4
Special Provisions Relating to Receivables
49
 
SECTION 3.5
Continuation of Liens, Etc.
49
 
SECTION 3.6
Power of Attorney
50
 
SECTION 3.7
Release of Collateral
50
ARTICLE IV INTEREST, FEES AND EXPENSES
50
 
SECTION 4.1
Interest
50
 
SECTION 4.2
Interest After Event of Default
51
 
SECTION 4.3
The Administrative Agent's and Closing Fees
51
 
SECTION 4.4
Unused Line Fee and LC Facility Fees
51
 
SECTION 4.5
Calculations
51
 
SECTION 4.6
Indemnification in Certain Events
52
 
SECTION 4.7
Taxes
53
ARTICLE V CONDITIONS OF LENDING
55
 
SECTION 5.1
Conditions to Credit Extensions
55
 
SECTION 5.2
Conditions Precedent to Each Loan
57
 
SECTION 5.3
Limited Waiver of Conditions Precedent
57




-i-

--------------------------------------------------------------------------------




ARTICLE VI REPRESENTATIONS AND WARRANTIES
58
 
SECTION 6.1
Representations and Warranties of the Borrower
58
ARTICLE VII COVENANTS OF THE BORROWER
63
 
SECTION 7.1
Affirmative Covenants
63
 
SECTION 7.2
Negative Covenants
67
ARTICLE VIII EVENTS OF DEFAULT
69
 
SECTION 8.1
Events of Default
69
 
SECTION 8.2
Acceleration, Termination and Demand Rights
71
 
SECTION 8.3
Other Remedies
71
 
SECTION 8.4
License for Use of Software and Other Intellectual Property
72
 
SECTION 8.5
No Marshalling; Deficiencies; Remedies Cumulative
72
 
SECTION 8.6
Waivers
73
 
SECTION 8.7
Further Rights of the Administrative Agent
73
ARTICLE IX THE AGENT
74
 
SECTION 9.1
Appointment, Authority and Duties of the Administrative Agent
74
 
SECTION 9.2
Agreements Regarding Collateral and Examination Reports
76
 
SECTION 9.3
Reliance By The Administrative Agent
77
 
SECTION 9.4
Action Upon Default
77
 
SECTION 9.5
Ratable Sharing
78
 
SECTION 9.6
Indemnification of the Agent Indemnitees
78
 
SECTION 9.7
Limitation on Responsibilities of the Administrative Agent
79
 
SECTION 9.8
Successor Administrative Agent and Co-Agents
80
 
SECTION 9.9
Consents, Amendments and Waivers
81
 
SECTION 9.10
Due Diligence and Non-Reliance
82
 
SECTION 9.11
Representations and Warranties of Lenders
83
 
SECTION 9.12
The Required Lenders
83
 
SECTION 9.13
Several Obligations
83
 
SECTION 9.14
Administrative Agent in its Individual Capacity
84
 
SECTION 9.15
No Third Party Beneficiaries
84
 
SECTION 9.16
Notice of Transfer
84
 
SECTION 9.17
Replacement of Certain Lenders
84
 
SECTION 9.18
Remittance of Payments and Collections
85
ARTICLE X GENERAL PROVISIONS
86
 
SECTION 10.1
Notices and Communications
86
 
SECTION 10.2
Delays; Partial Exercise of Remedies
87
 
SECTION 10.3
Right of Setoff
87
 
SECTION 10.4
Indemnification; Reimbursement of Expenses of Collection
87
 
SECTION 10.5
Nonliability of the Administrative Agent and the Lenders
89
 
SECTION 10.6
Counterparts; Telecopied Signatures
89
 
SECTION 10.7
Severability
89
 
SECTION 10.8
Maximum Rate
89
 
SECTION 10.9
Entire Agreement; Interpretation
90


-ii-

--------------------------------------------------------------------------------




 
SECTION 10.10
LIMITATION OF LIABILITY
90
 
SECTION 10.11
GOVERNING LAW
91
 
SECTION 10.12
SUBMISSION TO JURISDICTION
91
 
SECTION 10.13
JURY TRIAL
91
 
SECTION 10.14
Confidentiality
92
ARTICLE XI BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS; AMENDMENT AND
RESTATEMENT
93
 
SECTION 11.1
Successors and Assigns
93
 
SECTION 11.2
Participations
93
 
SECTION 11.3
Assignments
94
 
SECTION 11.4
Amendment and Restatement
95



Schedules
Schedule 1 - Commitments of Lenders
Schedule 2 - Pledged Deposit Accounts
Schedule 3 - Patents and Trademarks
Schedule 6.1(a) - Foreign Jurisdictions
Schedule 6.1(b) - Locations of Collateral
Schedule 6.1(g) - Subsidiaries
Schedule 6.1(k) - Joint Ventures
Schedule 6.1(l) - Other Corporate Names of the Borrower
Schedule 6.1(p) - Taxes
Schedule 6.1(q) - Pending Litigation
Schedule 6.1(r) - Existing Indebtedness
Schedule 6.1(t) - Existing Liens
Exhibits
Exhibit A    -    Revolving Credit Note
Exhibit B    -    Form of Assignment and Acceptance
Exhibit C    -    Form of Notice of Assignment and Acceptance
Exhibit D    -    Compliance Certificate
Exhibit E    -    Form of Notice of Borrowing
Exhibit F    -    Form of Notice of Continuation/Conversion
Exhibit G    -    Form of Borrowing Base Certificate
Exhibit H    -    Form of Confidentiality Agreement
Exhibit I    -    Form of Imported Inventory Agreement
Exhibit J    -    Existing Letters of Credit
Exhibit K    -    Form of Release of Claims



-iii-

--------------------------------------------------------------------------------






AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of June 15, 2011,
among WESTPOINT HOME, INC., a Delaware corporation (the "Borrower"), each of the
financial institutions identified as a Lender on Schedule 1 (together with each
of their respective successors and permitted assigns, each, a "Lender," and
collectively, the "Lenders"), and BANK OF AMERICA, N.A., a national banking
association, in its capacity as a Lender, as the collateral and as the
Administrative Agent for the Lenders (together with its successors in such
capacity, the "Administrative Agent"), and as the Issuing Bank.
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent, and certain financial
institutions (the "Existing Lenders"), are parties to a certain Loan and
Security Agreement dated as of June 16, 2006 (as amended and as in effect on the
date hereof, the "Existing Loan Agreement") pursuant to which the Existing
Lenders made certain revolving credit loans and letter of credit accommodations
to the Borrower.
The Borrower has requested that the Existing Loan Agreement be amended and
restated in its entirety to become effective and binding on the Borrower
pursuant to the terms hereof. The Administrative Agent and the Lenders
(including Bank of America, N.A., as the Existing Lender that is a party hereto)
have agreed, subject to the terms of this Agreement, to amend and restate the
Existing Loan Agreement in its entirety to read as set forth herein. The parties
hereto agree that (a) the commitments that Bank of America, N.A. extended to the
Borrower under the Existing Loan Agreement and the commitments of the new
Lenders that become parties hereto shall be extended or advanced upon the
amended and restated terms and conditions contained in this Agreement, (b) the
Loans and other Obligations outstanding under (and as defined in) the Existing
Loan Agreement shall be governed by and deemed to be outstanding under the
amended and restated terms and conditions contained herein, and (c) all existing
Obligations are and shall continue to be (and all Obligations incurred pursuant
hereto shall be) secured by the Loan Documents, which for purposes of this
Agreement shall include the Loan Documents under (and as defined in) the
Existing Loan Agreement, as such Loan Documents may be now or hereafter amended,
modified, supplemented or restated in connection with the credit facility under
this Agreement.
NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent hereby
agree that the Existing Loan Agreement is hereby amended and restated in its
entirety by this Agreement as follows:


ARTICLE I
DEFINITIONS
    
SECTION 1.1        General Definitions. As used herein, the following terms
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):
    

-1-

--------------------------------------------------------------------------------




"Account Debtor" means a Person who is or becomes obligated under or on account
of a Receivable, chattel paper or general intangible.
"Accounts Related Collateral" means and includes (i) all rights to payment for
goods sold or leased or for services rendered, whether such rights to payment
constitute under Applicable Law accounts, general intangibles, contract rights,
documents, chattel paper, instruments or any other classification of property;
(ii) all supporting obligations; (iii) all intercompany loans made by the
Borrower to any Affiliate or Subsidiary of the Borrower, other than extensions
of credit to an Affiliate that is a customer of the Borrower made in the
Ordinary Course of Business upon fair and reasonable terms that are no less
favorable to the Borrower than would be obtained in a comparable arm's-length
transaction with an unaffiliated Person (the "Intercompany Loan Collateral");
(iv) all letter-of-credit rights relating to any such right to payment described
in clause (i); (v) all contracts from which any such right to payment has
arisen; (vi) all deposit accounts maintained at BofA and all other Pledged
Deposit Accounts; (vii) all cash and non-cash proceeds (including insurance
proceeds) of any of the foregoing; and (viii) all books and records relating to
any of the foregoing, including all invoices, purchase orders, delivery
receipts, waybills and payment records, whether or not in written or electronic
format or in any other medium.
"Adjusted LIBOR" means for any Interest Period, with respect to LIBOR Rate
Advances, the per annum rate of interest (rounded upward, if necessary, to the
nearest 1/8th of 1%) determined by the Administrative Agent at approximately
11:00 a.m. (London time) two Business Days prior to commencement of such
Interest Period, for a term comparable to such Interest Period, equal to (i) the
British Bankers Association LIBOR Rate ("BBA LIBOR"), as published by Reuters
(or other commercially available source designated by Agent); or (ii) if BBA
LIBOR is not available for any reason, the interest rate at which Dollar
deposits in the approximate amount of the LIBOR Rate Advance would be offered by
BofA's London branch to major banks in the London interbank Eurodollar market.
If the Board of Governors imposes a Reserve Percentage with respect to LIBOR
deposits, then Adjusted LIBOR shall be the foregoing rate, divided by 1 minus
the Reserve Percentage.
"Administrative Agent" has the meaning specified in the introductory paragraph.
"Advance" means a Base Rate Advance or a LIBOR Rate Advance.
"Affiliate" means, as to any Person, any other Person who directly or indirectly
controls, is under common control with, is controlled by or is a director,
officer, manager or general partner of such Person. As used in this definition,
"control" (including its correlative meanings, "controlled by" and "under common
control with") means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
voting securities or partnership or other ownership interests, by contract or
otherwise), provided that any public company that does not conduct business in
any material respect in or with the home fashion textile industry shall not be
an Affiliate hereunder except for purposes of Section 6.1(j). Notwithstanding
the foregoing, (i) unless the Borrower owns more than 25% of the equity
interests of such Person, such Person shall not be deemed to be an Affiliate of
the Borrower for purposes of the definitions of "Eligible Receivables" and
"Eligible Vendor" and (ii)

-2-

--------------------------------------------------------------------------------




no Person controlled by Carl C. Icahn, other than Icahn Enterprises and any
Subsidiary thereof (including WPI), shall be deemed an Affiliate for such
purposes of this Agreement.
"Agent Indemnitees" means the Administrative Agent and Merrill Lynch and all of
their respective present and future officers, directors, employees, agents and
attorneys.
"Agent Professionals" means attorneys, accountants, appraisers, business
valuation experts, environmental engineers or consultants, turnaround
consultants and other professionals or experts retained by the Administrative
Agent or Merrill Lynch.
"Agreement" means this Amended and Restated Loan and Security Agreement, as
amended, supplemented or otherwise modified from time to time.
"Applicable Law" means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Loan Document or Material Contract in question,
including (i) all applicable common law and equitable principles; (ii) all
provisions of all applicable state, federal and foreign constitutions, statutes,
rules, regulations and final, non-appealable orders of Governmental Authorities;
and (iii) all orders, judgments and decrees of all courts and arbitrators, in
each case which are final and non-appealable.
"Applicable Margin" means a percentage equal to 2.00% with respect to Revolving
Credit Loans that are Base Rate Advances, and 3.00% with respect to Revolving
Credit Loans that are LIBOR Rate Advances; provided that the Applicable Margin
shall be increased or (if no Default or Event of Default exists) decreased, on a
quarterly basis commencing on October 1, 2011, according to the performance of
the Borrower as measured by the Average Excess Availability for the immediately
preceding Fiscal Quarter of the Borrower, as follows:
Level
Average Excess Availability
Applicable Margin for Base Rate Advances
Applicable Margin for LIBOR Rate Advances
I
< 33.3% of the
Maximum Amount of the Facility
2.5%
3.5%
II
> 33.3% and < 66.7% of the Maximum Amount of the Facility
2.25%
3.25%
III
> 66.7% of the
Maximum Amount of the Facility
2%
3%



and provided further that, commencing with the third Business Day after the last
day of the first Test Period for which the Fixed Charge Coverage Ratio is
greater than 1.00 to 1.00, (i) the Applicable Margin for LIBOR Rate Advances for
Level II shall be reduced to 3.00% and for Level III shall be reduced to 2.75%,
and (ii) the Applicable Margin for Base Rate Advances for Level II shall be
reduced to 2.00% and for Level III shall be reduced to 1.75%.

-3-

--------------------------------------------------------------------------------




"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and its assignee, and accepted by the Administrative Agent, and
substantially in the form of Exhibit B.
"Auditors" means Grant Thornton LLP or another nationally recognized firm of
independent public accountants selected by the Borrower and reasonably
satisfactory to the Administrative Agent.
"Availability Block" means, on any date of determination, an amount equal to (i)
the greater of (a) 20% of the Maximum Amount of the Facility or (b) $7,500,000,
minus (in either case under clause (i)(a) or (i)(b)), (ii) the lesser of (a) 50%
of the amount of Suppressed Availability or (b) $5,000,000.
"Availability Reserve" means, on any date of determination, the sum of the
reserves that the Administrative Agent may establish from time to time in its
Permitted Discretion, including each of the following (without duplication):
(i) the aggregate amount equal to three months rent and other charges on each of
the Borrower's leased locations at which Collateral is located for which the
Administrative has not received a duly executed Collateral Access Agreement (a
"Rent Reserve"), (ii) the Bank Products Reserve, (iii) the Dilution Reserve,
(iv) the Royalty Reserve, (v) the aggregate amount of liabilities secured by
Liens upon Accounts Related Collateral or Inventory Related Collateral that are
senior to the Administrative Agent's Liens if such Liens are not Permitted Liens
(provided that the imposition of a reserve hereunder on account of such Liens
shall not be deemed a waiver of the Event of Default that arises from the
existence of such Liens) or are Permitted Liens for property taxes, (vi) accrued
and unpaid sales taxes on Inventory sold, (vii) any other Tax Liens if superior
to the Administrative Agent's Liens, (viii) the Freight and Duty Reserve,
including the aggregate amount of Custom Broker Fees then due and payable by the
Borrower (except to the extent that the Administrative Agent has received a duly
executed Imported Inventory Agreement from the Person to which such Custom
Broker Fees are payable agreeing that any Lien of such Person is subordinate to
the Administrative Agent's Lien hereunder), and (ix) any other reserves that the
Administrative Agent has determined in is Permitted Discretion are appropriate
with respect to the value of the Collateral or the enforceability or priority of
the Administrative Agent's Lien thereon; provided, however, that any reserves
established with respect to any diminution in value of the Accounts Related
Collateral or the Inventory Related Collateral will be limited to the amount
believed to reflect such diminution; and provided further, that if the
Administrative Agent has established a LC Reserve for LC Obligations with
respect to any matter, the Administrative Agent will not also establish an
Availability Reserve with respect to the same matter.
"Average Excess Availability" means, for any period, an amount equal to the sum
of the amount of Excess Availability on each day during such period, as
determined by the Administrative Agent, divided by the number of days in such
period.
"Bahrain Subsidiary" means WestPoint Home (Bahrain) WLL, a company organized
under the laws of the Kingdom of Bahrain.
"Bank Product Obligations" means obligations of the Borrower in respect of Bank
Products.

-4-

--------------------------------------------------------------------------------




"Bank Products" means any one or more of the following types of services or
facilities extended to the Borrower by BofA, any Affiliate of BofA, any Lender
or any Affiliate of a Lender: (i) credit cards; (ii) Cash Management
Transactions; and (iii) Hedging Agreements.
"Bank Products Reserve" means, on any date, a reserve established by the
Administrative Agent with the consent of the Borrower (which consent the
Borrower may withhold in its sole discretion) from time to time with respect to
Bank Product Obligations of the Borrower.
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy."
"Base Rate" means, for any day, the rate of interest equal to the greatest of
(i) the interest rate announced by BofA from time to time as its prime rate on
such day, (ii) the Federal Funds Rate for such day plus 0.50%, or (iii) Adjusted
LIBOR for a 30 day interest period as determined on such day, plus 1.00%. Such
rate is a reference rate only and BofA may make loans or other extensions of
credit at, above or below it. Any change in the prime rate announced by BofA
shall take effect at the opening of business on the effective date specified in
the public announcement of the change.
"Base Rate Advance" means an Advance that bears interest at the Base Rate.
"Beneficial Owner" has the meaning specified in the definition of "Change of
Control".
"Blocked Account Bank" means a bank at which a Dominion Account or a
Concentration Account is established as provided in Section 2.7.
"Blocked Person" has the meaning specified in Section 6.1(s).
"Board of Governors" means the Board of Governors of the Federal Reserve System.
"BofA" means Bank of America, N.A., a national banking association, and its
successors and assigns.
"Borrower" has the meaning specified in the introductory paragraph.
"Borrower's Account" means the account maintained by the Borrower at BofA in
Dallas, Texas or such other account as the Borrower may from time to time
designate in writing to the Administrative Agent.
"Borrowing" has the meaning specified in Section 2.3(a).
"Borrowing Base" means on any date of determination thereof, an amount equal to
(i) the lesser of (a) the Maximum Amount of the Facility and (b) the sum of (1)
85% of the Value of Eligible Receivables on such date plus (2) the Inventory
Advance Rate multiplied by the Value of Eligible Inventory on such date minus
(3) the Availability Reserve on such date, minus (ii) the Availability Block on
such date minus (iii) the LC Reserve on such date.
"Borrowing Base Certificate" has the meaning specified in Section 7.1(k)(iv).

-5-

--------------------------------------------------------------------------------




"Borrowing Date" means the date on which a Borrowing is obtained.
"Business Day" means any day other than a Saturday, a Sunday or any other day on
which commercial banks in New York, New York or Atlanta, Georgia are required or
permitted by law to close. When used in connection with any LIBOR Rate Advance,
a Business Day shall also exclude any day on which commercial banks are not open
for dealings in Dollar deposits in the London interbank market.
"Business Plan" means a business plan of the Borrower and its Subsidiaries,
consisting of consolidated and consolidating projected balance sheets, related
cash flow statements and related profit and loss statements which covers a
one-year period and which is prepared on a quarterly basis.
"Capital Expenditures" means expenditures for any fixed assets or improvements,
replacements, substitutions or additions thereto or therefor which have a useful
life of more than one year, and shall include all commitments, payments in
respect of Capitalized Lease Obligations and leasehold improvements.
"Capitalized Lease Obligations" means any rental obligation which, under GAAP,
is or will be required to be capitalized on the books of the lessee, taken at
the amount thereof accounted for as Indebtedness (net of Interest Expense) in
accordance with GAAP.
"Cash Collateral" means cash, and any interest or other income earned thereon,
that is deposited with the Administrative Agent in accordance with this
Agreement to Cash Collateralize any LC Obligations or other Obligations.
"Cash Collateral Account" means a demand deposit, money market or other account
established by the Administrative Agent at BofA or such other financial
institution as the Administrative Agent may select in its discretion, which
account shall be in the Administrative Agent's name and subject to the
Administrative Agent's Liens.
"Cash Collateralize" means, with respect to LC Obligations arising from Letters
of Credit outstanding on any date or Obligations arising under Hedging
Agreements on such date, the deposit with the Administrative Agent of
immediately available funds into the Cash Collateral Account in an amount equal
to 105% of the sum of the aggregate undrawn amounts of such Letters of Credit
and other LC Obligations, all Obligations existing under such Hedging
Agreements, and all related fees and other amounts due or to become due in
connection with such LC Obligations and Hedging Agreements.
"Cash Dominion Notice" means a written notice from the Administrative Agent to a
bank at which a Dominion Account is maintained that a Cash Dominion Period is in
effect.
"Cash Dominion Period" means each period of time that (i) commences upon the
occurrence of a Default or an Event of Default and ends on the date that such
Default or Event of Default ceases to exist or is waived in writing by the
Administrative Agent, or (ii) commences on any date that Excess Availability is
less than 10% of the Maximum Amount of the Facility, and ends on the date that
Excess Availability is greater than 10% of the Maximum Amount of the Facility
for 30 consecutive days; provided, however, that a Cash Dominion Period will not

-6-

--------------------------------------------------------------------------------




commence pursuant to clause (ii) hereof at any time there are no Loans
outstanding and Excess Availability is greater than $5,000,000.
"Cash Dominion Termination Notice" means a written notice from the
Administrative Agent to a bank at which a Dominion Account is maintained that a
Cash Dominion Period as to which a Cash Dominion Notice was previously given is
no longer in effect.
"Cash Equivalents" means (i) securities issued, guaranteed or insured by the
United States or any of its agencies with maturities of not more than one year
from the date acquired; (ii) securities issued, guaranteed or insured by any
state of the United States or any public instrumentality thereof with maturities
of not more than one year from the date acquired and, at the time of
acquisition, having one of the three highest ratings obtainable from either
Standard & Poor's Ratings Services or Moody's Investors Service, Inc.;
(iii) time deposits, term deposits and certificates of deposit with maturities
of not more than one year from the date acquired, issued by (A) the
Administrative Agent or any Lender or any of their respective Affiliates, (B)
any U.S. federal or state chartered commercial bank of recognized standing which
has capital and unimpaired surplus in excess of $500,000,000 or (C) any bank or
its holding company that has a short-term commercial paper rating of at least
A-1 or the equivalent by Standard & Poor's Ratings Services or at least P-1 or
the equivalent by Moody's Investors Service, Inc.; (iv) repurchase agreements
and reverse repurchase agreements with terms of not more than 30 days from the
date acquired, for securities of the type described in clause (i) or (ii) above
and entered into only with commercial banks having the qualifications described
in clause (iii) above or such other financial institutions with a short-term
commercial paper rating of at least A-1 or the equivalent by Standard & Poor's
Ratings Services or at least P-1 or the equivalent by Moody's Investors Service,
Inc.; (v) commercial paper issued by any Person incorporated under the laws of
the United States or any state thereof and rated at least A-1 or the equivalent
thereof by Standard & Poor's Ratings Services or at least P-1 or the equivalent
thereof by Moody's Investors Service, Inc., in each case with maturities of not
more than one year from the date acquired; and (vi) investments in money market
funds registered under the Investment Company Act of 1940, which have net assets
of at least $500,000,000 and at least 85% of whose assets consist of securities
and other obligations of the type described in clauses (i) through (v) above.
"Cash Management Transactions" means any cash management, disbursement or
related services, including overdrafts and the automatic clearing house transfer
of funds provided by BofA or any Lender or by any Affiliate of BofA or of any
Lender for the account of the Borrower.
"Change of Control" means, with respect to the Borrower, the consummation of any
transaction (including any merger or consolidation), the result of which is that
any of Carl C. Icahn and the Related Parties are no longer the Beneficial
Owners, directly or indirectly, of at least a majority of the Voting Stock of
the Borrower. For purposes of the definition of Change in Control, the following
capitalized terms shall have the following meanings: "Beneficial Owner" has the
meaning ascribed to such term in Rule 13d-3 and Rule 13d-5 under the Exchange
Act. The terms "Beneficially Owns" and "Beneficially Owned" have a corresponding
meaning. "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and any successor thereto. "Related Parties" means: (1) Carl C. Icahn, any
spouse and any child, stepchild, sibling or descendant of Carl C. Icahn; (2) any
estate of Carl C. Icahn or of any person under clause (1);

-7-

--------------------------------------------------------------------------------




(3) any person who receives a beneficial interest in any estate under clause (2)
to the extent of such interest; (4) any executor, personal administrator or
trustee who holds such beneficial interest in the estate for the benefit of, or
as fiduciary for, any person under clauses (1), (2) or (3) to the extent of such
interest; (5) any corporation, partnership, limited liability company, trust, or
similar entity, directly or indirectly owned or controlled by Carl C. Icahn or
any other person or persons identified in clauses (1), (2), (3) or (4); or (6)
any not-for-profit entity not subject to taxation pursuant to Section 501(c)(3)
of the Internal Revenue Code or any successor provision to which Carl C. Icahn
or any person identified in clauses (1), (2), or (3) above contributes his
beneficial interest in the Borrower or to which such beneficial interest passes
pursuant to such person's will. "Voting Stock" means, with respect to a
corporation, any class or series of capital stock of such corporation that is
ordinarily entitled to vote in the election of directors thereof at a meeting of
stockholders called for such purpose.
"Chipley Facility" means the Borrower's manufacturing facility located in
Chipley, Washington County, Florida.
"Claims" has the meaning specified in Section 10.4.
"Closing Date" means the date of execution and delivery of this Agreement by the
Borrower, BofA and the Administrative Agent.
"Collateral" means all of the following Property of the Borrower:
(i)    All Accounts Related Collateral;
(ii)    All Inventory Related Collateral;
(iii)    All Equipment Related Collateral; and
(iv)    All proceeds and products of the property and assets described in the
foregoing clauses.
"Collateral Access Agreements" means a landlord waiver, mortgagee waiver, bailee
letter or similar acknowledgment of any lessor, warehouseman or processor in
possession of any Collateral or on whose property any Collateral is located, in
form and substance reasonably satisfactory to the Administrative Agent.
"Collections" means all cash, funds, checks, notes, instruments, any other form
of remittance tendered by Account Debtors in respect of payment of Receivables
of the Borrower and any other payments received by the Borrower with respect to
any Collateral.
"Commitment" means at any date for any Lender, the obligation of such Lender to
make Revolving Credit Loans and to purchase participations in LC Obligations
pursuant to the terms and conditions of this Agreement, which shall not exceed
the principal amount set forth opposite such Lender's name on Schedule 1 to this
Agreement or the principal amount set forth in the Assignment and Acceptance by
which it became a Lender, as modified from time to time pursuant to the terms of
this Agreement or to give effect to any applicable Assignment and Acceptance;
and "Commitments" means the aggregate principal amount of the Commitments of

-8-

--------------------------------------------------------------------------------




all Lenders, the maximum amount of which on any date shall be $50,000,000, as
reduced from time to time pursuant to Section 2.1(c).
"Compliance Certificate" has the meaning specified in Section 7.1(k)(iii).
"Concentration Account" means an account maintained by the Borrower at BofA, to
which all monies from time to time deposited to a Dominion Account shall be
transferred.
"Confidentiality Agreement" means an agreement substantially in the form of
Exhibit H.
"Continuation" has the meaning specified in Section 2.3(b).
"Convert," "Conversion" and "Converted" each refers to conversion of Advances of
one Type into Advances of another Type pursuant to Section 2.3(c).
"Covered Information" has the meaning specified in Section 10.14(a).
"Customer Accommodation" has the meaning specified in the definition of
"Eligible Receivables".
"Customs Broker" means a Person serving as a customs broker for the Borrower in
connection with the Borrower's importation of Inventory.
"Customs Broker Fees" means with respect to any Customs Broker, all fees,
expense reimbursement and other amounts owing by Borrower to such Customs
Broker.
"Default" means any of the events specified in Section 8.1, whether or not any
of the requirements for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.
"Defaulting Lender" has the meaning specified in Section 2.10.
"Default Rate" has the meaning specified in Section 4.2.
"Deposit Account Control Agreement" means each Deposit Account control agreement
to be executed by each institution maintaining a Pledged Deposit Account,
including each Dominion Account and each Concentration Account, in each case in
favor of the Administrative Agent, for the benefit of the Secured Parties, as
security of the Obligations.
"Dilution Percent" means the percent equal to (i) the sum of the aggregate
amount of bad debt write downs or write offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to the Borrower's
Receivables, divided by (ii) the Borrower's gross sales.
"Dilution Reserve" means, without duplication with respect to any other reserve
on any date of determination, a reserve established and revised from time to
time by the Administrative Agent equal to, if positive, (i) the amount (in
percentage points) by which the Dilution Percent for the immediately preceding
12 Fiscal Month period, as determined by the Administrative

-9-

--------------------------------------------------------------------------------




Agent's most recent field audit, exceeds 5%, multiplied by (ii) the gross amount
of Eligible Receivables on such date before deduction of the Borrower's Customer
Accommodation reserves, minus (iii) the Borrower's Customer Accommodation
reserves on such date.
"Distribution" means any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Indebtedness to a holder of Equity Interests (other than
payments of interest accruing on or after the Closing Date in respect of
Indebtedness owing by the Borrower to WPI ); any purchase, redemption, or other
acquisition or retirement for value of any Equity Interest; or any prepayment of
any Indebtedness other than the Obligations.
"Document" has the meaning specified in the UCC.
"Dollars" and the sign "$" means freely transferable lawful currency of the
United States.
"Domestic In-Transit Inventory" means Inventory that has been purchased by the
Borrower and that is in-transit from a Vendor from a location within the
continental United States to the Borrower or a location designated by the
Borrower that is in the continental United States.
"Dominion Account" means a special account of the Administrative Agent
established by the Borrower at BofA or another bank selected by the Borrower,
but acceptable to the Administrative Agent in its reasonable discretion, and
over which the Administrative Agent shall have exclusive access and control for
withdrawal purposes to the extent specified in Section 2.7.
"EBITDA" means net income after taxes, calculated in accordance with GAAP,
excluding interest expense or interest income, provision for income taxes or
credits, depreciation and amortization expense, gains or losses arising from the
sale of capital assets, gains arising from the write-up of assets, losses from
the write-off or impairment of assets (other than Receivables or Inventory), and
any extraordinary gains or losses (in each case, to the extent included in
determining net income after taxes).
"Eligible Assignee" means a Person that is (i) a Lender, a U.S. based Affiliate
of a Lender or an Approved Fund (as defined below); (ii) a commercial bank,
finance company, or other financial institution, in each case that is organized
under the laws of the United States or any state, has total assets in excess of
$25 billion, extends asset-based lending facilities of the type contemplated
herein in the Ordinary Course of Business and whose becoming an assignee would
not constitute a prohibited transaction under Section 4975 of ERISA or any other
Applicable Law, is acceptable to the Administrative Agent and, unless an Event
of Default exists, the Borrower (such approval by the Borrower, when required,
not to be unreasonably withheld or delayed and to be deemed given by the
Borrower if no objection is received by the assigning Lender and the
Administrative Agent from the Borrower within two Business Days after notice of
such proposed assignment has been provided by the assigning Lender as set forth
in Section 11.3); and, at any time that an Event of Default exists, any other
Person acceptable to the Administrative Agent in its discretion. The term
"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the Ordinary Course of Business of such Person and that is

-10-

--------------------------------------------------------------------------------




administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
"Eligible Customs Broker" means a Customs Broker which is reasonably acceptable
to the Administrative Agent and with which the Administrative Agent and the
Borrower have entered into an Imported Inventory Agreement.
"Eligible In-Transit Inventory" means on any date, In-Transit Inventory that
meets all of the criteria for Eligible Inventory on such date, provided that (i)
such Inventory has been identified to the contract between the Vendor and the
Borrower and, under the terms of sale of such Inventory, title has passed with
respect to such Inventory from the Vendor to the Borrower on or before such
date; (ii) such Inventory is insured by the Borrower in accordance with the
requirements of Section 7.1(f) hereof, (iii) the Vendor has no right on such
date, under Applicable Law or pursuant to any document relating to the sale of
such Inventory, to reclaim, divert the shipment of, reroute, repossess, stop
delivery of or otherwise assert any Lien rights or title retention with respect
to such Inventory; (iv) such Inventory is in the possession of a common carrier,
which is not an Affiliate of the Vendor and which has issued a tangible
negotiable bill of lading to the order of the Borrower (or, if otherwise
required by the Administrative Agent in its discretion, to the order of the
Administrative Agent (if necessary to obtain a first priority Lien in the
related Inventory)); (v) such bill of lading (or an original counterpart thereof
in the case of Foreign In-Transit Inventory) is in the possession, in the United
States, of the Borrower, Lender or an Eligible Customs Broker; (vi) the Vendor
of such Inventory is an Eligible Vendor (or, in the case of Foreign In-Transit
Inventory, the purchase price is to be paid pursuant to a documentary Letter of
Credit issued by Lender); and (vii) in the case of Foreign In-Transit Inventory,
the Inventory is to be received by an Eligible Customs Broker and the terms of
the applicable Imported Inventory Agreement with respect to such Foreign
In-Transit Inventory are adhered to by the parties thereto.
"Eligible Inventory" means Inventory of the Borrower consisting of raw
materials, work-in-process consisting of yarn or finished goods, which is free
from any Lien in favor of any Person (other than Liens in favor of the
Administrative Agent or Permitted Liens). The value of Eligible Inventory shall
be computed at the lower of cost (computed on a "first in, first out" basis) or
market. No Inventory of the Borrower shall be Eligible Inventory unless the
Administrative Agent has a perfected first priority Lien thereon. Unless it is
Eligible In-Transit Inventory, Inventory shall not be Eligible Inventory if it
is not located (i) in the United States, and (ii) in a facility owned or leased
by the Borrower, unless it is in a contract warehouse, and the Inventory is
separately identifiable from any other goods (if any), and, unless a Rent
Reserve has been established with respect thereto, the warehouseman has
delivered to the Administrative Agent, if requested, a subordination agreement
in form and substance reasonably satisfactory to the Administrative Agent. In
addition, the Administrative Agent may treat any Inventory as not being Eligible
Inventory to the extent of the Value of such Inventory that the Administrative
Agent determines is: (a) slow moving, obsolete and defective inventory, (b)
packing and shipping materials, (c) samples, display items, bags, replacement
parts or manufacturing supplies, or is (d) unmerchantable, (e) Inventory that
does not meet all material standards imposed by any Governmental Authority, or
constitutes Hazardous Materials under any Environmental Law, (f) waste or scrap
material, (g) subject to any license or other arrangement (except any agreement
or arrangement relating to or providing for Royalties) that restricts the

-11-

--------------------------------------------------------------------------------




Borrower's or the Administrative Agent's right to dispose of such Inventory, and
(h) reflected in reserves for inventory shrinkage, shortages for physical
inventory counts, and (without duplication) other reserves.
"Eligible Receivables" means and includes only those unpaid Receivables of the
Borrower, without duplication, which (i) arise out of a bona fide sale of goods
or rendition of services of the kind ordinarily sold or rendered by the Borrower
in the Ordinary Course of Business, (ii) are owed by a Person competent to
contract for such goods or services that is not an Affiliate or an employee of
the Borrower (provided that Receivables that have a value of up to $5,000,000 in
aggregate amount owed by Affiliates in which the Borrower owns 50% or less of
the Equity Interests and that are otherwise Eligible Receivables shall not be
excluded by this clause (ii)), (iii) are not subject to renegotiation or
redating, and (iv) are free and clear of any Lien in favor of any Person other
than Permitted Liens. Without duplication, no Receivable shall be an Eligible
Receivable (a) unless the Administrative Agent has a perfected first priority
Lien thereon, (b) if it is more than 120 days past the date of the original
invoice therefor or more than 60 days past its due date, (c) if 50% or more of
the Receivables owing by the Account Debtor are not Eligible Receivables under
the foregoing clause, (d) if the goods or services giving rise to it have not
been delivered to and accepted by the Account Debtor, or it otherwise does not
represent a final sale, (e) if, when aggregated with other Receivables owing by
the Account Debtor, it exceeds 15% of the aggregate Eligible Receivables
(provided, however, that the limitation for each of Ralph Lauren, Target and
Wal-Mart shall be 25%, and any other Account Debtor with an unsecured debt
rating of BBB or better from Standard & Poor's shall be 20%), (f) if it is owing
by a creditor or supplier, (g) if it is subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, rebate, credit, or allowance (but ineligibility shall be limited to
the amount thereof), (h) without duplication, that are Receivables for which the
Borrower has established reserves (but only to the extent of the amount of such
reserves) for anticipated credits, discounts, and allowances ("Customer
Accommodations") (i) if an Insolvency Proceeding has been commenced by or
against the Account Debtor, or the Account Debtor has failed, has suspended or
ceased doing business, is liquidating, dissolving or winding up its affairs, or
is not Solvent (provided that, with the consent of the Administrative Agent (not
to be unreasonably withheld or delayed), Receivables owing by any Account Debtor
which arose after the filing by any such Account Debtor of a petition under
Chapter 11 of the Bankruptcy Code may be deemed not to be ineligible pursuant to
this clause (i)), (j) if the Account Debtor is organized or has its principal
offices outside the United States or Canada (provided that otherwise Eligible
Receivables owed by such foreign Account Debtors will be Eligible Receivables in
an aggregate amount on any date of determination equal to 5% of the total amount
of Eligible Receivables on such date, or such greater amount as may be approved
by the Administrative Agent in its sole discretion), (k) if it is evidenced by
chattel paper or an instrument of any kind, or has been reduced to judgment, (l)
if the amount remaining of an invoice that the Account Debtor has made a partial
payment against, if the Borrower has placed such balance into its deduction
management system, (m) if it arises from a sale on a cash on delivery basis, (n)
if it is a sale on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, (o) if it
represents a progress billing or retainage, (p) if it includes a billing for
interest, fees or late charges, but ineligibility shall be limited to the extent
thereof, (q) if it arises from a retail sale to a Person who is purchasing for
personal, family or household purposes, and (r) if the Receivable evidences any
amount that the Borrower has no legal right to collect.

-12-

--------------------------------------------------------------------------------




"Eligible Vendor" means on any date, a Vendor that (i) is the seller of Domestic
In-Transit Inventory and the Borrower is not in breach of any of its material
obligations to such Vendor, (ii) is a seller of Foreign In-Transit Inventory to
the Borrower and the purchase price for such Inventory is paid or to be paid
pursuant to a documentary Letter of Credit issued by Issuing Bank and the
Borrower is not in breach of any of its material obligations to such Vendor, or
(iii) is a seller of Foreign In-Transit Inventory to the Borrower, such Vendor
is not an Affiliate of the Borrower, and the Borrower is not in breach of any of
its material obligations to such Vendor.
"Enforcement Action" means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
"Environmental Laws" means all federal, state and local statutes, laws
(including common or case law), regulations or orders applicable to the business
or property of a Person relating to pollution or protection of human health or
the environment (including ambient air, surface water, ground water, land
surface or subsurface strata) including laws and regulations relating to
emissions, discharges, releases or threatened releases of Hazardous Materials,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials.
"Equipment Related Collateral" means and includes all of the following personal
property of the Borrower that is now or at any time hereafter located at the
Chipley Facility: (i) all machinery, vehicles, furniture, fixtures, equipment,
parts, tools, supplies, and all other goods constituting "equipment" under the
UCC, together with all accessions thereto; (ii) all general intangibles relating
in any way to any goods described in clause (i), including any warranties of
title and intellectual property that are used in connection with such goods;
(iii) all commercial tort claims relating in any way to any goods described in
clause (i); (iv) all documents relating to any equipment, including any
documents of title (such as bills of lading or warehouse receipts) evidencing
the ownership of or right to receive or possess any Inventory; (v) all cash and
non-cash proceeds (including insurance proceeds) of any of the foregoing, and
(vi) all books and records relating to any of the foregoing, whether or not in
written or electronic format or in any other medium.
"Equity Interest" means the interest of any (i) shareholder in a corporation;
(ii) partner in a partnership (whether general, limited, limited liability or
joint venture); (iii) member in a limited liability company; or (iv) other
Person having any other form of equity security or ownership interest.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any entity required to be aggregated with the Borrower
under Section 414(b), (c), (m) or (o) of the Internal Revenue Code.
"ERISA Event" means any of the following events, which, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in Material Adverse Effect: (i) the failure of any Title IV Plan to meet,
or the filing of an application for a waiver of, the minimum funding standard
(whether or not waived) under Section 412 of the

-13-

--------------------------------------------------------------------------------




Internal Revenue Code or Section 302 of ERISA; (ii) the termination of, or
receipt by the Borrower or any of its Subsidiaries of a notice from the PBGC or
a plan administrator of an intention to terminate or to appoint a trustee to
administer, any Title IV Plan under Section 4041(c) or 4042 of ERISA; (iii) the
imposition of a lien, charge or encumbrance on the assets of the Borrower or any
of its Subsidiaries in favor of the PBGC or any other entity, with respect to
the funding of any Title IV Plan (other than a Permitted Lien); (iv) any person
shall engage in any non-exempt "prohibited transaction" (within the meaning of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code) involving any
employee benefit plan; (v) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Title IV Plan
(other than an event for which the 30-day notice period is waived by the PBGC),
or (vi) (A) the incurrence by the Borrower or any of its ERISA Affiliates of any
withdrawal liability, or (B) the receipt by Borrower or any of its ERISA
Affiliates of any notice of a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization within the meaning of Title IV of
ERISA.
"Event of Default" means the occurrence of any of the events specified in
Section 8.1.
"Excess Availability" means, as of any date of determination thereof, the excess
as of such date of (i) the Borrowing Base minus (ii) the aggregate principal
amount of the Loans outstanding.
"Exchange Act" has the meaning specified in the definition of "Change of
Control".
"Existing Letters of Credit" means those letters of credit outstanding as of the
date of this Agreement previously issued by BofA for the account of the
Borrower, all of which letters of credit are listed on Exhibit J hereto.
"Expiration Date" means the date that is the soonest to occur of (i) the last
day of the Term; (ii) the date on which either the Borrower or the
Administrative Agent terminates the Commitments pursuant to Section 2.8; or
(iii) the date on which the Commitments are automatically terminated pursuant to
Section 8.2(b).
"Extraordinary Expenses" means all reasonable out-of-pocket costs, expenses or
advances that the Administrative Agent may incur during the continuation of an
Event of Default, or during the pendency of an Insolvency Proceeding of the
Borrower, including those relating to (i) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (ii) any action, arbitration or other proceeding (whether instituted
by or against the Administrative Agent, any Lender, the Borrower, any
representative of creditors of the Borrower or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of the Administrative Agent's Liens with respect to any
Collateral), any Loan Documents or any Obligations; (iii) the exercise,
protection or enforcement of any rights or remedies of the Administrative Agent
in, or the monitoring of, any Insolvency Proceeding; (iv) settlement or
satisfaction of any Taxes, charges or Liens with respect to any Collateral;
(v) any Enforcement Action; or (vi) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and any such costs, expenses of advances that the
Administrative Agent, to the

-14-

--------------------------------------------------------------------------------




extent permitted by this Agreement, may incur during the continuation of a
Default relating to any audit, inspection, or appraisal of any Collateral. Such
costs, expenses and advances include transfer fees, taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers' fees and commissions, auctioneers' fees and
commissions, accountants' fees, environmental study fees, wages and salaries
paid to employees of the Borrower or independent contractors in liquidating any
Collateral, and travel expenses.
"Fee Letter" means the letter agreement as to the payment by the Borrower of
certain fees to the Administrative Agent, for its own account.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each date during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) in
Atlanta, Georgia by the Federal Reserve Bank of Atlanta, or if such rate is not
so published for any day which is a Business Day, the average of the quotations
for such day on such transactions received by Agent from three federal funds
brokers of recognized standing selected by Agent.
"Financial Statements" means, with respect to the Borrower and its Subsidiaries,
or with respect to the annual audited consolidated financial statements of WPI
and its consolidated Subsidiaries, as the case may be, the balance sheets,
profit and loss statements, and statements of cash flow for the period
specified, prepared in accordance with GAAP consistently applied.
"Fiscal Month" means each of the 12 consecutive four- or five- week periods
beginning on the first day of the Fiscal Year, in the pattern 5,4,4 within a
Fiscal Quarter.
"Fiscal Quarter" means each of the four consecutive periods of 13 weeks,
beginning on the first day of the Fiscal Year.
"Fiscal Year" means the Borrower's Fiscal Year for financial accounting purposes
beginning on January 1 of each calendar year and ending on December 31 of the
same calendar year and when followed or preceded by the designation of a
calendar year, means such period ending on December 31 of such designated
calendar year.
"Fixed Charge Coverage Ratio" means EBITDA divided by Fixed Charges.
"Fixed Charges" means the sum of cash payments of interest, principal payments
made on Indebtedness other than Revolving Credit Loans, payments permitted
pursuant to Section 7.2(f), and Capital Expenditures (except those financed with
Indebtedness other than Revolving Credit Loans, and cash proceeds received from
the sale of Equipment and Real Property).
"Foreign In-Transit Inventory" means Inventory of the Borrower that is
in-transit from a Vendor of the Borrower from a location outside the continental
United States to the Borrower or a location designated by Borrower that is in
the continental United States.

-15-

--------------------------------------------------------------------------------




"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, any state thereof or the
District of Columbia.
"Freight and Duty Reserve" means, on any date, a reserve equal to the
Administrative Agent's estimate of the costs and expenses associated with the
importation of In-Transit Inventory as of such date, including an estimate for
all Customs Broker Fees then due or to become due with respect to In-Transit
Inventory.
"Full Payment" means, on any date of determination, with respect to any
Obligations, (i) the full and indefeasible cash payment thereof, including any
interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); (ii) if such Obligations are LC
Obligations, Cash Collateralization thereof (or delivery of a standby letter of
credit acceptable to the Administrative Agent in its discretion, in the amount
of required Cash Collateral); (iii) if the Borrower has provided an indemnity in
any of the Loan Documents with respect to such Obligations, and such Obligations
are not due and payable on such date but can reasonably be expected to arise out
of a claim that on such date is pending or has been overtly asserted against the
Administrative Agent or a Lender (the "Unmatured Indemnification Obligations"),
cash collateralization thereof (or delivery of a standby letter of credit
acceptable to the Administrative Agent in its discretion) in an amount that is
equal to the amount of the Unmatured Indemnification Obligations or, if such
claim is unliquidated in amount, the Administrative Agent's good faith estimate
of the amount of the Unmatured Indemnification Obligations; and (iv) a release
of any Claims of the Borrower against the Administrative Agent, Lenders and
Issuing Bank arising on or before the payment date, except for Claims against
any Indemnified Party that the Borrower asserts have directly resulted from such
Indemnified Party's gross negligence or willful misconduct and that the Borrower
discloses in writing to the Administrative Agent and the Indemnified Party on
the payment date, in the form attached hereto as Exhibit K. No Loans shall be
deemed to have been paid in full until all Commitments related to such Loans
have expired or been terminated.
"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination.
"Governing Documents" means, with respect to any Person, the certificate of
incorporation and bylaws or similar organizational documents of such Person.
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof or any entity exercising executive, legislative,
judicial, regulatory or administrative functions thereof or pertaining thereto.
"Hazardous Materials" means any and all pollutants, contaminants and toxic,
caustic, radioactive and hazardous materials, substances and wastes including
petroleum or petroleum distillates, asbestos or urea formaldehyde foam
insulation or asbestos-containing materials, whether or not friable,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, that are regulated under any Environmental
Laws.

-16-

--------------------------------------------------------------------------------




"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging agreement.
"Icahn Enterprises" means Icahn Enterprises L.P., a Delaware limited
partnership, formerly known as American Real Estate Partners, L.P.
"Imported Inventory Agreement" means an Imported Inventory Agreement in the form
annexed hereto as Exhibit I or in any other form reasonably satisfactory to the
Administrative Agent (it being agreed that the failure of such other form not to
have a provision relating to a subordination of Liens by the Customs Broker
party thereto shall not, in and of itself, be deemed to make such other form not
reasonably satisfactory).
"Indebtedness" means, with respect to the Borrower or any other Person, as of
the date of determination thereof (without duplication), (i) all obligations of
such Person for borrowed money of any kind or nature, including funded and
unfunded debt, regardless of whether the same is evidenced by any note,
debenture, bond or other instrument, (ii) all obligations of such Person to pay
the deferred purchase price of property or services (other than current trade
accounts payable under normal trade terms and which arise in the Ordinary Course
of Business), (iii) all obligations of such Person to acquire or for the
acquisition or use of any fixed asset, including Capitalized Lease Obligations
(other than, in any such case, any portion thereof representing interest or
deemed interest or payments in respect of taxes, insurance, maintenance or
service), or improvements which are payable over a period longer than one year,
regardless of the term thereof or the Person or Persons to whom the same are
payable, (iv) the then outstanding amount of withdrawal or termination liability
incurred by or imposed on the Borrower or its Subsidiaries under ERISA, (v) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right to be secured) a Lien on any asset of such Person whether
or not the Indebtedness is assumed by such Person, provided that, for the
purpose of determining the amount of Indebtedness of the type described in this
clause (v), if recourse with respect to such Indebtedness is limited to the
assets of such Person, then the amount of Indebtedness shall be limited to the
fair market value of such assets, (vi) all Indebtedness of others to the extent
guaranteed by such Person and (vii) all obligations of such Person in respect of
letters of credit, bankers acceptances or similar instruments issued or accepted
by banks or other financial institutions for the account of such Person. For the
avoidance of doubt, (A) Indebtedness as defined herein shall include all
Indebtedness of a Person owing to an Affiliate of such Person and (B)
obligations of a Person under an Operating Lease shall not constitute
Indebtedness.
"Indemnified Party" has the meaning specified in Section 10.4(a).
"Indemnitees" means the Agent Indemnitees, the Lender Indemnitees and the
Issuing Bank Indemnitees.
"Insolvency Event" means, with respect to any Person, the occurrence of any of
the following: (i) such Person shall be adjudicated insolvent or bankrupt or
institutes proceedings to be adjudicated insolvent or bankrupt, or shall
generally fail to pay or admit in writing its inability to pay its debts as they
become due, (ii) such Person shall seek dissolution or reorganization or

-17-

--------------------------------------------------------------------------------




the appointment of a receiver, trustee, custodian or liquidator for it or a
substantial portion of its Property or business or to effect a plan or other
arrangement with its creditors, (iii) such Person shall make a general
assignment for the benefit of its creditors, or consent to or acquiesce in the
appointment of a receiver, trustee, custodian or liquidator for a substantial
portion of its Property or business, (iv) such Person shall file a voluntary
petition under any bankruptcy, insolvency or similar law, (v) such Person shall
take any corporate or similar act in furtherance of any of the foregoing, or
(vi) such Person, or a substantial portion of its Property or business, shall
become the subject of an involuntary proceeding or petition for (A) its
dissolution or reorganization or (B) the appointment of a receiver, trustee,
custodian or liquidator, and (I) such proceeding shall not be dismissed or
stayed within 90 days or (II) such receiver, trustee, custodian or liquidator
shall be appointed; provided, however, that the Administrative Agent, the
Lenders and Issuing Bank shall have no obligation to make any Advance or procure
or issue any Letter of Credit during the pendency of any 90-day period described
in clauses (A) and (B).
"Insolvency Proceeding" means any action, case or proceeding commenced by or
against a Person under any state, federal or foreign law, or any agreement of
such Person, for (i) the entry of an order for relief under any chapter of the
Bankruptcy Code or other insolvency or debt adjustment law (whether state,
federal or foreign), (ii) the appointment of a receiver (or administrative
receiver), trustee, liquidator, administrator, conservator or other custodian
for such Person or any of the Collateral having a value of $10,000,000 or more
or any material part of its Property, (iii) an assignment or trust mortgage for
the benefit of creditors of such Person, or (iv) the liquidation, dissolution or
winding up of the affairs of such Person.
"Intercompany Loan Collateral" has the meaning specified in the definition of
"Accounts Related Collateral".
"Interest Expense" means, for any period, all interest with respect to
Indebtedness (including the interest component of Capitalized Lease Obligations)
accrued or capitalized during such period (whether or not actually paid during
such period) determined in accordance with GAAP.
"Interest Period" means the period commencing on the date of a LIBOR Rate
Advance and ending one, two, three or six months thereafter; provided, however,
that (i) the Borrower may not select any Interest Period that ends after the
Expiration Date; (ii) whenever the last day of an Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
except that, if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, then the last day of such
Interest Period shall occur on the next preceding Business Day; and (iii) if
there is no corresponding date of the month that is one, two, three or sixth
months, as the case may be, after the first day of an Interest Period, such
Interest Period shall end on the last Business Day of such first, second, third
or sixth month, as the case may be.
"Internal Revenue Code" means the Internal Revenue Code of 1986, any amendments
thereto, any successor statute and any regulations and guidelines promulgated
thereunder.
"Internal Revenue Service" or "IRS" means the United States Internal Revenue
Service and any successor agency.

-18-

--------------------------------------------------------------------------------




"In-Transit Inventory" means Inventory of the Borrower that is either Domestic
In-Transit Inventory or Foreign In-Transit Inventory.
"Inventory" means all present and future goods of which the Borrower has title
intended for sale, lease or other disposition including all raw materials, work
in process, finished goods and other retail inventory, goods in the possession
of outside processors or other third parties, consigned goods (to the extent of
the consignee's interest therein), materials and supplies of any kind, nature or
description which are or might be used in connection with the manufacture,
packing, shipping, advertising, selling or finishing of any such goods, all
documents of title or documents representing the same and all records, files and
writings with respect thereto.
"Inventory Advance Rate" means, on any date of determination, the lesser of (i)
65% and (ii) a fraction, the numerator of which is equal to 85% of the Net
Orderly Liquidation Value of the Borrower's Inventory, and the denominator of
which is the Value of the Borrower's Eligible Inventory as of the date of the
determination of the Net Orderly Liquidation Value of the Borrower's Eligible
Inventory, in each case as determined and reported on the most recent Inventory
Appraisal received by the Administrative Agent which is determined by the
Administrative Agent to have been conducted in accordance with its instructions
related to the procedures for conducting such appraisal. As used herein,
"Eligible Inventory" means, at any time in which the Inventory Advance Rate is
based on an Inventory Appraisal, the Value of Eligible Inventory as established
by the Inventory Appraisal, after consultation with the Administrative Agent.
"Inventory Appraisal" means an appraisal of the Borrower's Inventory which shall
specify, both the Value and the Net Orderly Liquidation Value of the various
categories of such Inventory and which is performed by (i) the Administrative
Agent or (ii) at the Administrative Agent's election or (provided no Event of
Default exists) at the request of the Borrower, by an independent appraiser
selected from a list provided by the Administrative Agent of approved
independent appraisers for appraisals of such type which list has been delivered
by the Administrative Agent to the Borrower (the Administrative Agent may amend
such list from time to time by notice given to the Borrower, but in no event
shall the total number of appraisers appearing on such list be less five); and
if the Administrative Agent has performed or caused to be performed more than
one such appraisal of the Borrower's Inventory, then the Net Orderly Liquidation
Value on any date for Borrower's Inventory (or any category thereof) shall be
the value determined from the most recent appraisal of the Borrower's Inventory
that is conducted pursuant to this Agreement and the report of which is
satisfactory to the Administrative Agent. If the Borrower does not agree with
the Net Orderly Liquidation Value of the Inventory as determined by the
independent appraiser, then the Borrower (at the Borrower's own expense) may
select from the list provided by the Administrative Agent of approved
independent appraisers for appraisals of such type another independent appraiser
to conduct an appraisal of the Borrower's Inventory and, upon the Administrative
Agent's receipt and approval of such second appraisal, the Net Orderly
Liquidation Value then shall be the average of the Net Orderly Liquidation Value
determined from the two appraisals.
"Inventory Related Collateral" means and includes all of the following property
of the Borrower: (i) all goods held for sale or lease, raw materials, work in
process and finished goods, and all other goods constituting "inventory" under
the UCC, including packaging or shipping

-19-

--------------------------------------------------------------------------------




materials, labels, samples or supplies and returned or rejected goods (whether
or not any of the foregoing constitute Eligible Inventory); (ii) all general
intangibles relating in any way to any goods described in clause (i), including
any warranties of title and intellectual property (such as trademarks, patents,
brand names or trade names, including the registered patents and trademarks and
applications therefor listed on Schedule 3) owned by the Borrower that are used
in the manufacture, marketing, distribution or sale of any Inventory; (iii) all
commercial tort claims relating in any way to any goods described in clause (i);
(iv) all documents relating to any Inventory, including any documents of title
(such as bills of lading or warehouse receipts) evidencing the ownership of or
right to receive or possess any Inventory; (v) all cash and non-cash proceeds
(including insurance proceeds) of any of the foregoing, and (vi) all books and
records relating to any of the foregoing whether or not in written or electronic
format or in any other medium.
"Investment" in any Person means, as of the date of determination thereof, (i)
any payment or contribution, or commitment to make a payment or contribution, by
a Person including property contributed or committed to be contributed by such
Person for or in connection with its acquisition of any Equity Interests of the
Person in whom such Investment is made, (ii) any acquisition of any assets of a
Person, or (iii) any loan, advance or other extension of credit or guaranty of
or other surety obligation for any Indebtedness of such Person in whom the
Investment is made. In determining the aggregate amount of Investments
outstanding at any particular time, (A) a guaranty (or other surety obligation)
shall be valued at the principal outstanding amount of the primary obligation;
(B) returns of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution) shall be deducted;
(C) earnings, whether as dividends, interest or otherwise, shall not be
deducted; and (D) decreases in the market value shall not be deducted unless
such decreases are computed in accordance with GAAP.
"Issuing Bank" means BofA, in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
"Issuing Bank Indemnitees" means Issuing Bank and its officers, directors,
employees, Affiliates, agents, advisors and attorneys.
"Joint Venture" means any partnership or other entity in which the Borrower owns
at least 50% of the equity interests, and which is not a Subsidiary.
"LC Application" means an application by the Borrower to Issuing Bank for
issuance of a Letter of Credit, in form and substance satisfactory to Issuing
Bank.
"LC Conditions" means the following conditions necessary for issuance of a
Letter of Credit: (a) each of the conditions set forth in Article V is
satisfied; (b) after giving effect to such issuance, of the requested Letter of
Credit and all other unissued Letters of Credit for which an LC Application has
been signed by the Borrower and approved by the Administrative Agent and Issuing
Bank, the LC Obligations would not exceed $40,000,000 and no Overadvance would
exist, and, if no Revolving Credit Loans are outstanding, the LC Obligations do
not, and would not upon the issuance of the requested Letter of Credit, exceed
the Borrowing Base; (iii) such Letter of Credit has an expiration date that is
no more than 365 days from the date of issuance in

-20-

--------------------------------------------------------------------------------




the case of standby Letters of Credit and no more than 180 days from the date of
issuance in the case of documentary Letters of Credit and, in either event, such
expiration date is at least 30 days prior to the last Business Day of the Term
unless otherwise agreed by the Administrative Agent in its reasonable
discretion; (iv) the currency in which payment is to be made under the Letter of
Credit is Dollars; and (v) the form of the proposed Letter of Credit is
satisfactory to the Administrative Agent and Issuing Bank in their reasonable
discretion, provides for sight drafts only and does not contain any language
that automatically increases the amount available to be drawn under the Letter
of Credit.
"LC Documents" means all documents, instruments and agreements (including LC
Requests and LC Applications) delivered by the Borrower or any other Person to
Issuing Bank in connection with issuance, amendment or renewal of, or payment
under, any Letter of Credit.
"LC Facility" means the subfacility for Letters of Credit established as part of
the Commitments pursuant to Section 2.2.
"LC Obligations" means the sum (without duplication) of (i) all amounts owing by
the Borrower for any drawings under Letters of Credit; and (ii) the aggregate
undrawn amount of all outstanding Letters of Credit.
"LC Request" means a request for issuance of a Letter of Credit, to be provided
by the Borrower to Issuing Bank.
"LC Reserve" means, at any date, the aggregate of all LC Obligations on such
date, other than LC Obligations that the Borrower shall Cash Collateralize on or
prior to such date.
"Lender" or "Lenders" has the meaning specified in the introductory paragraph.
"Lender Indemnitees" means Lenders and all of their respective present and
future officers, directors, employees, agents and attorneys.
"Letter of Credit" means each Existing Letter of Credit and any standby or
documentary letter of credit issued by Issuing Bank for the account of the
Borrower, or any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Issuing Bank for the benefit of the
Borrower.
"Liabilities" of a Person as of the date of determination thereof means the
liabilities of such Person on such date as determined in accordance with GAAP.
Liabilities to Affiliates of such Person shall be treated in accordance with
GAAP or as otherwise provided herein.
"LIBOR Rate Advance" means an Advance that bears interest based on Adjusted
LIBOR.
"Licensor Agreement" means that certain Licensor Agreement dated June 16, 2006,
among the Borrower, WP IP LLC and the Administrative Agent pursuant to which WP
IP LLC grants an irrevocable license to the Administrative Agent to use the
trademarks and patents owned by WP IP LLC on the terms set forth therein, as
amended by a certain letter agreement among the parties thereto dated on or
about the Closing Date, and as at any time further amended, restated
supplemented or otherwise modified.

-21-

--------------------------------------------------------------------------------




"Lien" any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
common law, statute or contract. The term "Lien" shall also include, with
respect to any Real Property, reservations, exceptions, encroachments,
easements, rights of way, covenants, conditions, restrictions, leases and other
title exceptions and encumbrances affecting such real estate. For the purpose of
this Agreement, the Borrower shall be deemed to be the owner of any Property
which it has acquired or holds subject to a conditional sale agreement or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes.
"Loan Account" has the meaning specified in Section 2.6.
"Loan Documents" means this Agreement, the Security Documents, and all documents
and instruments executed and delivered by the Borrower under or in connection
with this Agreement, as each of the same may be amended, restated, supplemented
or otherwise modified from time to time, including the Notes and the Security
Documents.
"Loans" means the Revolving Credit Loans and the Swingline Loans.
"Material Adverse Effect" means (i) the effect of any event or circumstance
that, taken alone or in conjunction with other events or circumstances, has or
could be reasonably expected to have a material adverse effect on the business,
operations, results of operations, Properties, liabilities or condition
(financial or otherwise) of the Borrower, on the enforceability of any Loan
Documents, the validity or priority of the Administrative Agent's Liens on any
material portion of the Collateral, or (ii) the impairment of (A) the Borrower's
ability to perform its obligations under the Loan Documents to which it is a
party, including repayment of any of the Obligations when due, or (B) the
ability of the Administrative Agent or the Lenders to enforce or collect any
Obligations or realize upon any material portion of the Collateral; provided,
however, that (A) a material adverse change in (I) the global, United States or
regional economy generally, (II) home fashion textile manufacturing,
distribution or marketing conditions generally or (III) global or United States
securities markets, (B) a change in Applicable Law, or (C) a change caused by
any announcement of the transactions contemplated by this Agreement shall not,
in and of itself, be deemed to have a Material Adverse Effect.
"Material Contract" means an agreement to which the Borrower is a party (other
than the Loan Documents) for which breach, termination, cancellation,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.
"Material Indebtedness" means Indebtedness (other than the Loans) of the
Borrower in an aggregate principal amount exceeding $10,000,000. For purposes of
this definition, the "principal amount" of the obligations of the Borrower in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower would be
required to pay if such Hedging Agreement were terminated at such time.
"Maximum Amount of the Facility" means $50,000,000, as such amount may be
reduced from time to time in accordance with Sections 2.1(c) and 8.2.
"Merrill Lynch" means Merrill Lynch, Pierce, Fenner & Smith Incorporated, a
Delaware corporation.

-22-

--------------------------------------------------------------------------------




"Multiemployer Plan" means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate has
contributed within the past six years.
"Net Orderly Liquidation Value," with respect to any Inventory of the Borrower
on any date, means the orderly liquidation value of such Inventory expected to
be realized at an orderly, negotiated sale held within a reasonable period of
time, net of all reasonable liquidation expenses, as determined from the most
recent Inventory Appraisal obtained by the Administrative Agent on or before the
date of determination of such Net Orderly Liquidation Value.
"Non-Consenting Lender" has the meaning specified in Section 9.17.
"Notes" means the Revolving Credit Notes.
"Notice of Borrowing" has the meaning specified in Section 2.3(a).
"Notice of Continuation/Conversion" has the meaning specified in Section 2.3(b).
"Obligations" means and includes all loans (including the Loans), advances
(including the Advances), debts, liabilities, obligations, covenants and duties
owing by the Borrower to the Administrative Agent or the Lenders of any kind or
nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, which may arise under, out of, or in connection with, this
Agreement, the Notes, the other Loan Documents, or any other agreement executed
in connection herewith or therewith, or Secured Bank Product Obligations,
whether or not for the payment of money, whether arising by reason of an
extension of credit, opening, guaranteeing or confirming of a letter of credit,
loan, guaranty, indemnification or in any other manner, whether direct or
indirect (including those acquired by assignment, purchase, discount or
otherwise), whether absolute or contingent, due or to become due, and however
acquired. The term includes all Loans made in excess of the limitations
specified in Section 2.5(a) and all interest (including interest accruing on or
after an Insolvency Event, whether or not such interest constitutes an allowed
claim), charges, expenses, commitment, facility, closing and collateral
management fees, attorneys' fees, and any other sum properly chargeable to the
Borrower under this Agreement, the Notes, the other Loan Documents or any other
agreement executed in connection herewith or therewith, including Extraordinary
Expenses.
"Operating Lease" means a lease treated as an operating lease in accordance with
GAAP.
"Ordinary Course of Business" means, with respect to any transaction involving
any Person, the ordinary course of such Person's business, as conducted by such
Person in accordance with past practices, and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any Loan
Document. Notwithstanding the foregoing, the Borrower's past practices prior to
any date of determination shall not be relevant to a determination of the
Ordinary Course of Business of the Borrower, and any change made in the conduct
or operation of the Borrower's business arising from matters approved by the
Borrower's Board of Directors shall be deemed to be in the Ordinary Course of
Business of the Borrower.
"Overadvance" has the meaning specified in Section 2.1(d).

-23-

--------------------------------------------------------------------------------




"Overadvance Loan" means a Revolving Credit Loan made or outstanding when an
Overadvance exists or the amount of any Revolving Credit Loan which, when
funded, results in an Overadvance.
"Participant" has the meaning specified in Section 11.2(a).
"Patent Security Agreement" means each patent security agreement pursuant to
which the Borrower grants to the Administrative Agent and not previously
withdrawn by the Borrower, for the benefit of Secured Parties, a Lien on the
Borrower's interests in its patents, as security for the Obligations.
"PATRIOT Act" has the meaning specified in Section 6.1(s).
"Payment Item" means each check, draft, or other item of payment payable to the
Borrower, including those evidencing or constituting proceeds of any of the
Collateral.
"PBGC" means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.
"Pending Revolving Credit Loans" means, at any date, the aggregate principal
amount of all Revolving Credit Loans which have been requested in any Notice of
Borrowing received by the Administrative Agent but which have not theretofore
been advanced by the Administrative Agent or the Lenders.
"Permitted Discretion" means the commercially reasonable exercise of the
Administrative Agent's good faith credit judgment in accordance with customary
business practices for comparable asset-based lending transactions in the
Borrower's industry in consideration of any factor which is reasonably likely to
(i) materially and adversely affect the value of any Accounts Related Collateral
or Inventory Related Collateral, the enforceability or priority of the Liens
thereon or the amount that the Administrative Agent and the Lenders would be
likely to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation thereof, or (ii) establish that any Collateral
report or Collateral-related information delivered to the Administrative Agent
or the Lenders by any Person on behalf of the Borrower is incomplete, inaccurate
or misleading in any material respect. In exercising such commercially
reasonable credit judgment, the Administrative Agent may consider, without
duplication, such factors already included in or tested by the definition of
Eligible Accounts or Eligible Inventory, as well as any of the following: (i)
changes after the Closing Date in any material respect in collection history and
dilution or collectability with respect to the Receivables; (ii) changes after
the Closing Date in any material respect in demand for, pricing of, or product
mix of Inventory; (iii) changes after the Closing Date in any material respect
in any concentration of risk with respect to the respective the Borrower's
Receivables or Inventory; and (iv) any other factors arising after the Closing
Date that change in any material respect the credit risk of lending to the
Borrower on the security of the Borrower's Receivables or Inventory.
"Permitted Liens" means: (i) Liens for Taxes, assessments and other governmental
charges or levies (excluding any Lien imposed pursuant to any of the provisions
of ERISA) not yet due and payable, (ii) Liens the claims or demands of
landlords, carriers, warehousemen, mechanics, laborers, materialmen and other
like Persons arising by operation of law or in the

-24-

--------------------------------------------------------------------------------




Ordinary Course of Business, but only if and for so long as (x) payment in
respect of any such Lien is not at the time required or the Indebtedness secured
by any such Liens is being Properly Contested and (y) such Liens do not
materially detract from the value of the property of the Borrower and do not
materially impair the use thereof in the operation of the Borrower's business,
(iii) deposits or pledges (other than Liens on Collateral) to secure the payment
of worker's compensation, unemployment insurance or other social security
benefits or obligations, public or statutory obligations, surety or appeal
bonds, bid or performance bonds, or other obligations of a like nature incurred
in the Ordinary Course of Business, (iv) zoning restrictions, easements,
encroachments, licenses, restrictions or covenants on the use of any Real
Property which do not materially impair either the use of such Real Property in
the operation of the business of the Borrower or the value of such Real
Property, (v) inchoate Liens arising under ERISA to secure current service
pension liabilities as they are incurred under the provisions of employee
benefit plans from time to time in effect, (vi) rights of general application
reserved to or vested in any Governmental Authority to control or regulate any
Property, or to use any Property in a manner which does not materially impair
the use of such Property for the purposes for which it is held by the Borrower,
(vii) Liens securing purchase money Indebtedness and Capitalized Lease
Obligations permitted by the provisions of Section 7.2(d) hereof (provided such
Liens only relate to the assets acquired with the proceeds of such Indebtedness
and Capitalized Lease Obligations, and the proceeds thereof), (viii) existing
Liens set forth on Schedule 6.1(t) hereto, and (ix) state Tax liens securing
liabilities aggregating less than $1,000,000 at any one time outstanding, and
(ix) Liens at any time granted in favor of the Administrative Agent.
"Person" means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization, joint
stock company, association, corporation, institution, entity, party or
government (including any division, agency or department thereof) or any other
legal entity, whether acting in an individual, fiduciary or other capacity, and,
as applicable, the successors, heirs and assigns of each. For the avoidance of
doubt, a Subsidiary or other Affiliate of the Borrower shall constitute a
separate Person.
"Plan" means any employee benefit plan, as defined in Section 3(3) of ERISA,
maintained or contributed to by the Borrower (other than a Multiemployer Plan)
or with respect to which any of them may incur liability even if such plan is
not covered by ERISA pursuant to Section 4(b)(4) thereof.
"Pledged Deposit Accounts" means the deposit accounts specified in Schedule 2
and any other deposit account of the Borrower in which any proceeds of any
Collateral are on deposit from time to time.
"Properly Contested" means in the case of any Indebtedness of the Borrower
(including any Taxes) that is not paid as and when due or payable by reason of
the Borrower's bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted;
(ii) the Borrower has established appropriate reserves as shall be required in
conformity with GAAP; (iii) the non-payment of such Indebtedness will not have a
Material Adverse Effect; (iv) no Lien is imposed upon any of the Collateral with
respect to such Indebtedness unless such Lien is at all times junior and
subordinate in priority to the Liens in

-25-

--------------------------------------------------------------------------------




favor of the Administrative Agent (except only with respect to Taxes that have
priority as a matter of Applicable Law) and enforcement of such Lien is stayed
during the period prior to the final resolution or disposition of such dispute;
(v) if the Indebtedness results from, or is determined by the entry, rendition
or issuance against the Borrower or any of the Collateral of a judgment, writ,
order or decree, enforcement of such judgment, writ, order or decree is stayed
pending a timely appeal or other judicial review; and (vi) if such contest is
abandoned, settled or determined adversely (in whole or in part) to the
Borrower, the Borrower forthwith pays such Indebtedness and all penalties,
interest and other amounts due in connection therewith.
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed and whether tangible or intangible.
"Proposed Tax Law Change" means (i) any proposal of any legislation, regulation,
rule or treaty, which when passed, enacted or ratified, would constitute a Tax
Law Change by any Governmental Authority which sets forth an effective date for
such Tax Law Change, or (ii) with respect to any treaty in effect on the Closing
Date, the failure of such treaty to be renewed or extended or replaced by any
other treaty by the date that is 60 days prior to any scheduled expiration or
earlier termination of such treaty.
"Proprietary Rights" means all of a Person's now owned and hereafter arising or
acquired: licenses, franchises, permits, patents, patent rights, copyrights,
works which are the subject matter of copyrights, trademarks, service marks,
trade names, trade styles, patent, trademark and service mark applications, and
all licenses and rights related to any of the foregoing, and all other rights
under any of the foregoing, all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing, and all rights
to sue for past, present and future infringement of any of the foregoing.
"Pro Rata" means, with respect to any Lender, a fraction (expressed as a
percentage) (i) at any time before the Expiration Date, the numerator of which
is the Commitment of such Lender and the denominator of which is the aggregate
amount of the Commitments of all the Lenders, and (ii) at any time on and after
the Expiration Date, the numerator of which is the aggregate unpaid principal
amount of the Loans made by such Lender and the denominator of which is the
aggregate unpaid principal amount of all Loans, at such time.
"Protective Advances" has the meaning specified in Section 2.1(e).
"Qualification" means, with respect to any report of independent public
accountants covering Financial Statements, a material qualification to such
report (i) resulting from a limitation on the scope of examination of such
Financial Statements or the underlying data, (ii) as to the capability of the
Borrower to continue operations as a going concern or (iii) which could be
eliminated by changes in Financial Statements or notes thereto covered by such
report (such as by the creation of or increase in a reserve or a decrease in the
carrying value of assets) and which if so eliminated by the making of any such
change and after giving effect thereto would result in a Default or an Event of
Default.
"Real Property" means all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.

-26-

--------------------------------------------------------------------------------




"Receivables" means all present and future accounts, leases, instruments and
chattel paper and all claims against third parties, drafts, acceptances, letters
of credit, rights to receive payments under letters of credit, letter-of-credit
rights, book accounts, credits, reserves, computer tapes, programs, discs,
software, books, ledgers, files and records relating to such accounts, leases,
instruments and chattel paper, together with all supporting obligations and all
right, title, security and guaranties with respect to any of the foregoing,
including any right of stoppage in transit.
"Refinancing Debt" means Indebtedness that is permitted by Section 7.2(d) and
that is the subject of an extension, renewal or refinancing.
"Reimbursement Date" has the meaning specified in Section 2.2(b)(i).
"Related Parties" has the meaning specified in the definition of "Change of
Control".
"Report" has the meaning specified in Section 9.1(e).
"Reportable Event" means any of the events described in Section 4043 of ERISA
and the regulations thereunder, other than a reportable event for which the
30-day notice requirement to the PBGC has been waived.
"Required Lenders" means the Lenders holding more than 50% of the aggregate
amount of Loans and Commitments.
"Requirement of Law" means (i) the Governing Documents, (ii) any law, treaty,
rule, regulation, order or determination of an arbitrator, court or other
Governmental Authority or (iii) any franchise, license, lease, permit,
certificate, authorization, qualification, easement, right of way, or other
right or approval binding on the Borrower or any of its property.
"Reserve Percentage" means the reserve percentage (expressed as a decimal,
rounded upward to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as "Eurocurrency liabilities").
"Responsible Officer" means the Chief Executive Officer, the Chief Financial
Officer, the Chief Operating Officer (if any), the Controller, or the Treasurer
of the Borrower, as each such term is defined or otherwise used in the bylaws of
the Borrower or in any resolution of the Borrower's board of directors, or any
other individual designated in writing by the Chief Executive Officer or the
Chief Financial Officer of the Borrower as a "Responsible Officer" for purposes
hereof.
"Revolving Credit Loans" means a loan made pursuant to Section 2.1, and any
Swingline Loan or Overadvance Loan.
"Revolving Credit Note" has the meaning specified in Section 2.1(b).

-27-

--------------------------------------------------------------------------------




"Royalties" means royalties that are payable by the Borrower in respect of
Proprietary Rights licensed to it in connection with the manufacture, sale or
distribution by the Borrower of any Inventory.
"Royalty Reserve" means, on any date, an amount equal to the sum of: (i) all
Royalties that are more than 60 days past due and payable by the Borrower on
such date, and (ii) all Royalties that would be payable upon the sale or other
disposition of Eligible Inventory, assuming (for purposes of calculating the
amount of such reserve) that such Eligible Inventory would be sold at its Value.
"Secured Bank Product Obligations" means Bank Product Obligations (including
indebtedness arising under Hedging Agreements) in respect of any Bank Product
that either (i) the Borrower agrees in writing with the Administrative Agent and
provider of such Bank Product at the time such Bank Product is extended to the
Borrower are Obligations under this Agreement that are to be secured by the
Collateral, or (B) constitute Cash Management Transactions with BofA or any
Affiliate of BofA.
"Secured Parties" means the Administrative Agent, Issuing Bank, Lenders
(including BofA as provider of the Swingline Loans) and any Lender (and any
Affiliate of any Lender) as the provider of any Bank Products.
"Security Documents" means any Patent Security Agreement, any Trademark Security
Agreement, each Deposit Account Control Agreement, and all other instruments and
agreements now or at any time hereafter securing the whole or any part of the
Obligations.
"Settlement" has the meaning specified in Section 2.3(h)(i).
"Settlement Date" has the meaning specified in Section 2.3(h)(i).
"Solvent" means, when used with respect to any Person, that as of the date as to
which such Person's solvency is to be measured:
(i)    the fair saleable value of its assets is in excess of (A) the total
amount of its liabilities (including contingent, subordinated, absolute, fixed,
matured, unmatured, liquidated and unliquidated liabilities) and (B) the amount
that will be required to pay the probable liability of such Person on its debts
as such debts become absolute and matured;
(ii)    it has sufficient capital to conduct its business; and
(iii)    it is able to meet its debts as they mature.
"Subsidiary" means a corporation or other entity in which the Borrower directly
or indirectly owns or controls the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other governing body, or to appoint the majority of the managers of, such
corporation or other entity.
"Suppressed Availability" means, on any date of determination, an amount equal
to (i) the sum of (a) 85% of the Value of Eligible Receivables on such date plus
(b) the Inventory

-28-

--------------------------------------------------------------------------------




Advance Rate multiplied by the Value of Eligible Inventory on such date, minus
(ii) the Maximum Amount of the Facility on such date.
"Swingline Lender" means BofA.
"Swingline Loans" has the meaning specified in Section 2.2(g).
"Tax Law Change" means any amendment or change to any legislation, rule,
regulation, court interpretation or decision, or treaty or any other Applicable
Law (including any expiration or termination of any bilateral or multilateral
treaty) which regulates, imposes or exempts any Lender from Taxes applicable to
such Lender.
"Taxes" means any taxes, levies, imposts, duties, fees, assessments, deductions,
withholdings or other charges of whatever nature, including income, receipts,
excise, property, sales, use, transfer, license, payroll, withholding, social
security, franchise, intangibles, stamp or recording taxes imposed by any
Governmental Authority, and all interest, penalties and similar liabilities
relating thereto.
"Term" has the meaning specified in Section 2.8(a).
"Test Period" means the most recent 12 Fiscal Months for which financial
statements have been provided in accordance with Section 7.1(k)(iii).
"Trademark Security Agreement" means each trademark security agreement pursuant
to which the Borrower grants to the Administrative Agent, for the benefit of
Secured Parties, a Lien on the Borrower's interests in trademarks, as security
for the Obligations.
"Transferee" has the meaning specified in Section 11.3.
"Type" means a Base Rate Advance or a LIBOR Rate Advance.
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York.
"Unused Line Fee" has the meaning specified in Section 4.4.
"Value" means (i) for Inventory, its value determined on the basis of the lower
of cost or market, calculated on a first-in, first out basis in accordance with
GAAP; and (ii) for a Receivable, its face amount, net of any returns, rebates,
discounts (calculated on the shortest terms), credits, allowances or Taxes
(including sales, excise or other Taxes) that have been or could be claimed by
the Account Debtor or any other Person.
"Vendor" means a Person that sells Inventory to the Borrower.
"Voting Stock" has the meaning specified in the definition of "Change of
Control".

-29-

--------------------------------------------------------------------------------




"WP IP LLC" means the Borrower's wholly owned subsidiary, WP IP LLC, a Nevada
limited liability company.
"WPI" means WestPoint International, Inc., a Delaware corporation.
SECTION 1.2        Accounting Terms and Determination. Unless otherwise defined
or specified herein, all accounting terms used in this Agreement shall be
construed in accordance with GAAP, applied on a basis consistent in all material
respects with the Financial Statements delivered to the Administrative Agent on
or before the Closing Date. The Financial Statements required to be delivered
hereunder from and after the Closing Date, and all financial records, shall be
maintained in accordance with GAAP.


SECTION 1.3        Other Terms; Headings. Unless otherwise defined herein, terms
used herein that are defined in the UCC, shall have the meanings given in the
UCC. A Default or an Event of Default be deemed to "continue" or be "continuing"
or shall be deemed to exist at all times during the period commencing on the
date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing by the Administrative Agent
(acting with the consent or at the direction of the Lenders or the Required
Lenders, as applicable) pursuant to this Agreement or is cured. The headings and
the Table of Contents are for convenience only and shall not affect the meaning
or construction of any provision of this Agreement. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "shall". Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein or in any other Loan Document shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person's successors and permitted assigns,
(iii) the words "herein", "hereof" and "hereunder", and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, and (v) all references to
statutes shall include all related rules and implementing regulations and any
amendments of same and any successor statutes, rules and regulations. All
calculations of Value shall be in Dollars, all Loans shall be funded in Dollars
and all Obligations shall be repaid in Dollars. Whenever the phrase "to the best
of the Borrower's knowledge" or words of similar import relating to the
knowledge or the awareness of the Borrower are used in this Agreement or other
Loan Documents, such phrase shall mean and refer to the actual knowledge of the
Chief Executive Officer or Chief Financial Officer of the Borrower.


ARTICLE II
THE CREDIT FACILITIES


SECTION 2.1        The Revolving Credit Loans.


(a)Each Lender agrees, severally to the extent of its Commitment and not jointly
with the other Lenders, upon the terms and subject to the conditions set forth
herein, to make Revolving Credit Loans to the Borrower on any Business Day
during the period from the Closing Date through the Business Day before the last
day of the Term, not to exceed in

-30-

--------------------------------------------------------------------------------




aggregate principal amount outstanding at any time such Lender's Commitment at
such time, which Revolving Credit Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement; provided, however, that
Lenders shall have no obligation to the Borrower whatsoever to honor any request
for a Revolving Credit Loan on or after the Expiration Date or if at the time of
the proposed funding thereof the aggregate principal amount of all of the
Revolving Credit Loans then outstanding (including Swingline Loans) and Pending
Revolving Credit Loans exceeds, or would exceed after the funding of such
Revolving Credit Loan, the Borrowing Base. Each Borrowing of Revolving Credit
Loans shall be funded by Lenders on a Pro Rata basis in accordance with their
respective Commitments (except for BofA with respect to Swingline Loans). The
Revolving Credit Loans shall bear interest as set forth in Sections 4.1 and 4.2.
Each Revolving Credit Loan shall, at the option of the Borrower, be made or
continued as, or converted into, part of one or more Borrowings that, unless
specifically provided herein, shall consist entirely of Base Rate Advances or
LIBOR Rate Advances.


(b)The Revolving Credit Loans made by each Lender shall (at the request of the
respective Lender made on not less than five Business Days' notice to the
Administrative Agent and the Borrower) be evidenced by a promissory note payable
to the order of such Lender, substantially in the form of Exhibit A (as amended,
restated, supplemented or otherwise modified from time to time, a "Revolving
Credit Note"), executed by the Borrower and delivered to the Administrative
Agent. The Revolving Credit Note payable to the order of a Lender shall be in a
stated maximum principal amount equal to such Lender's Pro Rata share of the
Maximum Amount of the Facility. In the absence of a Revolving Credit Note
payable to the order of a Lender, the Revolving Credit Loans made by such Lender
shall be evidenced by this Agreement.


(c)The Borrower may permanently reduce the Commitments, on a Pro Rata basis for
each Lender, with a corresponding reduction in the Maximum Amount of the
Facility, upon at least five days prior written notice to the Administrative
Agent. The Administrative Agent shall promptly transmit such notice to each
Lender. Any such notice of reduction shall specify the amount of the reduction,
shall be irrevocable once given and shall be effective, subject to the
Administrative Agent's actual receipt thereof, as of the first day of the next
month. Each reduction shall be in a minimum amount of $1,000,000, or an
increment of $100,000 in excess thereof. If on the effective date of any such
reduction in the Commitments and after giving effect thereto an Overadvance
exists, then the provisions of Section 2.1(d) shall apply, except that such
repayment shall be due immediately upon such effective date without further
notice to or demand upon Borrower. If the Commitments are reduced to zero, then
such reduction shall be deemed a termination of the Commitments by Borrower
pursuant to Section 2.8(c). The Commitments, once reduced, may not be reinstated
without the written consent of all Lenders.


(d)If the aggregate Revolving Credit Loans outstanding exceed the Borrowing Base
(such that Excess Availability would be less than $0) ("Overadvance") at any
time, the excess amount shall be payable by the Borrower on demand by the
Administrative Agent, but all such Revolving Credit Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Unless its authority has been revoked in writing by Required
Lenders, the Administrative Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrower to cure an Overadvance,
(a) when no other Event of Default is known to the Administrative Agent, as long
as (i) the

-31-

--------------------------------------------------------------------------------




Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by the Administrative Agent to exceed the lesser of $5,000,000 or 5% of the
Borrowing Base; and (b) regardless of whether an Event of Default exists, if the
Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $2,500,000, and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause the outstanding Revolving Credit Loans and LC Obligations to exceed the
Maximum Amount of the Facility. Any funding of an Overadvance Loan or sufferance
of an Overadvance shall not constitute a waiver by the Administrative Agent or
the Lenders of the Event of Default caused thereby. In no event shall the
Borrower be deemed a beneficiary of this Section nor authorized to enforce any
of its terms.


(e)The Administrative Agent shall be authorized, in its discretion, at any time
that a Default or Event of Default exists or any conditions in Article V are not
satisfied, and without regard to the Maximum Amount of the Facility, to make
Base Rate Advances ("Protective Advances") (i) up to an aggregate amount equal
to the lesser of (A) 5% of the Borrowing Base and (B) $5,000,000 outstanding at
any time, if the Administrative Agent deems such Loans necessary or desirable to
preserve or protect any Collateral, or to enhance the collectibility or
repayment of Obligations; or (ii) to pay any other amounts chargeable to
Obligors under any Loan Documents, including costs, fees and expenses. All
Protective Advances shall be Obligations, secured by the Collateral, and shall
be treated for all purposes as Extraordinary Expenses. Each Lender shall
participate in each Protective Advance on a Pro Rata basis. Required Lenders may
at any time revoke the Administrative Agent's authorization to make further
Protective Advances by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent's determination that funding of a
Protective Advance is appropriate shall be conclusive.


SECTION 2.2        LC Facility.


(a)Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of Credit
from time to time until 30 days prior to the Expiration Date on the terms set
forth herein, including the following:


(i)The Borrower acknowledges that Issuing Bank's willingness to issue any Letter
of Credit is conditioned upon Issuing Bank's receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (A) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; and (B) each LC Condition is satisfied. If Issuing Bank receives
written notice from a Lender at least one Business Day before issuance of a
Letter of Credit that any LC Condition has not been satisfied, Issuing Bank
shall have no obligation to issue the requested Letter of Credit (or any other)
until such notice is withdrawn in writing by that Lender or until Required
Lenders have waived such condition in accordance with this Agreement or until
the Borrower has provided evidence satisfactory to the Administrative Agent and
Issuing

-32-

--------------------------------------------------------------------------------




Bank that all of the LC Conditions have been satisfied. Prior to receipt of any
such notice, Issuing Bank shall not be deemed to have knowledge of any failure
of LC Conditions.


(ii)Letters of Credit may be requested by the Borrower only (A) to support
obligations of the Borrower incurred in the Ordinary Course of Business; or
(B) for other purposes as the Administrative Agent and Required Lenders may
approve from time to time in writing. The renewal or extension of any Letter of
Credit shall be treated as the issuance of a new Letter of Credit, except that
delivery of a new LC Application shall be required at the discretion of Issuing
Bank.


(iii)The Borrower assumes all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, none of the Administrative Agent, Issuing Bank or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and the Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, the Administrative Agent or any Lender, including any act or
omission of a Governmental Authority. The rights and remedies of Issuing Bank
under the Loan Documents shall be cumulative. Issuing Bank shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
the Borrower are discharged with proceeds of any Letter of Credit.


(iv)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
notice or other communication in whatever form believed by Issuing Bank, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of any such agents or attorneys-in-fact
selected with reasonable care.
(b)Reimbursement; Participations.


(i)If Issuing Bank honors any request for payment under a Letter of Credit, the
Borrower shall pay to Issuing Bank, on the same day ("Reimbursement Date"), the

-33-

--------------------------------------------------------------------------------




amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Advances from the Reimbursement Date until
payment by the Borrower. The obligation of the Borrower to reimburse Issuing
Bank for any payment made under a Letter of Credit shall (in the absence of an
improper payment of the Letter of Credit which constitutes gross negligence or
willful misconduct on the part of Issuing Bank) be absolute, unconditional and
irrevocable, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that the Borrower may have at any time against the
beneficiary. Whether or not the Administrative Agent submits a Notice of
Borrowing, the Borrower shall be deemed to have requested a Borrowing of a Loan
as a Base Rate Advance in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Article V are satisfied
(provided, however, that if such Loan is not made, the Borrower shall pay such
LC Obligations on the first Business Day after the Borrower's receipt of notice
of the amount thereof). Nothing herein shall be deemed to release Issuing Bank
from any liability or obligation that it may have in respect to any Letter of
Credit to the extent arising out of and directly resulting from its own gross
negligence or willful misconduct.


(ii)Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and the Borrower does not reimburse such payment on the
Reimbursement Date, the Administrative Agent shall promptly notify Lenders and
each Lender shall promptly (within one Business Day) and unconditionally pay to
the Administrative Agent, for the benefit of Issuing Bank, the Lender's Pro Rata
share of such payment. Upon request by a Lender, Issuing Bank shall furnish
copies of any Letters of Credit and LC Documents in its possession at such time.


(iii)The obligation of each Lender to make payments to the Administrative Agent
for the account of Issuing Bank in connection with Issuing Bank's payment under
a Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that the Borrower may have with respect to
any Obligations. Issuing Bank does not assume any responsibility for any failure
or delay in performance or any breach by the Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or the Borrower. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of the
Borrower.

-34-

--------------------------------------------------------------------------------






(iv)No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.


(c)Cash Collateral. If any LC Obligations, whether or not then due or payable,
shall for any reason be outstanding at any time (i) that an Event of Default
exists, (ii) that Excess Availability is less than zero, (iii) after the
Commitment Termination Date, or (iv) within 20 Business Days prior to the
Expiration Date, then the Borrower shall, at Issuing Bank's or the
Administrative Agent's request, pay to Issuing Bank the amount of all
outstanding LC Obligations and Cash Collateralize all outstanding Letters of
Credit. If the Borrower fails to Cash Collateralize outstanding Letters of
Credit as required herein, Lenders may (and shall upon direction of the
Administrative Agent) advance, as Revolving Credit Loans, the amount of the Cash
Collateral required (whether or not the Commitments have terminated, an
Overadvance exists, or the conditions in Article V are satisfied).


(d)Existing Letters of Credit. Each Existing Letter of Credit outstanding on the
Closing Date shall constitute a "Letter of Credit" for all purposes of this
Agreement, issued, for purposes of this Section 2.2, on the Closing Date.


SECTION 2.3        Procedure for Borrowing; Notices of Borrowing; Notices of
Continuation; Notices of Conversion; Settlement.


(a)Each borrowing of Revolving Credit Loans (each, a "Borrowing") shall be made
on notice, given not later than 12:00 Noon (New York time) on the second
Business Day prior to the date of the proposed Borrowing in the case of a LIBOR
Rate Advance, and not later than 12:00 Noon (New York time) on the date of the
proposed Borrowing in the case of a Base Rate Advance, by the Borrower to the
Administrative Agent. Each such notice of a Borrowing shall be by telecopier or
e-mail, substantially in the form of Exhibit E (a "Notice of Borrowing"),
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advance comprising such Borrowing, (iii) aggregate principal amount of such
Borrowing, and (iv) Interest Period, in the case of a LIBOR Rate Advance.


(b)With respect to any Borrowing consisting of a LIBOR Rate Advance, the
Borrower may, subject to the provisions of Section 2.3(d) and so long as all the
conditions set forth in Article V have been fulfilled, elect to maintain such
Borrowing or any portion thereof as a LIBOR Rate Advance by selecting a new
Interest Period for such Borrowing, which new Interest Period shall commence on
the last day of the Interest Period then ending. Each selection of a new
Interest Period (a "Continuation") shall be made by notice given not later than
12:00 Noon (New York time) on the second Business Day prior to the date of any
such Continuation by the Borrower to the Administrative Agent. Each such notice
of a Continuation shall be by telecopier or e-mail, substantially in the form of
Exhibit F (a "Notice of Continuation/Conversion") and the requested (i) date of
such Continuation, (ii) Interest Period and (iii) aggregate amount of the
Advance subject to such Continuation, which shall comply with all limitations on
Loans hereunder. Upon the Administrative Agent's receipt of a Notice of
Continuation/Conversion, the Administrative Agent shall promptly notify each
Lender thereof.

-35-

--------------------------------------------------------------------------------




Unless, on or before 12:00 Noon (New York time) of the second Business Day prior
to the expiration of an Interest Period, the Administrative Agent shall have
received a Notice of Continuation/Conversion from the Borrower for the entire
Borrowing consisting of the LIBOR Rate Advance outstanding during such Interest
Period, any amount of such Advance comprising such Borrowing remaining
outstanding at the end of such Interest Period (or any unpaid portion of such
Advance not covered by a timely Notice of Continuation/Conversion) shall, upon
the expiration of such Interest Period, be Converted to a Base Rate Advance.


(c)The Borrower may on any Business Day by a Notice of Continuation/Conversion
given by the Borrower to the Administrative Agent, and subject to the provisions
of Section 2.3(d), Convert the entire amount of or a portion of an Advance of
one Type into an Advance of another Type; provided, however, that any Conversion
of a LIBOR Rate Advance into a Base Rate Advance shall be made on, and only on,
the last day of an Interest Period for such LIBOR Rate Advance. Each such Notice
of Continuation/Conversion shall be given not later than 12:00 Noon (New York
time) on the Business Day prior to the date of any proposed Conversion into a
Base Rate Advance and on the third Business Day prior to the date of any
proposed Conversion into a LIBOR Rate Advance. Subject to the restrictions
specified above, each Notice of Continuation/Conversion shall be substantially
in the form of Exhibit F, specifying (i) the requested date of such Conversion,
(ii) the Type of Advance to be Converted, (iii) the requested Interest Period,
in the case of a Conversion into a LIBOR Rate Advance, and (iv) the amount of
such Advance to be Converted and whether such amount comprises part (or all) of
the Revolving Credit Loans. Upon the Administrative Agent's receipt of a Notice
of Continuation/Conversion, the Administrative Agent shall promptly notify each
Lender thereof. Each Conversion shall be in an aggregate amount not less than
$1,000,000 or an integral multiple of $100,000 in excess thereof.


(d)Anything in subsection (b) or (c) above to the contrary notwithstanding,


(i)if, at least one Business Day before the date of any requested LIBOR Rate
Advance, the introduction of or any change in or in the interpretation of any
law or regulation (in each case made after the date hereof) makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for any Lender to perform its obligations hereunder to make a LIBOR Rate Advance
or to fund or maintain a LIBOR Rate Advance hereunder (including in the case of
a Continuation or a Conversion), such Lender shall promptly deliver written
notice of such circumstance to the Administrative Agent, and the Administrative
Agent shall promptly deliver such notice to the Borrower, and the right of the
Borrower to select a LIBOR Rate Advance for such Borrowing or any subsequent
Borrowing (including a Continuation or a Conversion) shall be suspended until
the circumstances causing such suspension no longer exist, and any Advance
comprising such requested Borrowing shall be a Base Rate Advance;


(ii)if, at least one Business Day before the first day of any Interest Period,
the Administrative Agent is unable to determine the LIBOR Rate for LIBOR Rate
Advances comprising any requested Borrowing, Continuation or Conversion, the
Administrative Agent shall promptly give written notice of such circumstance to
the Borrower, and the right of the Borrower to select or maintain LIBOR Rate
Advances for such Borrowing or any subsequent Borrowing shall be suspended until
the Administrative Agent shall notify the Borrower that the

-36-

--------------------------------------------------------------------------------




circumstances causing such suspension no longer exist, and any Advance
comprising such Borrowing shall be a Base Rate Advance;


(iii)if any Lender shall, at least one Business Day before the date of any
requested Borrowing or Continuation of, or Conversion into, a LIBOR Rate
Advance, notify the Administrative Agent, which notice the Administrative Agent
shall promptly deliver to the Borrower, that the LIBOR Rate for Advances
comprising such Borrowing, Continuation or Conversion will not adequately
reflect the cost to such Lender of making or funding Advances for such
Borrowing, the right of the Borrower to select LIBOR Rate Advances shall be
suspended until such Lender shall notify the Borrower that the circumstances
causing such suspension no longer exist, and any Advance comprising such
Borrowing shall be a Base Rate Advance;


(iv)there shall not be outstanding at any time more than 8 Borrowings which
consist of LIBOR Rate Advances;


(v)each Borrowing which consists of LIBOR Rate Advances shall be in an amount
equal to $1,000,000 or a whole multiple of $100,000 in excess thereof; and


(vi)if a Default or Event of Default has occurred and is continuing, no LIBOR
Rate Advances may be borrowed or continued as such and no Base Rate Advance may
be Converted into a LIBOR Rate Advance.


(e)Each Notice of Borrowing and Notice of Continuation/Conversion shall be
irrevocable and binding on the Borrower.


(f)(i) If the Administrative Agent shall elect to have the terms of this Section
2.3(f) apply to a requested Borrowing, then, promptly after its receipt of a
Notice of Borrowing under Section 2.3(a), the Administrative Agent shall notify
the Lenders in writing (by telecopier or otherwise as permitted hereunder) of
the requested Borrowing. Each Lender shall make the amount of such Lender's Pro
Rata share of the requested Borrowing available to the Administrative Agent in
same day funds, for the account of the Borrower, prior to 2:00 P.M. (New York
time), on the Borrowing Date requested by the Borrower. The proceeds of such
Borrowing will then be made available to the Borrower by the Administrative
Agent wire transferring to the Borrower's Account the aggregate of the amounts
made available to the Administrative Agent by the Lenders, and in like funds as
received by the Administrative Agent by 2:00 P.M. (New York time), on the
requested Borrowing Date.
(ii)    Unless the Administrative Agent receives contrary written notice prior
to the date of any proposed Borrowing, the Administrative Agent is entitled to
assume that each Lender will make available its Pro Rata share of such Borrowing
and, in reliance upon that assumption, but without any obligation to do so, may
advance such Pro Rata share on behalf of such Lender. If and to the extent that
such Lender shall not have made such amount available to the Administrative
Agent, but the Administrative Agent has made such amount available to the
Borrower, such Lender and the Borrower jointly and severally agree to pay and
repay the Administrative Agent forthwith on demand such corresponding amount and
to pay interest thereon, for each day from the date such amount is transferred
by the Administrative Agent to

-37-

--------------------------------------------------------------------------------




the Borrower's Account until the date such amount is paid or repaid to the
Administrative Agent, at (A) in the case of the Borrower, the interest rate
applicable at such time to such Loan and (B) in the case of each Lender, for the
period from the date such amount was wire transferred to the Borrower's Account
to (and including) three days after demand therefor by the Administrative Agent
to such Lender, at the Federal Funds Rate and, following such third day, at the
interest rate applicable at such time to such Loan together with all costs and
expenses incurred by the Administrative Agent in connection therewith. If a
Lender shall pay to the Administrative Agent any or all of such amount, such
amount so paid shall constitute a Revolving Credit Loan by such Lender to the
Borrower for purposes of this Agreement.
(g)If the Administrative Agent shall elect, in its sole and absolute discretion,
to have the terms of this Section 2.3(g) apply to a requested Borrowing of
Revolving Credit Loans, the Administrative Agent shall make a Loan in the amount
of such requested Borrowing (any such Loan made solely by the Administrative
Agent under this Section 2.3(g) being referred to as an "Swingline Loan")
available to the Borrower in same day funds by wire transferring such amount to
the Borrower's Account by 2:00 P.M. (New York time) on the requested Borrowing
Date. Each Swingline Loan shall be subject to all the terms and conditions
applicable hereunder to the Revolving Credit Loans except that all payments
thereon shall be payable to the Administrative Agent solely for its own account
(and for the account of the holder of any participation interest with respect to
such Swingline Loan, including any Lender purchasing such participation interest
pursuant to the provisions of this paragraph). In no event shall the aggregate
principal amount of Swingline Loans outstanding at any one time exceed
$10,000,000. The Administrative Agent shall not make any Swingline Loan if (i)
any one or more of the conditions precedent specified in Section 5.2 will not be
satisfied on the requested Borrowing Date for the applicable Borrowing. The
Swingline Loans shall be secured by the Collateral, shall constitute Loans and
Obligations hereunder and shall bear interest at the rate in effect from time to
time applicable to the Revolving Credit Loans comprised of Base Rate Advances,
including any increase in such rate that is applicable under Section 4.2. The
Administrative Agent shall notify each Lender in writing of each Swingline Loan
as soon as reasonably practicable. Upon written demand by the Swingline Lender,
each other Lender shall purchase from the Swingline Lender a participation
interest in any outstanding Swingline Loan in an amount equal to such other
Lender's Pro Rate Share as of the date of such purchase. Each Lender agrees to
purchase its Pro Rata share of each Swingline Loan within one Business Day after
such demand therefor is made by the Swingline Lender, and on such date of
purchase an amount equal to such Lender's Pro Rata Share of the outstanding
principal amount of the Swingline Loan to be purchased by such Lender shall be
advanced to the Administrative Agent and upon receipt of such funds the
Administrative Agent shall transfer such funds to the Swingline Lender. Upon any
sale by the Swingline Lender to any other Lender of a participating interest in
any Swingline Loan pursuant to this paragraph, the Swingline Lender represents
and warrants to such other Lender that the Swingline Lender is the legal and
beneficial owner of the interest being sold by it, free and clear of any liens,
but makes no other representation or warranty. Except for such representation
and warranty, the Swingline Lender shall have no responsibility or liability to
any other Lender with respect to the Swingline Loans or the participation
therein so sold, and no Lender shall have any recourse against the Swingline
Lender with respect to such Swingline Loans or participation therein, except
that the Swingline Lender shall pay to each Lender that purchases a
participation interest in Swingline Loans pursuant to this paragraph such
Lender's Pro Rata share of the payments, if any, actually received by the

-38-

--------------------------------------------------------------------------------




Swingline Lender on account of such Swingline Loans. If and to the extent that
any Lender does not so advance the purchase price for such participation
interest as required by this paragraph, such Lender agrees to pay to the
Administrative Agent, for the account of Swingline Lender, on demand, an amount
computed in the same manner as the amount due to the Administrative Agent from a
Lender which has made available funds for loans after the Borrowing Date thereof
pursuant to the next to last sentence of Section 2.3(f) (ii).


(h)Each Lender's funded portion of any Loan is intended to be equal at all times
to such Lender's Pro Rata share of all outstanding Loans. Notwithstanding such
agreement, the Administrative Agent and the other Lenders agree (which agreement
shall not be for the benefit of or enforceable by the Borrower) that, to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the Loans and the Swingline Loans shall take place
on a periodic basis in accordance with the following provisions:


(i)The Administrative Agent shall request settlement ("Settlement") with the
Lenders on a weekly basis, or on a more frequent basis if so determined by the
Administrative Agent, with respect to (A) each outstanding Swingline Loan and
(B) all payments made by the Borrower on account of the Loans, in each case by
notifying the Lenders of such requested Settlement by telephone, confirmed
immediately in writing (by telecopier or otherwise as permitted hereunder),
prior to 12:00 Noon (New York time) on the date of such requested Settlement
(any such date being a "Settlement Date").


(ii)Each Lender shall make the amount of such Lender's Pro Rata share of the
outstanding principal amount of the Swingline Loan with respect to which
Settlement is requested available to the Administrative Agent in same day funds,
for itself or for the account of BofA, prior to 2:00 P.M. (New York time), on
the Settlement Date applicable thereto, regardless of whether the conditions
precedent specified in Section 5.2 have then been satisfied. Such amounts made
available to the Administrative Agent shall be applied against the amounts of
the applicable Swingline Loan and, together with the portion of such Swingline
Loan representing BofA's Pro Rata share thereof, shall constitute Revolving
Credit Loans of such Lenders. If any such amount is not made available to the
Administrative Agent by any Lender on the Settlement Date applicable thereto,
the Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Federal Funds Rate for the
first three days from and after such Settlement Date and thereafter at the
interest rate then applicable to Base Rate Advances.


(iii)Notwithstanding the foregoing, not more than one Business Day after demand
is made by the Administrative Agent (whether before or after the occurrence of a
Default or an Event of Default), each Lender (other than BofA) shall irrevocably
and unconditionally purchase and receive from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Swingline
Loan to the extent of such Lender's Pro Rata share thereof, by paying to the
Administrative Agent, in same day funds, an amount equal to such Lender's Pro
Rata share of such Swingline Loan, regardless of whether the conditions
precedent specified in Section 5.2 have then been satisfied. If such amount is
not made available to the Administrative Agent by any Lender, the Administrative
Agent shall be entitled to recover such amount on demand from such Lender
together with interest thereon at the Federal Funds Rate for the first three
days from and after such demand and thereafter at the

-39-

--------------------------------------------------------------------------------




interest rate then applicable to the Revolving Credit Loans for Base Rate
Advances, including any increase in such rate that is applicable under Section
4.2.


(iv)From and after the date, if any, on which any Lender purchases an undivided
interest and participation in a Swingline Loan under clause (iii) above, the
Administrative Agent shall promptly distribute to such Lender such Lender's Pro
Rata share of all payments of principal and interest received by the
Administrative Agent in respect of such Swingline Loan.


SECTION 2.4        Use of Proceeds. The proceeds of the Revolving Credit Loans
shall be used by the Borrower for (i) working capital, capital expenditures, and
other lawful corporate purposes, (ii) to issue standby or commercial letters of
credit, and (iii) to pay certain transaction fees, costs and expenses in
connection with the transactions contemplated hereby.


SECTION 2.5        Maximum Amount of the Facility; Mandatory Prepayments;
Optional Prepayments.
(a)    In no event shall the sum of the aggregate outstanding principal balances
of the Revolving Credit Loans exceed the Borrowing Base.


(b)    The outstanding principal amounts with respect to the Revolving Credit
Loans shall be repaid as follows:


(i)    Any portion of the Revolving Credit Loans consisting of the principal
amount of Base Rate Advances shall be paid by the Borrower to the Administrative
Agent, for the Pro Rata benefit of Lenders (or, in the case of Swingline Loans,
for the sole benefit of BofA) unless timely converted to a LIBOR Rate Advance in
accordance with this Agreement, immediately upon (a) each receipt by the
Administrative Agent, any Lender or Borrower of any proceeds of any of the
Receivables or Inventory, to the extent of such proceeds, (b) the Expiration
Date, and (c) in the case of Swingline Loans, the earlier of BofA's demand for
payment or on each Settlement Date with respect to all Swingline Loans
outstanding on such date.


(ii)    Any portion of the Revolving Credit Loans consisting of the principal
amount of LIBOR Rate Advances shall be paid by the Borrower to the
Administrative Agent, for the Pro Rata benefit of Lenders, unless continued as a
LIBOR Rate Advance in accordance with the terms of this Agreement, immediately
upon (a) the last day of the Interest Period applicable thereto and (b) the
Expiration Date. The Borrower may from time to time make a voluntary prepayment
with respect to any Revolving Credit Loan outstanding as a LIBOR Rate Advance
prior to the last day of the Interest Period applicable thereto if (x) agreed in
writing by the Administrative Agent, (y) the Borrower is otherwise expressly
authorized or required by any other provision of this Agreement to pay any LIBOR
Rate Advance outstanding on the date other than the last day of the Interest
Period applicable thereto, or (z) the Borrower pays to the Administrative Agent,
for the Pro Rata benefit of Lenders, any amounts due the Administrative Agent
and the Lenders under Section 2.5(b)(iii) as a consequence of such prepayment,
with such payment to be made by the Borrower within three Business Days after
the Administrative Agent furnishes to the Borrower evidence of such amounts in
reasonable detail.

-40-

--------------------------------------------------------------------------------




The Borrower shall be required to make the payment referred to in clause (z) of
the preceding sentence in connection with any prepayment made pursuant to either
clause (x) or (y) of the preceding sentence. Notwithstanding the foregoing
provisions of this Section 2.5(b), if, on any date that the Administrative Agent
receives proceeds of any of the Receivables or Inventory, there are no Revolving
Credit Loans outstanding as Base Rate Advances, the Administrative Agent may
either hold such proceeds as cash security for the timely payment of the
Obligations or apply such proceeds to any outstanding Revolving Credit Loans
bearing interest as LIBOR Rate Advances as the same become due and payable
(whether at the end of the applicable Interest Periods or on the Expiration
Date).


(iii)    If for any reason (other than default by a Lender) (a) any Borrowing
of, or conversion to or continuation of, a LIBOR Rate Advance does not occur on
the date specified therefor in a Notice of Borrowing or Notice of
Continuation/Conversion (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Rate Advance occurs on a day other than the end of its
Interest Period, or (c) the Borrower fails to repay a LIBOR Rate Advance when
required hereunder, then the Borrower shall pay to the Administrative Agent to
each Lender all reasonable out-of-pocket losses and expenses that it sustains in
each case with respect to such Interest Period as a consequence thereof,
including any loss or expense arising from liquidation or redeployment of funds
or from fees payable to terminate deposits of matching funds. Lenders shall not
be required to purchase Dollar deposits in the London interbank market or any
other offshore Dollar market to fund any LIBOR Rate Advance, but the provisions
hereof shall be deemed to apply as if each Lender had purchased such deposits to
fund its LIBOR Rate Advances.


(iv)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if an Overadvance shall exist, the Borrower shall, on the sooner to
occur of the first Business Day after the Borrower has obtained knowledge
thereof or the Administrative Agent's demand, repay the outstanding Revolving
Credit Loans that are Base Rate Advances in an amount sufficient to reduce the
aggregate unpaid principal amount of all Revolving Credit Loans by an amount
equal to such excess; and, if such payment of Base Rate Advances is not
sufficient to eliminate the Overadvance, then the Borrower shall immediately
deposit with the Administrative Agent, for the Pro Rata benefit of Lenders, for
application to any outstanding Revolving Credit Loans bearing interest as LIBOR
Rate Advances as the same become due and payable (whether at the end of the
applicable Interest Periods or on the Expiration Date) cash in an amount
sufficient to eliminate such Overadvance, and the Administrative Agent may (a)
hold such deposit as cash security pending disbursement of same to Lenders for
application to the Obligations, which disbursement shall be made, or (b) if an
Event of Default exists, immediately apply such proceeds to the payment of the
Obligations, including the Revolving Credit Loans outstanding as LIBOR Rate
Advances (in which event the Borrower shall also pay to the Administrative Agent
for the Pro Rata benefit of Lenders any amounts required by Section 2.5(b)(iii)
to be paid by reason of the prepayment of a LIBOR Rate Advance prior to the last
day of the Interest Period applicable thereto).


(c)    The entire outstanding principal amount of the Loans, together with all
accrued and unpaid interest thereon and all fees, costs and expenses payable by
the Borrower hereunder, shall become due and payable on the Expiration Date.

-41-

--------------------------------------------------------------------------------






(d)    The Borrower may prepay any or all of the Loans, without penalty or
premium, except as expressly provided in this Section 2.5.


SECTION 2.6        Maintenance of Loan Account; Statements of Account. The
Administrative Agent shall maintain an account on its books in the name of the
Borrower (the "Loan Account") in which the Borrower will be charged with all
Loans and Advances made by each Lender to the Borrower or for the Borrower's
account, including the Revolving Credit Loans, the Swingline Loans, interest,
fees, expenses and any other Obligations. The Loan Account will be credited with
all amounts received by the Administrative Agent from the Borrower or for the
Borrower's account, including, as set forth below, all amounts received from the
Blocked Account Banks. The Administrative Agent shall send the Borrower a
monthly statement reflecting the activity in the Loan Account. Each such
statement shall be an account stated and shall be final, conclusive and binding
on the Borrower, absent error.


SECTION 2.7        Maintenance of Dominion Account and Concentration Account;
Collection of Receivables.


(a)    (i)    The Borrower shall establish and maintain a Dominion Account
pursuant to a lockbox or other arrangement reasonably acceptable to the
Administrative Agent with BofA or such other bank as may be selected by the
Borrower and be reasonably acceptable to the Administrative Agent. Such Dominion
Accounts and lockbox arrangements shall provide for full dominion and control of
the Borrower's cash deposited into all Dominion Accounts, except as otherwise
provided in Section 2.7(a)(iii). The Borrower shall issue to each such lockbox
bank an irrevocable letter of instruction directing such bank to deposit all
payments or other remittances received in the lockbox to the Dominion Account.


(ii)    The Borrower shall enter into agreements, in form reasonably
satisfactory to the Administrative Agent, with each bank at which a Dominion
Account is maintained by which such bank shall transfer to the Concentration
Account each Payment Item and monies deposited to the Dominion Account not later
than the next Business Day following the Business Day on which such Payment Item
becomes good funds.


(iii)    The Borrower shall enter into agreements, in form reasonably
satisfactory to the Administrative Agent (it being agreed that any agreement
substantially in the form of any agreement with any bank at which a Dominion
Account is delivered to the Administrative Agent on or about the Closing Date
hereunder is reasonably satisfactory) with each bank at which a Dominion Account
or a Concentration Account is maintained pursuant to which (a) prior to such
bank's receipt of a Cash Dominion Notice, such bank shall remit all funds
deposited into such Dominion Account or Concentration Account pursuant to the
instructions of the Borrower, (b) after such bank's receipt of a Cash Dominion
Notice prior to its subsequent receipt of a Cash Dominion Termination Notice,
such bank shall immediately, and without further consent of or notice to the
Borrower, transfer to the Concentration Account all monies deposited to such
Dominion Account or Concentration Account until delivery of further notice by
the Administrative Agent, and (c) upon its receipt of a Cash Dominion
Termination Notice issued by the Administrative Agent after the Administrative
Agent's issuance of a Cash Dominion Notice, such bank shall resume remittance of
all funds deposited into such Dominion Account or Concentration Account pursuant
to the instructions of the Borrower until such time

-42-

--------------------------------------------------------------------------------




(if ever) as such bank shall receive from the Administrative Agent a subsequent
Cash Dominion Notice. The Administrative Agent agrees promptly to give to such
bank a Cash Dominion Termination Notice as soon as practicable after the
cessation of a Cash Dominion Period and agrees not to issue a Cash Dominion
Notice except during a Cash Dominion Period.


(iv)    All balances in each Dominion Account and Concentration Account shall be
subject to the Administrative Agent's Lien. The Borrower shall obtain the
agreement (in favor of and in form and content satisfactory to the
Administrative Agent and the Lenders) by each bank at which a Dominion Account
or Concentration Account is maintained to waive any offset rights against the
funds deposited into such Dominion Account or Concentration Account, except
offset rights in respect of charges incurred in the administration of such
Dominion Account or Concentration Account. Neither the Administrative Agent nor
Lenders assume any responsibility to the Borrower for such lockbox arrangement
or Dominion Account or Concentration Account, including any claim of accord and
satisfaction or release with respect to deposits accepted by any bank
thereunder.


(b)    To expedite collection of Receivables, the Borrower shall use
commercially reasonable efforts to keep in full force and effect any supporting
obligation or collateral security relating to each such Receivables. The
Borrower shall (i) request in writing and otherwise take such reasonable steps
to ensure that all Account Debtors forward payment directly to such Dominion
Account (or lockboxes related to the Dominion Account), and (ii) during a Cash
Dominion Period deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all cash,
checks, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all Collateral (whether or not otherwise
delivered to a lockbox) into the Dominion Account. All Payment Items received by
the Borrower in respect of its Receivables, together with the proceeds of any
other Collateral, shall be held by the Borrower as trustee of an express trust
for the Administrative Agent's and Lenders' benefit; the Borrower shall promptly
deposit same in kind in the Dominion Account; and the Administrative Agent may
remit such proceeds to Lenders for application to the Obligations in the manner
authorized by this Agreement. The Administrative Agent retains the right at all
times that an Event of Default exists to notify Account Debtors of the Borrower
that Receivables have been assigned to the Administrative Agent, to collect
Receivables directly in its own name (and, in connection therewith, and to
charge to the Borrower the collection costs and expenses incurred by the
Administrative Agent, including reasonable attorneys' fees). At any time an
Event of Default exists, the Administrative Agent shall have the right to settle
or adjust all disputes and claims directly with the Account Debtor and to
compromise the amount or extend the time for payment of any Receivables upon
such terms and conditions as the Administrative Agent may deem advisable, and to
charge the deficiencies, costs and expenses thereof, including attorneys' fees,
to the Borrower.


SECTION 2.8        Term.


(a)Term.    Subject to each Lender's right to cease making Loans and other
extensions of credit to the Borrower when any Default or Event of Default exists
or upon termination of the Commitments as provided in Section 2.8(b), the
Commitments shall be in effect for a period (the "Term") commencing on the date
hereof and continuing until the close of business on June 15, 2012, unless
sooner terminated as provided in Section 2.8(b).

-43-

--------------------------------------------------------------------------------




(b)Termination by the Administrative Agent.    The Administrative Agent may (and
upon the direction of the Required Lenders, shall) terminate the Commitments
without notice at any time that an Event of Default exists; provided, however,
that the Commitments shall automatically terminate as provided in Section
8.2(b).


(c)Termination by Borrower.    Upon at least 10 days prior written notice to the
Administrative Agent, the Borrower may, at its option, terminate the
Commitments; provided, however, no such termination by the Borrower shall be
effective until Full Payment of the Obligations. Any notice of termination given
by the Borrower shall be irrevocable unless the Administrative Agent otherwise
agrees in writing. Within three Business Days after such notice is given, the
Administrative Agent shall furnish to the Borrower a pay-off statement with
respect to the Obligations detailing the amounts of each category of the
Obligations, interest and fees, in each case as of the effective date of the
termination of Commitments, subject to adjustment on the effective date of
termination of the Commitments to reflect changes in the Obligations to such
date. The Borrower may elect to terminate the Commitments in their entirety
only, provided that nothing contained herein shall affect the Borrower's right
to voluntarily reduce the Commitments as provided in Section 2.1(c). No section
of this Agreement or Type of Loan available hereunder may be terminated by the
Borrower singly.


(d)Effect of Termination.     On the effective date of termination of the
Commitments by the Administrative Agent or by Borrower, all of the Obligations
shall be immediately due and payable, Lenders shall have no obligation to make
any Loans, Issuing Bank shall have no obligation to issue any Letters of Credit,
and none of the undertakings, agreements, covenants, warranties and
representations of the Borrower contained in the Loan Documents (other than as
set forth in the next-to-last sentence of this Section) shall survive any such
termination, provided that the Administrative Agent shall retain its Liens in
the Collateral and all of its rights and remedies under the Loan Documents
notwithstanding such termination until Full Payment of the Obligations.
Notwithstanding Full Payment of the Obligations, if Full Payment occurs during a
Cash Dominion Period, then the Administrative Agent shall not be required to
terminate its Liens in any Collateral unless, with respect to any damages the
Administrative Agent may incur as a result of the dishonor or return of Payment
Items applied to Obligations, the Administrative Agent receives (i) a written
agreement satisfactory to the Administrative Agent, executed by the Borrower and
any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying the Administrative Agent and the Lenders from such
damages, or (ii) such Cash Collateral as the Administrative Agent, in its
discretion, deems appropriate against such damages. In addition, all
confidentiality obligations of the parties hereto and all participants shall
survive any such termination. Notwithstanding the foregoing, all obligations of
the Borrower to indemnify the Administrative Agent or any Lender pursuant to
this Agreement or any of the other Loan Documents, shall in all events survive
any termination of the Commitments and Full Payment of the Obligations.
Concurrently with the Full Payment of the Obligations, the Administrative Agent
shall deliver to the Borrower all UCC-3 termination statements and any
Collateral physically held by the Administrative Agent, together with such other
documents as shall reasonably be requested by the Borrower to reflect and
evidence the termination and release of all of the Liens securing the
Obligations and the Full Payment of the Obligations.




    

-44-

--------------------------------------------------------------------------------




SECTION 2.9        Payment Procedures.


(a)The Borrower hereby authorizes the Administrative Agent to charge the Loan
Account with the amount of all principal, interest, fees, expenses and other
payments to be made hereunder and under the other Loan Documents. The
Administrative Agent may, but shall not be obligated to, discharge the
Borrower's payment obligations hereunder by so charging the Loan Account.


(b)Each payment by the Borrower on account of principal, interest, fees or
expenses hereunder shall be made to the Administrative Agent for the benefit of
the Administrative Agent and the Lenders according to the their respective
rights thereto. All payments to be made by the Borrower hereunder and under the
Notes, whether on account of principal, interest, fees or otherwise, shall be
made without setoff, deduction or counterclaim and shall be made prior to 2:00
P.M. (New York time) on the due date thereof to the Administrative Agent, for
the account of the Lenders according to their Pro Rata shares (except as
expressly otherwise provided), in immediately available funds. Any payment after
such time shall be deemed made on the next Business Day. Borrower may, at the
time of payment, specify to the Administrative Agent the Obligations to which
such payment is to be applied, but the Administrative Agent shall in all events
retain the right to apply such payment in such manner as the Administrative
Agent is permitted to direct pursuant to the provisions of this Agreement.
Except for payments which are expressly provided to be made (i) for the account
of the Administrative Agent only or (ii) under the settlement provisions of
Section 2.3(h), the Administrative Agent shall distribute all payments to the
Lenders on the Business Day following receipt in like funds as received.
Notwithstanding anything to the contrary contained in this Agreement, if a
Lender exercises its right of setoff under Section 10.3 or otherwise, any
amounts so recovered shall promptly be shared by such Lender with the other
Lenders according to their respective Pro Rata shares.


(c)Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the payment may be made on the next succeeding
Business Day (except as specified in clause (ii) of the definition of Interest
Period) and such extension of time shall be included in the computation of the
amount of interest due hereunder.


(d)At any time that an Event of Default exists or the Administrative Agent
receives a payment or Collateral proceeds in an amount that is insufficient to
pay all amounts then due and payable to the Administrative Agent and the
Lenders, all monies to be applied to the Obligations, whether such monies
represent voluntary or mandatory payments or prepayments by one or more the
Borrower or are received pursuant to demand for payment or realized from any
disposition of Collateral and irrespective of any designation by Borrower of the
Obligations that are intended to be satisfied, shall be allocated among the
Administrative Agent and such of the Lenders as are entitled thereto (and, with
respect to monies allocated to Lenders, on a Pro Rata basis unless otherwise
provided herein): (i) first, to the Administrative Agent to pay the amount of
Extraordinary Expenses that have not been reimbursed to the Administrative Agent
by Borrower or Lenders, together with interest accrued thereon at the rate
applicable to Revolving Credit Loans that are Base Rate Advances, until Full
Payment of all such Obligations; (ii) second, to the Administrative Agent to pay
principal and accrued interest on any portion of the Revolving Credit Loans
which the Administrative Agent may have

-45-

--------------------------------------------------------------------------------




advanced on behalf of any Lender and for which the Administrative Agent has not
been reimbursed by such Lender or Borrower, until Full Payment of all such
Obligations; (iii) third, to BofA to pay the principal and accrued interest on
any portion of the Swingline Loans outstanding, to be shared with Lenders that
have acquired and paid for a participating interest in such Swingline Loans,
until Full Payment of all such Obligations; (iv) fourth, to the extent that
Issuing Bank has not received from any Lender a payment as required by Section
2.2, to Issuing Bank to pay all such required payments from each Lender, until
Full Payment of all such Obligations; (v) fifth, to the Administrative Agent to
pay any Claims that have not been paid pursuant to any indemnity of the Agent
Indemnitees by the Borrower, or to pay amounts owing by Lenders to the Agent
Indemnitees pursuant to Section 9.6, in each case together with interest accrued
thereon at the rate applicable to Revolving Credit Loans that are Base Rate
Advances, until Full Payment of all such Obligations; (vi) sixth, to the
Administrative Agent to pay any fees due and payable to the Administrative
Agent, until Full Payment of all such Obligations; (vii) seventh, to each
Lender, ratably, for any Claims that such Lender has paid to the Agent
Indemnitees pursuant to its indemnity of the Agent Indemnitees and any
Extraordinary Expenses that such Lender has reimbursed to the Administrative
Agent or such Lender has incurred, to the extent that such Lender has not been
reimbursed by the Borrower therefor, until Full Payment of all such Obligations;
(viii) eighth, to Issuing Bank to pay principal and interest with respect to LC
Obligations (or to the extent any of the LC Obligations are contingent and an
Event of Default then exists, deposited in the Cash Collateral Account to Cash
Collateralize the LC Obligations), which payment shall be shared with the
Lenders in accordance with Section 2.2, until Full Payment of all such
Obligations; (ix) ninth, to Lenders in payment of the unpaid principal and
accrued interest in respect of the Loans and other Obligations (excluding
Secured Bank Product Obligations) then outstanding, in such order of application
as shall be designated by the Administrative Agent (acting at the direction or
with the consent of the Required Lenders), until Full Payment of all such
Obligations; and (x) tenth, to BofA or any Lender or any Affiliate of BofA or of
any Lender in payment of any Secured Bank Product Obligations owed to such
Person and secured by the Collateral hereunder, until Full Payment of all such
Obligations. The allocations set forth in this Section 2.9(d) are solely to
determine the rights and priorities of the Administrative Agent and the Lenders
as among themselves and may be changed by the Administrative Agent and the
Lenders without notice to or the consent or approval of the Borrower or any
other Person.


(e)The Administrative Agent shall not be liable for any allocation or
distribution of payments made by it in good faith and, if any such allocation or
distribution is subsequently determined to have been made in error, the sole
recourse of any Lender to which payment was due but not made shall be to recover
from the other Lenders any payment in excess of the amount to which such other
Lenders are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).


(f)The Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds, and agrees that the Administrative Agent shall
have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as the Administrative Agent deems advisable,
notwithstanding any entry by the Administrative Agent in its records; provided,
however, that any payments or proceeds of Collateral received by the
Administrative Agent on any date that an Event of Default does not exist shall
be applied in accordance with any provisions of this Agreement that govern the
application of such payment or

-46-

--------------------------------------------------------------------------------




proceeds. If, as a result of the Administrative Agent's receipt of Payment Items
or proceeds of Collateral, a credit balance exists, the balance shall not accrue
interest in favor of the Borrower and shall be made available to the Borrower as
long as no Default or Event of Default exists.


SECTION 2.10    Defaulting Lenders. If a Lender (a "Defaulting Lender") fails to
make any payment to the Administrative Agent that is required hereunder, the
Administrative Agent may (but shall not be required to), in its discretion,
retain payments that would otherwise be made to such Defaulting Lender
hereunder, apply the payments to such Lender's defaulted obligations or
readvance the funds to the Borrower in accordance with this Agreement. The
failure of any Lender to fund a Loan or to make a payment in respect of a LC
Obligation shall not relieve any other Lender of its obligations hereunder, and
no Lender shall be responsible for default by another Lender. Lenders and the
Administrative Agent agree (which agreement is solely among them, and not for
the benefit of or enforceable by the Borrower) that, solely for purposes of
determining a Defaulting Lender's right to vote on matters relating to the Loan
Documents and to share in payments, fees and Collateral proceeds thereunder, a
Defaulting Lender shall not be deemed to be a "Lender" until all its defaulted
obligations have been cured.


SECTION 2.11    Notices. The Borrower authorizes the Administrative Agent and
the Lenders to extend, convert or continue Loans, effect selections of interest
rates, and transfer funds to or on behalf of the Borrower based on telephonic or
e-mailed instructions. The Borrower shall confirm each such request by prompt
delivery to the Administrative Agent of a Notice of Borrowing or Notice of
Continuation/Conversion, if applicable, but if it differs in any material
respect from the action taken by the Administrative Agent or the Lenders, the
records of the Administrative Agent and the Lenders shall govern. Neither the
Administrative Agent nor any Lender shall have any liability for any loss
suffered by the Borrower as a result of the Administrative Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by the Administrative Agent or any Lender to be a
person authorized to give such instructions on the Borrower's behalf.


ARTICLE III
SECURITY


SECTION 3.1        General. To secure the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all of the Obligations, the Borrower hereby confirms the grant pursuant to
the Existing Loan Agreement, and hereby grants and re-grants, to the
Administrative Agent for the Pro Rata benefit of the Lenders a Lien on all of
its right, title and interest in and to the Collateral, wherever located,
whether now owned or hereafter acquired, and all additions and accessions
thereto and substitutions and replacements therefor and improvements thereon,
and all proceeds (whether in the form of cash or other property) and products
thereof, including all proceeds of insurance covering the same and all tort
claims in connection therewith. The Borrower hereby authorizes the
Administrative Agent to take any and all such action as the Administrative Agent
deems appropriate, at the Borrower's expense, to cause any and all Secured Bank
Product Obligations to be secured by the Collateral and to advise the Lenders
that such Secured Bank Product Obligations are Obligations hereunder.
Notwithstanding anything to the contrary contained herein, none of the
restrictions or limitations imposed upon the Borrower's use or disposition of
the Collateral or any proceeds thereof contained in this Agreement shall apply
to the

-47-

--------------------------------------------------------------------------------




Intercompany Loan Collateral or any proceeds thereof, other than at any time
that an Event of Default exists; provided that no Liens other than Permitted
Liens shall be permitted to be granted by the Borrower with respect to the
Intercompany Loan Collateral but any transferee of Borrower's interest in the
Intercompany Loan Collateral may grant Liens thereon at any time.


SECTION 3.2        Recourse to Security. Recourse to security shall not be
required for any Obligation hereunder and the Borrower hereby waives any
requirement that the Administrative Agent or the Lenders exhaust any right or
take any action against any of the Collateral before proceeding to enforce the
Obligations against the Borrower.


SECTION 3.3        Special Provisions Relating to Inventory.
  
(a)All Inventory. The Lien in the Inventory granted to the Administrative Agent
hereunder shall continue through all steps of manufacture and sale and attach
without further act to raw materials, work in process, finished goods, returned
goods, documents of title and warehouse receipts, and to proceeds resulting from
the sale or other disposition of such Inventory. Until all of the Obligations
have been satisfied and the Commitments have been terminated, the Administrative
Agent's Lien in such Inventory and in all proceeds thereof shall continue in
full force and effect and, if an Event of Default is continuing, the
Administrative Agent shall have the right to take physical possession of such
Inventory and to maintain it on the premises of the Borrower, in a public
warehouse, or at such other place as the Administrative Agent may deem
appropriate. If the Administrative Agent exercises such right to take possession
of such Inventory, the Borrower will, upon demand, and at the Borrower's cost
and expense, assemble such Inventory and make it available to the Administrative
Agent at a place or places convenient to the Administrative Agent.


(b)Further Assurances. The Borrower will, upon the Administrative Agent's
request, perform any and all steps that are necessary to perfect the
Administrative Agent's Liens in the Collateral including placing and maintaining
signs, executing and filing financing or continuation statements in form and
substance satisfactory to the Administrative Agent, maintaining stock records
and conducting lien searches. In each case, the Borrower shall take such action
as promptly as possible after requested by the Administrative Agent but in any
event within five Business Days after any such request is made except that the
Borrower shall take such action immediately upon the Administrative Agent's
request following the occurrence of an Event of Default. If the Borrower's
Inventory is in the possession or control of any Person other than a purchaser
in the Ordinary Course of Business or a public warehouseman where the warehouse
receipt is in the name of or held by the Administrative Agent, the Borrower
shall notify such Person of the Administrative Agent's Lien therein and, upon
request, instruct such Person to acknowledge in writing its agreement to hold
all such Inventory for the benefit of the Administrative Agent and subject to
the Administrative Agent's instructions. If so requested by the Administrative
Agent, the Borrower (as promptly as possible after requested by the
Administrative Agent but in any event within five Business Days after any such
request is made) will deliver (i) to the Administrative Agent warehouse receipts
covering any of the Borrower's Inventory located in warehouses showing the
Administrative Agent as the beneficiary thereof and (ii) to the warehouseman
such agreements relating to the release of warehouse Inventory as the
Administrative Agent may request. If so requested by the Administrative Agent,
the Borrower shall execute and deliver to the Administrative Agent a
confirmatory written

-48-

--------------------------------------------------------------------------------




instrument, in form and substance satisfactory to the Administrative Agent,
listing all its Inventory, but any failure to execute or deliver the same shall
not limit or otherwise affect the Administrative Agent's Lien in and to such
Inventory.


(c)Inventory Records. The Borrower shall maintain full, accurate and complete
records of its Inventory describing the kind, type and quantity of such
Inventory and the Borrower's cost therefor, withdrawals therefrom and additions
thereto.


SECTION 3.4        Special Provisions Relating to Receivables.
  
(a)Invoices, Etc. If an Event of Default is continuing, on the Administrative
Agent's request therefor, the Borrower shall furnish to the Administrative Agent
(i) the originals of all promissory notes and other instruments in favor of the
Borrower, (ii) copies of invoices to customers and shipping and delivery
receipts or warehouse receipts thereof, (iii) the originals of all letters of
credit in its favor, (iv) such endorsements or assignments related to such
letters of credit, notes, and instruments as the Administrative Agent may
reasonably request and (v) the written consent of the issuer of any letter of
credit to the assignment of the proceeds of such letter of credit by the
Borrower to the Administrative Agent.


(b)Records, Collections, Etc. The Borrower shall notify the Administrative Agent
of all returns and of all claims asserted with respect to merchandise, in each
case with a value in excess of $5,000,000. The Borrower shall promptly report to
the Administrative Agent each such return, providing the Administrative Agent
with a description of the returned item. If an Event of Default is continuing,
the Borrower shall not, without the Administrative Agent's prior written
consent, settle or adjust any dispute or claim, or grant any discount (except
ordinary trade discounts), credit or allowance or accept any return of
merchandise, except in the Ordinary Course of Business. The Administrative Agent
may (i) settle or adjust disputes or claims directly with Account Debtors for
amounts and upon terms which it considers advisable and (ii) notify Account
Debtors on the Borrower's Receivables that such Receivables have been assigned
to the Administrative Agent, and that payments in respect thereof shall be made
directly to the Administrative Agent.


(c)Receivables. The Administrative Agent may rely, in determining which
Receivables are Eligible Receivables, on all statements and representations made
by the Borrower with respect to any Receivable and that all Eligible Receivables
meet the criteria therefor set forth in the definition of "Eligible Receivables"
except to the extent that any such criteria is determined by the discretion of
the Administrative Agent.


SECTION 3.5        Continuation of Liens, Etc. The Borrower shall defend the
Collateral against all claims and demands of all Persons at any time claiming
any interest therein, other than claims relating to Permitted Liens. The
Borrower agrees to comply with the requirements of all state and federal laws to
grant to the Administrative Agent valid and perfected first priority Liens in
the Collateral, subject only to Permitted Liens. The Administrative Agent is
hereby authorized by the Borrower, during the continuance of an Event of
Default, to sign the Borrower's name on any document or instrument as may be
necessary or desirable to establish and maintain the Liens covering the
Collateral and the priority and continued perfection thereof or file any
financing or continuation statements or similar documents or instruments
covering the

-49-

--------------------------------------------------------------------------------




Collateral whether or not the Borrower's signature appears thereon. The Borrower
agrees, from time to time, at the Administrative Agent's request, to file
notices of Liens, financing statements, similar documents or instruments, and
amendments, renewals and continuations thereof, and cooperate with the
Administrative Agent's representatives, in connection with the continued
perfection (and the priority status thereof) and protection of the Collateral
and the Administrative Agent's Liens thereon. The Borrower shall promptly notify
the Administrative Agent in writing if, after the Closing Date, the Borrower
obtains any interest in any Collateral consisting of chattel paper, documents,
instruments, intellectual property, investment property or letter of credit
rights, in each case having a value in excess of $5,000,000, and, upon the
Administrative Agent's request, shall promptly execute such documents and take
such actions as the Administrative Agent deems appropriate to effect the
Administrative Agent's duly perfected, first priority Lien upon such Collateral,
including obtaining any appropriate possession, control agreement or Collateral
Access Agreement.


SECTION 3.6        Power of Attorney. In addition to all of the powers granted
to the Administrative Agent in this Article III, the Borrower hereby appoints
and constitutes the Administrative Agent as the Borrower's attorney-in-fact to
sign the Borrower's name on any of the documents, instruments and other items
described in Section 3.5, to make any filings under the UCC covering any of the
Collateral, and to request at any time from customers indebted on its
Receivables verification of information concerning such Receivables and the
amount owing thereon (provided that any verification prior to an Event of
Default shall not contain the Administrative Agent's name), and, during the
continuance of an Event of Default, (i) to convey any item of Collateral to any
purchaser thereof and (ii) to make any payment or take any act necessary or
desirable to protect or preserve any Collateral. The Administrative Agent's
authority hereunder shall include the authority to execute and give receipt for
any certificate of ownership or any document, to transfer title to any item of
Collateral and to take any other actions arising from or incident to the powers
granted to the Administrative Agent under this Agreement. This power of attorney
is coupled with an interest and is irrevocable, provided that it shall terminate
upon the payment and satisfaction of all Obligations in full and the termination
of the Commitments.


SECTION 3.7        Release of Collateral. So long as no Default or Event of
Default has occurred and is continuing hereunder, the Administrative Agent
shall, at the Borrower's sole cost and expense, take such actions as may be
reasonably requested by the Borrower in order to release the Administrative
Agent's Lien on (a) any Collateral that has been sold or otherwise disposed of,
such sale or other disposition of which is permitted under Section 7.2(i),
provided that the Administrative Agent's Lien shall continue in the proceeds of
any such Collateral (other than cash proceeds of such Collateral that are
received by the Borrower at any time except during a Cash Dominion Period), and
(b) all Collateral upon Full Payment of the Obligations, except as otherwise
provided in Section 2.8(d).


ARTICLE IV
INTEREST, FEES AND EXPENSES


SECTION 4.1        Interest. The Obligations shall bear interest (i) if a Base
Rate Advance, at the Base Rate in effect from time to time, plus the Applicable
Margin, (ii) if a LIBOR Rate Advance, at Adjusted LIBOR for the applicable
Interest Period, plus the Applicable

-50-

--------------------------------------------------------------------------------




Margin; and (iii) if any other Obligation (including, to the extent permitted by
Applicable Law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin for Base Rate Advances. Interest shall
accrue from the date the Advance is advanced or the Obligation is incurred or
payable, until paid by the Borrower. If an Advance is repaid on the same day
made, one day's interest shall accrue. The Borrower shall pay to the
Administrative Agent, for the Pro Rata benefit of the Lenders, interest on the
Advances, payable monthly in arrears: (a) on the first day of each month,
commencing with the month immediately following the Closing Date, (b) on any
date of prepayment, with respect to the principal amount of Advances being
prepaid, and (c) on the Expiration Date.


SECTION 4.2        Interest After Event of Default. From the date of occurrence
of any Event of Default until the earlier of the date upon which (i) all
Obligations shall have been paid and satisfied in full or (ii) such Event of
Default shall have been cured or waived, interest on the Obligations shall be
payable on demand at a rate per annum (the "Default Rate") equal to the rate
that would be otherwise applicable thereto under Section 4.1 plus an additional
2.00%.


SECTION 4.3        The Administrative Agent's and Closing Fees. The Borrower
shall pay to the Administrative Agent, for its own account, the fees specified
in the Fee Letter.


SECTION 4.4        Unused Line Fee and LC Facility Fees.


(a)The Borrower shall pay to the Administrative Agent for the Pro Rata benefit
of the Lenders on the first day of each quarter, commencing with the quarter
immediately following the Closing Date, and on the Expiration Date, in arrears,
an unused line fee (the "Unused Line Fee") equal to (i) (a) for the period
beginning on the Closing Date and ending on September 30, 2011, 0.625%, and (b)
for the quarter beginning on October 1, 2011, and for each quarter thereafter,
(1) if the aggregate unused portion of the Maximum Amount of the Facility during
such quarter is less than 50% of the Maximum Amount of the Facility, 0.625%, and
(2) for each other quarter, 0.50%, in each case multiplied by (ii) the amount
that equals the difference if positive, between (a) the Maximum Amount of the
Facility and (b) the average daily aggregate outstanding amount of the Loans and
the LC Obligations.


(b)The Borrower shall pay (i) to the Administrative Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Rate Advances multiplied by the average daily stated amount of Letters of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; and (ii) to Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred.


SECTION 4.5        Calculations. All interest, as well as fees and other charges
calculated on a per annum basis, shall be computed for the actual days elapsed,
based on a year of 360 days. Each determination by the Administrative Agent of
any interest, fees or interest rate hereunder shall be final, conclusive and
binding for all purposes, absent error. All fees shall be fully earned when due
and shall not be subject to rebate or refund, nor subject to proration except as
specifically provided herein. All fees payable under Sections 4.3 and 4.4 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use,

-51-

--------------------------------------------------------------------------------




forbearance or detention of money. A certificate as to amounts payable by the
Borrower under Section 4.6 or 4.7, submitted to the Borrower by the
Administrative Agent or the affected Lender, as applicable, shall be final,
conclusive and binding for all purposes, absent error.


SECTION 4.6        Indemnification in Certain Events. If, after the Closing
Date, (i) any change in or in the interpretation of any law or regulation is
made including with respect to reserve requirements, applicable to any Lender,
(ii) any Lender is required to comply with, and complies, with any future
guideline from any central bank or other Governmental Authority or (iii) there
is enacted or adopted any Applicable Law, rule or regulation regarding capital
adequacy, or there is any change therein after the Closing Date, or there is any
change after the Closing Date in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or any Lender complies with any request or directive made after the
Closing Date regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, and in the case of any
event set forth in this clause (iii), such adoption, change or compliance has or
would have the direct or indirect effect of reducing the rate of return on such
Lender's capital as a consequence of its obligations hereunder to a level below
that which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration such Lender's policies as the case may be
with respect to capital adequacy) by an amount deemed by such Lender to be
material, and any of the foregoing events described in clauses (i), (ii) and
(iii) increases the cost to such Lender of funding or maintaining the Loans, or
reduces the amount receivable in respect thereof by such Lender, then the
Borrower shall, upon demand by the Administrative Agent, pay to the
Administrative Agent for the benefit of such Lender additional amounts
sufficient to indemnify such Lender against such increase in cost or reduction
in amount receivable. Each Lender agrees that, if it becomes aware of the
occurrence of any such event or condition that would cause it to incur any
material increased cost to fund or maintain the Loans or that would reduce the
amount receivable in respect thereof in any material respect, it will notify the
Administrative Agent (and the Administrative Agent will notify the Borrower) as
promptly as practicable of such event or condition and will use its reasonable
efforts to make, fund or maintain the affected Loans of such Lender in a manner
such that the additional amounts which would otherwise be required to be paid
hereunder would be materially reduced, in each case so long as, in such Lender's
reasonable discretion, the making, funding or maintaining of such Loans in such
other manner would not otherwise materially adversely affect such Loans or such
Lender. If the Borrower shall receive notice from the Administrative Agent that
amounts are due to a Lender hereunder, the Borrower may, upon at least five
Business Days' prior written notice to such Lender and the Administrative Agent,
but not more than 60 days after receipt of notice from the Administrative Agent,
identify to the Administrative Agent an Eligible Assignee acceptable to the
Borrower and the Administrative Agent, which will purchase from such Lender the
Commitment, the amount of outstanding Loans, and the Notes held by such Lender
and such Lender shall thereupon assign its Commitment, any Loans owing to such
Lender, and the Notes held by such Lender to such Eligible Assignee in
accordance with Section 11.3 upon receipt of such purchase price.
Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directions thereunder issued in connection therewith or in
implementation thereof, shall in each case be deemed a change in law covered by
this Section regardless of the date enacted, adopted, issued or implemented.

-52-

--------------------------------------------------------------------------------






SECTION 4.7        Taxes.


(a)Subject to the provisions of this Section 4.7, any and all payments by the
Borrower hereunder or under any of the other Loan Documents shall be made free
and clear of and without deduction for any and all Taxes, excluding any Taxes
imposed on the net income or gross receipts of the recipient of such payment
(including any Taxes imposed on branch profits) and franchise or capital stock
Taxes imposed on such recipient by any applicable jurisdiction. If the Borrower
shall be required by Applicable Law to deduct any Taxes from or in respect of
any sum payable hereunder or under any Loan to or for the benefit of the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions of Taxes
(including deductions of Taxes applicable to additional sums payable under this
Section 4.7) the Administrative Agent or such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount so deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.


(b)In addition, the Borrower agrees to pay any present or future stamp,
documentary, excise, privilege, intangible or similar Taxes or levies that arise
at any time or from time to time (i) from any payment made under any and all
Loan Documents, or (ii) from the execution or delivery by the Borrower of, or
from the filing or recording or maintenance of, or otherwise with respect to the
exercise by the Administrative Agent of its rights under, any and all Loan
Documents (hereinafter referred to as "Other Taxes").


(c)Within 30 days after the date of any payment of Taxes or Other Taxes, the
Borrower will, upon request, furnish to the Administrative Agent the original or
a certified copy of a receipt evidencing payment thereof.


(d)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 4.7 shall survive the Full Payment of the Obligations.


(e)Each Person that is not a Foreign Lender which acquires (including as a
result of the entering into of this Agreement or the making of a Loan) an
interest in this Agreement or any Loan, on or prior to the effective date of
such acquisition, will deliver to the Borrower and the Administrative Agent two
valid, duly completed copies of such documentation (including IRS Form W-9 or
any applicable successor form), as is required to establish that such Person is
entitled to receive payments under this Agreement and the Notes payable to it
without deduction or withholding of United States federal income tax and to
establish an exception for United States withholding tax unless such Person is
otherwise not required under Applicable Law to deliver such documentation to
establish its exemption from such deduction or withholding (it being
acknowledged that BofA is a Person not required to deliver such documentation).
Each Person that delivers to the Borrower and the Administrative Agent a Form
W-9, or any other required form, pursuant to the preceding sentence, further
undertakes to deliver two further copies of such Form, or applicable successor
forms, or other manner of required certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or otherwise is
required to be resubmitted as a condition to obtaining an exemption from a
required withholding of United States federal income tax or after the

-53-

--------------------------------------------------------------------------------




occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and such
extensions or renewals thereof as may reasonably be required by the Borrower and
the Administrative Agent, certifying that such Person is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes.


(f)Each Person that is a Foreign Lender which acquires (including as a result of
the entering into of this Agreement or the making of a Loan) an interest in this
Agreement or any Loan, on or prior to the effective date of such acquisition,
will deliver to the Borrower and the Administrative Agent two valid, duly
completed copies of such documentation (including IRS Form W-8BEN or W-8ECI or
any applicable successor form), as is required to establish that such Person is
entitled to receive payments under this Agreement and the Notes payable to it
without deduction or withholding of United States federal income tax and to
establish an exemption from United States backup withholding tax. Each Person
that delivers to the Borrower and the Administrative Agent a Form W-8BEN or
W-8ECI, or any other required form, pursuant to the preceding sentence, further
undertakes to deliver two further copies of such Form, or applicable successor
forms, or other manner of required certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or otherwise is
required to be resubmitted as a condition to obtaining an exemption from a
required withholding of United States federal income tax or after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and such extensions or renewals
thereof as may reasonably be requested by the Borrower and the Administrative
Agent, certifying that such Foreign Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes.


(g)The Borrower shall not be required to pay any additional amounts under
Section 4.7(a) to an affected Lender in respect of any amounts that the Borrower
is required under Applicable Law to withhold from payments under the Loan
Documents if the Borrower is required to so withhold due to (i) a failure by
such Lender to comply with the applicable provisions of Sections 4.7(e) and (f)
above, or (ii) an action of such Lender that eliminates such Lender's
qualification for exemption from United States withholding tax with respect to
payments under the Loan Documents (including designation by such Lender of a new
lending office or principal place of business having such effect).


(h)In the event that at any time any Foreign Lender shall determine that, due to
a Tax Law Change or Proposed Tax Law Change, any amount payable by the Borrower
to such Foreign Lender under the Loan Documents becomes or will become subject
to any withholding tax, then such Foreign Lender shall give notice thereof to
the Administrative Agent and the Borrower; provided, that if such Foreign Lender
shall fail to give notice thereof to the Administrative Agent and the Borrower,
then the Borrower shall not be required to pay any additional amounts under
Section 4.7(a) to such Foreign Lender in respect of any amounts that the
Borrower is required under Applicable Law to withhold from payments under the
Loan Documents.

-54-

--------------------------------------------------------------------------------






ARTICLE V
CONDITIONS OF LENDING


SECTION 5.1        Conditions to Credit Extensions. Lenders, Issuing Bank and
the Administrative Agent shall not be required to fund any initial Loans
hereunder, include the Existing Letters of Credit as Letters of Credit
hereunder, or grant any other accommodation to or for the benefit of the
Borrower, until the date on which each of the following conditions has been
satisfied:


(a)The Administrative Agent shall have received the following, each dated the
date of the initial Loan or as of an earlier date acceptable to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and its counsel:


(i)a Note in favor of each Lender (if requested by such Lender), each duly
executed by the Borrower;


(ii)each agreement establishing each lockbox and Dominion Account required by
this Agreement and each Deposit Account Control Agreement for each Dominion
Account and each Concentration Account that is maintained as of the Closing
Date, duly executed by the Borrower and BofA or a financial institution
acceptable to the Administrative Agent;


(iii)an initial Borrowing Base Certificate, duly executed on behalf of the
Borrower by a Responsible Officer;


(iv)an opinion of counsel for the Borrower covering such matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require, which such counsel is hereby requested by the Borrower to
provide;


(v)certified copies of all policies of insurance required by this Agreement and
the other Loan Documents, together with loss payee endorsements for all such
policies naming the Administrative Agent as lender's loss payee with respect to
casualty policies;


(vi)copies of the Governing Documents of the Borrower and a copy of the
resolutions of the Board of Directors of the Borrower authorizing the execution,
delivery and performance of this Agreement, the other Loan Documents to which
the Borrower is or is to be a party, and the transactions contemplated hereby
and thereby, attached to which is a certificate of the Secretary or an Assistant
Secretary of the Borrower certifying (A) that such copies of the Governing
Documents and resolutions (or similar evidence of authorization) relating to the
Borrower are true, complete and accurate copies thereof, have not been amended
or modified as of the date of such certificate and are in full force and effect
and (B) the incumbency, names and true signatures of the officers of the
Borrower authorized to sign the Loan Documents to which it is a party;


(vii)a certified copy of a certificate of the Secretary of State of the state of
incorporation of the Borrower, dated within 15 days of the Closing Date, listing
the certificate of incorporation of the Borrower and each amendment thereto on
file in such official's office and certifying that (A) such amendments are the
only amendments to such certificate of

-55-

--------------------------------------------------------------------------------




incorporation on file in that office, (B) the Borrower has paid all franchise
taxes to the date of such certificate and (C) the Borrower is in good standing
in that jurisdiction;


(viii)good standing certificates from the Secretary of States of Delaware,
Florida, New York and North Carolina;


(ix)the Fee Letter, duly executed by the Borrower;


(x)an amendment to and reaffirmation of the Licensor Agreement, duly executed by
WP IP LLC and the Borrower, to include trademarks licensed to the Borrower by WP
IP LLC since the closing date of the Existing Loan Agreement; and


(xi)such other agreements, instruments, documents and evidence as the
Administrative Agent deems necessary in its reasonable discretion in connection
with the transactions contemplated hereby.


(b)    Except for the matters referred to on Schedule 6.1(q), there shall be no
pending or, to the knowledge of the Borrower, threatened, litigation,
proceeding, action, suit, investigation, inquiry or other action before any
arbitrator or Governmental Authority that in Administrative Agent's judgment (i)
could reasonably be expected to (A) have a Material Adverse Effect on the
Borrower's business, assets, properties, liabilities, operations, condition or
prospects (other than any such effect on the Bahrain Subsidiary, to the extent
not constituting a Material Adverse Effect on the Borrower), or (B) materially
and adversely affect the ability of the Borrower to perform its obligations
under the Loan Documents or (ii) could reasonably be expected to materially and
adversely affect the transactions contemplated hereunder.


(c)The Borrower shall have paid (i) all reasonable legal fees of the
Administrative Agent in connection with the negotiation, preparation, execution
and delivery of the Loan Documents, and (ii) the fees payable under the Fee
Letter and the expenses payable by the Borrower as provided in the commitment
letter dated April 8, 2011, by the Borrower to BofA, and all other fees referred
to in this Agreement that are required to be paid on the Closing Date.


(d)No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority or any other Person is required to be made by the
Borrower in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, the Notes or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby or the
continuing operations of the Borrower following the consummation of such
transactions.


(e)The Borrower shall be in compliance with all Requirements of Law other than
such noncompliance that could not reasonably be expected to have a Material
Adverse Effect.


(f)The Liens in favor of the Administrative Agent relating to the Collateral
shall have been duly perfected and shall constitute first priority Liens, and
the Collateral shall be free and clear of all Liens other than Liens in favor of
the Administrative Agent and Permitted Liens.

-56-

--------------------------------------------------------------------------------




(g)After giving effect to all Loans to be made and Letters of Credit to be
issued on the Closing Date, the Excess Availability plus the Borrower's cash and
Cash Equivalents shall exceed $30,000,000 on the Closing Date.


(h)The Administrative Agent shall have received satisfactory evidence that, as
of the Closing Date, the Borrower's total stockholders' equity is not less than
$85,000,000 and the total amount of Revolving Credit Loans is not more than
$5,000,000.


(i)No Change of Control shall have occurred with respect to the Borrower.
Contemporaneously with the delivery of the executed signature pages to this
Agreement by BofA to the Borrower, the conditions set forth in this Section 5.1
shall be and be deemed to be either satisfied or waived.
SECTION 5.2        Conditions Precedent to Each Loan. The Administrative Agent,
Issuing Bank and Lenders shall not be required to fund any Loans, arrange for
issuance of any Letters of Credit or grant any other accommodation to or for the
benefit of the Borrower, unless the following conditions are satisfied:


(a)    all representations and warranties contained in this Agreement (other
than any representations and warranties that relate solely to another date, as
specified in any of the subparagraphs of Section 6.1 containing such
representations, in which case such representations and warranties shall have
been true and correct in all material respects as of such other date) shall be
true and correct in all material respects on and as of the date of such Loan as
if then made;
 
(b)    no Default or Event of Default shall have occurred and be continuing or
would result from the making of the requested Loan as of the date of such
request; and


(c)    with respect to issuance of a Letter of Credit, the LC Conditions shall
be satisfied.


Each request (or deemed request) by the Borrower for funding of a Loan, issuance
of a Letter of Credit or grant of an accommodation shall constitute a
representation by the Borrower that the foregoing conditions are satisfied on
the date of such request. During the period from the date of such request to the
date of such funding, issuance or grant, the Borrower shall promptly notify the
Administrative Agent if any of the foregoing conditions is no longer satisfied.


SECTION 5.3        Limited Waiver of Conditions Precedent. If the Administrative
Agent, Issuing Bank or Lenders fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation when any conditions precedent
are not satisfied (regardless of whether the lack of satisfaction was known or
unknown to the Administrative Agent at the time), it shall not operate as a
waiver of the right of the Administrative Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding, issuance or grant; provided, however, to the extent the lack
of satisfaction was known to the Administrative Agent at the time of such
funding, issuance or grant, such failure of conditions, at the time shall not,
in and of itself, constitute a Default or Event of Default.

-57-

--------------------------------------------------------------------------------








ARTICL VI
REPRESENTATIONS AND WARRANTIES


SECTION 6.1        Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the date hereof as follows:


(a)    Organization, Good Standing and Qualification. The Borrower (i) is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware, (ii) has the corporate power and authority to own its Properties
and to transact the businesses in which it presently is engaged and (iii) is
duly qualified, authorized to do business and in good standing in each
jurisdiction where it presently is engaged in business, except to the extent
that the failure to so qualify or be in good standing could not reasonably be
expected to have a Material Adverse Effect. Schedule 6.1(a) specifies all
jurisdictions in which the Borrower is qualified to do business as a foreign
corporation as of the Closing Date.


(b)    Locations of Offices, Records and Collateral. As of the date hereof: the
address of the principal place of business and chief executive office of the
Borrower is, and the books and records of the Borrower and all of its chattel
paper and records of Receivables are maintained exclusively in the possession of
the Borrower at, the addresses specified in Schedule 6.1(b), and there is no
location at which the Borrower maintains any Collateral other than the locations
specified for it in Schedule 6.1(b).


(c)    Authority. It has the requisite corporate power and authority to execute,
deliver and perform its obligations under each of the Loan Documents to which it
is a party. All corporate action necessary for the execution, delivery and
performance by it of the Loan Documents to which it is a party (including the
consent of shareholders where required) has been taken.


(d)    Enforceability. This Agreement is, and when executed and delivered, each
other Loan Document to which it is a party, will be, the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by (i)
bankruptcy, insolvency or similar laws affecting creditors' rights generally and
(ii) general principles of equity.


(e)    No Conflict. The execution, delivery and performance by it of each Loan
Document to which it is a party do not and will not contravene (i) any of the
Governing Documents of the Borrower, (ii) any Applicable Law the breach of which
could reasonably be expected to have a Material Adverse Effect, or (iii) any
Material Contract and will not result in the imposition of any Liens upon any of
its Properties, except in favor of the Administrative Agent.


(f)    Consents and Filings. No consent, authorization or approval of, or filing
with or other act by, any shareholders of the Borrower, any Governmental
Authority or any other Person is required to be made by the Borrower in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or any other Loan Document, the consummation of the
transactions contemplated hereby or thereby or the continuing operations of

-58-

--------------------------------------------------------------------------------




the Borrower following such consummation, except for the filing of financing
statements under the UCC.


(g)    Subsidiaries. As of the date hereof, the Equity Interests of the
Borrower's Subsidiaries are owned by the Persons and in the amounts specified in
Schedule 6.1(g).


(h)    Solvency. It is Solvent and will be Solvent upon the completion of all
transactions contemplated to occur on or before the Closing Date (including the
Loans to be made on the Closing Date).


(i)    Financial Data. It has provided to the Administrative Agent complete and
accurate copies of its annual audited consolidated Financial Statements for the
Fiscal Year ended December 31, 2010, and unaudited consolidated Financial
Statements for the four Fiscal Month period ended April 30, 2011. Such Financial
Statements have been prepared in accordance with GAAP, consistently applied
throughout the periods involved, and fairly present the financial position,
results of operations and cash flows of the Borrower and its Subsidiaries for
each of the periods covered (except, in the case of the unaudited Financial
Statements, (i) for normal year-end adjustments and (ii) the absence of
footnotes). During the period from April 30, 2011 to and including the date
hereof, there has been no sale, transfer or other disposition by the Borrower of
any material part of its business or property and no purchase or other
acquisition of any business or property (including any Equity Interests of any
other Person) material in relation to the financial condition of the Borrower at
April 30, 2011. Since December 31, 2010 through the date of this Agreement, (i)
there has been no change, occurrence, development or event which has had or
could reasonably be expected to have a Material Adverse Effect not previously
disclosed by the Borrower to the Administrative Agent and (ii) none of the
Equity Interests of the Borrower have been redeemed, retired, purchased or
otherwise acquired for value by the Borrower.


(j)    Affiliate Transactions. The Borrower is not a party to or bound by any
agreement or arrangement (whether oral or written) relating to any of the
Collateral to which any Affiliate of the Borrower is a party except to the
extent permitted under Section 7.2(j).


(k)    No Joint Ventures or Partnerships. Except as set forth in Schedule
6.1(k), as of the date hereof, it is not engaged in any Joint Venture or
partnership with any other Person.


(l)    Corporate Names. Except as set forth in Schedule 6.1(l), during the five
years prior to the date of this Agreement, the Borrower has not been known by or
used any other corporate name except for its name as set forth in the
introductory paragraph and on the signature page of this Agreement, which is the
exact correct legal name of the Borrower.


(m)    No Actual or Pending Material Modification of Business. As of the date of
this Agreement, there exists no actual or, to the best of the Borrower's
knowledge after due inquiry, threatened termination, cancellation or limitation
of, or any modification or change in, the business relationship of the Borrower
with any customer or group of customers which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


(n)    Investment Company. It is not an "investment company," or a "promoter" or
"principal underwriter" for, an "investment company," as such terms are defined
in the

-59-

--------------------------------------------------------------------------------




Investment Company Act of 1940, as amended. Neither the making of any Loans or
the application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by this Agreement or the
other Loan Documents, will violate any provision of such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.


(o)    Margin Stock. It does not own any "margin stock" as that term is defined
in Regulation U of the Federal Reserve Board.


(p)    Taxes and Tax Returns. Except as specified in Schedule 6.1(p),


(i)it has properly completed and timely filed all material income tax returns it
is required to file. The information filed is complete and accurate in all
material respects;


(ii)all Taxes, assessments, fees and other governmental charges for periods
beginning prior to the date hereof, which involve an amount in excess of
$1,000,000 in the aggregate, have been timely paid (or, if not yet due, adequate
reserves therefore have been established) by it and the Borrower has no material
liability for taxes in excess of the amounts so paid or reserves so established;


(iii)no deficiencies for Taxes have been claimed, proposed or assessed by any
taxing or other Governmental Authority against the Borrower and no Tax Liens
have been filed with respect thereto against any of the Collateral that involve
an amount in excess of $1,000,000 in the aggregate. There are no pending or
threatened audits, investigations or claims for or relating to any liability of
the Borrower for Taxes and there are no matters under discussion with any
Governmental Authority which could result in an additional liability for Taxes,
which involve Taxes in excess of $1,000,000 in the aggregate. The federal income
tax returns of the Borrower have never been audited by the Internal Revenue
Service. No extension of a statute of limitations relating to Taxes,
assessments, fees or other governmental charges is in effect with respect to the
Borrower; and


(iv)it is not a party to, and has no obligations under, any written tax sharing
agreement or agreement regarding payments in lieu of taxes.


(q)    No Judgments or Litigation. Except for the matters referred to in
Schedule 6.1(q), no judgments, orders, writs or decrees are outstanding against
it, nor is there now pending or, to its knowledge, threatened litigation,
contested claim, investigation, arbitration, or governmental proceeding by or
against the Borrower that (i) individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Agreement, the Notes, any other
Loan Document or the consummation of the transactions contemplated hereby or
thereby.


(r)    No Other Indebtedness. On the Closing Date and after giving effect to the
transactions contemplated hereby, it has no Indebtedness other than (i)
Indebtedness reflected in the Financial Statements delivered to Agent prior to
the Closing Date as provided in Section 6.1(i), to the extent required by GAAP
to be included therein or in footnotes thereto, or (ii) as set forth in Schedule
6.1(r).

-60-

--------------------------------------------------------------------------------






(s)    Compliance with Laws. The Borrower is not in default under any term of
any Applicable Law other than any default which, when taken together with all
other similar defaults, could not reasonably be expected to have a Material
Adverse Effect. No Person who owns a controlling interest in or otherwise
controls the Borrower is (i) listed on the Specially Designated Nationals and
Blocked Person list maintained by the Office of Foreign Assets Control ("OFAC"),
Department of the Treasury, or any other similar list maintained by the OFAC
under any authorizing statute, Executive Order or regulation or (ii) a Person
designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any similar Executive
Order (a Person described in (i) or (ii), a "Blocked Person"). The Borrower is
in compliance with all applicable Bank Secrecy Act ("BSA") laws and regulations
on BSA compliance and on the prevention and detection of money laundering
violations. The Borrower acknowledges that each of the Administrative Agent and
the Lenders have notified the Borrower that the Administrative Agent and the
Lenders are required, under the USA Patriot Act, 31 U.S.C. Section 5318 (the
"PATRIOT Act"), to obtain, verify and record information that identifies the
Borrower including the name and address of the Borrower and such other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower in accordance with the PATRIOT Act.


(t)    Rights in Collateral; Priority of Liens. All of the Collateral of the
Borrower is owned or leased by it free and clear of any and all Liens in favor
of third parties, other than Liens in favor of the Administrative Agent and
Permitted Liens. The Liens granted by the Borrower under this Agreement
constitute valid, enforceable and perfected first priority Liens on the
Collateral.


(u)    ERISA. No ERISA Event has occurred or, to the best knowledge of the
Borrower, is reasonably expected to occur that, when taken together with all
other ERISA Events and ERISA Events that, to the best knowledge of the Borrower,
are reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.


(v)    Labor Matters. There are no existing or, to the Borrower's knowledge,
threatened strikes, lockouts or other disputes relating to any collective
bargaining or similar agreement to which the Borrower is a party which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


(w)    Compliance with Environmental Laws. (i) It is not the subject of any
judicial or administrative proceeding or investigation relating to the violation
of any Environmental Law or asserting potential liability arising from the
release or disposal by any Person of any Hazardous Materials, (ii) it has not
received from any Governmental Authority or other Person any notice, order,
stipulation or directive under any Environmental Law, nor is it aware of any
pending discussions within any Governmental Authority, concerning the treatment,
storage, disposal, spill or release or threatened release of any Hazardous
Materials at, on, beneath or adjacent to Property owned or leased by it, or the
release or threatened release at any other location of any Hazardous Material
generated, used, stored, treated, transported or released by or on behalf of the
Borrower, (iii) during the period that Affiliates of Carl C. Icahn have
controlled the Borrower, it has disposed of all its waste in accordance with all
Applicable Laws and it has not improperly stored or disposed of any waste at,
on, beneath or adjacent to any of its Property, (iv) it has no knowledge of any
actual or potential liability for any release of any Hazardous

-61-

--------------------------------------------------------------------------------




Materials, and there has been no spill or release of any Hazardous Materials at
any of its Property in violation of Environmental Laws, (v) all of its Property
(including its Equipment) is free, and has at all times been free, of Hazardous
Materials, except as such materials may be part of such Equipment, and
underground storage tanks and (vi) to the knowledge of the Borrower, none of its
Property has ever been used as a waste disposal site, whether registered or
unregistered, where any of the foregoing matters referred to in clauses (i)
through (vi) above could reasonably be expected to have a Material Adverse
Effect.


(x)    Licenses and Permits. It has obtained and holds in full force and effect
all franchises, licenses, leases, permits, certificates, authorizations,
qualifications, easements, rights of way and other rights and approvals which
are necessary or advisable for the operation of its business as presently
conducted and as proposed to be conducted, except where the failure to possess
any of the foregoing (individually or in the aggregate) could not reasonably be
expected to have a Material Adverse Effect.


(y)    Government Regulation. It is not subject to regulation under the Federal
Power Act, the Interstate Commerce Act or any other Requirement of Law that
limits its ability to incur Indebtedness or to consummate the transactions
contemplated by this Agreement and the other Loan Documents.


(z)    Business Plan. Prior to the date hereof, the Borrower delivered to the
Administrative Agent the Borrower's Business Plan for Fiscal Years 2011, 2012
and 2013. Such Business Plan was prepared in good faith on the basis of
reasonable assumptions which were fair in the context of the conditions existing
at the time of delivery thereof, and represented, at the time of delivery, the
Borrower's best estimate of its future financial performance.


(aa)    Deposit Accounts. As of the Closing Date, Schedule 2 (as the same may be
amended or supplemented from time to time) sets forth all of the Pledged Deposit
Accounts maintained by the Borrower; the Borrower is the sole account holder of
each such deposit account and is not aware of any Person (other than the
Administrative Agent) having either a Lien or a dominion or "control" (within
the meaning of Section 9-104 of the UCC or any other provision of Applicable
Law) over any such deposit account or any Property deposited therein (other than
a Lien or control arising by operation of law in favor the depository bank in
which such deposit account is maintained); and the Borrower has instructed the
depositary bank to comply with instructions received by it from the
Administrative Agent, without further consent by the Borrower (other than any
deposit accounts specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of the Borrower's
employees and other deposit accounts containing from time to time no more than
the $500,000 in the aggregate).


(bb)    No Defaults or Material Adverse Effect. No event or circumstance exists
that constitutes a Default or Event of Default or that could reasonably be
expected to have a Material Adverse Effect. The Borrower is not in default, and
no event or circumstance exists that with the passage of time or giving of
notice would constitute a default in the payment of any Material Indebtedness
(other than to WPI) for borrowed money.

-62-

--------------------------------------------------------------------------------




 
ARTICLE VII
COVENANTS OF THE BORROWER


SECTION 7.1        Affirmative Covenants. Until termination of the Commitments
and Full Payment of the Obligations:


(a)    Maintenance of Existence. The Borrower shall (i) maintain its corporate
existence and (ii) maintain in full force and effect all material licenses,
bonds, franchises, qualifications and authorizations to do business; provided,
however, that the Borrower may convert its organizational form from a Delaware
corporation to a Delaware limited liability company, either by converting its
legal form in compliance with Delaware law or by merging into and with a
Delaware limited liability company formed by the Borrower for such purpose, so
long as all of the following conditions are satisfied: (A) the Borrower has
given the Administrative Agent at least 30 days advance written notice of such
conversion or merger, (B) the Borrower has delivered to the Administrative Agent
(1) drafts of all documents to be filed with the Secretary of State of the State
of Delaware (including a certificate of conversion and certificate of formation
in the case of a conversion by the Borrower, or plan of merger and certificate
of merger in the case of a merger) to evidence and give effect to such
conversion or merger, as applicable (provided further, that upon the filing
thereof, the Borrower shall deliver promptly to the Administrative Agent copies
of such documents as certified by the Secretary of State of the State of
Delaware), and (y) all other documents reasonably requested by the
Administrative Agent to evidence such conversion or merger and to continue the
perfection and priority of the Administrative Agent's Liens in the Collateral
(including, in the case of a merger, a reaffirmation of the Loan Agreement and
other Loan Documents by the surviving limited liability company), and (3) the
Borrower has cooperated with the Administrative Agent in taking all steps
necessary to continue the perfection and priority of the Administrative Agent's
Liens in the Collateral.


(b)     Maintenance of Property. The Borrower shall keep all property useful and
necessary to its business in good working order and condition (ordinary wear and
tear excepted) in accordance with its past operating practices, except to the
extent that the failure to do so would not cause a Material Adverse Effect.


(c)    Environmental Matters. The Borrower shall, and shall cause each of its
Subsidiaries to, conduct its business so as to comply in all material respects
with all applicable Environmental Laws including compliance in all material
respects with the terms and conditions of all permits and governmental
authorizations, provided that the Borrower shall not be deemed in violation
hereof if the Borrower's failure to comply with any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.


(d)Taxes. The Borrower shall pay, when due, (i) all Taxes, assessments, and
other governmental charges and levies imposed against it or any of its Property
and (ii) all lawful claims that, if unpaid, might by law become a Lien upon its
Property; provided, however, that, unless such tax assessment, charge, levy or
claim has become a Lien on any of the Property of the Borrower in excess of
$1,000,000 in the aggregate for all such assessments, charges, levies and
claims, it need not be paid if it is being Properly Contested.



-63-

--------------------------------------------------------------------------------




(e)Requirements of Law. The Borrower shall comply with all Applicable Law,
including all applicable federal, state, local or foreign laws and regulations,
including those relating to environmental and employee matters (including the
collection, payment and deposit of employees' income, unemployment, Social
Security and Medicare hospital insurance taxes) and with respect to pension
liabilities, provided that the Borrower shall not be deemed in violation hereof
if the Borrower's failure to comply with any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.


(f)Insurance. The Borrower shall maintain public liability insurance, business
interruption insurance, third party property damage insurance and replacement
value insurance on its assets (including the Collateral) under such policies of
insurance, with such insurance companies, in such amounts and covering such
risks as are in effect (and copies of which have been provided to the
Administrative Agent) immediately before the Closing Date or as subsequently
take effect which contain terms customary in the industry and are issued by
insurance companies reasonably satisfactory to the Administrative Agent, all of
which policies covering the Collateral shall name the Administrative Agent as an
additional insured and the lender's loss payee in case of loss, and contain
other provisions as the Administrative Agent may reasonably require to protect
fully the Administrative Agent's interest in the Collateral and any payments to
be made under such policies.


(g)Books and Records; Inspections. The Borrower shall (i) maintain books and
records (including computer records and programs) of account pertaining to the
assets, liabilities and financial transactions of the Borrower in such detail,
form and scope as is consistent with good business practice and (ii) provide the
Administrative Agent and its agents access to the premises of the Borrower at
any time and from time to time, during normal business hours and upon reasonable
notice under the circumstances, and at any time after the occurrence and during
the continuance of a Default or Event of Default, for the purposes of (A)
inspecting and verifying the Collateral, (B) inspecting and copying (at the
Borrower's expense) any and all records pertaining thereto, and (C) discussing
the affairs, finances and business of the Borrower with any officer, employee or
director thereof or with the Auditors, all of whom are hereby authorized to
disclose to the Administrative Agent and the Lenders all financial statements,
work papers, and other information relating to such affairs, finances or
business. The Borrower shall reimburse the Administrative Agent for the
reasonable travel and related expenses of the Administrative Agent's employees
(unless the Administrative Agent has employed outside accountants for the
purposes specified in this sentence) or, at the Administrative Agent's option,
of such Agent Professionals retained by the Administrative Agent, (I) to conduct
field examinations to verify or inspect Collateral and the records or documents
related thereto (x) no more than one time in any 12 month period (and more
frequently in the Administrative Agent's discretion at any time that (1) an
Event of Default has occurred and is continuing or (2) Excess Availability is
less than $10,000,000), (y) in connection with the inspection of any Inventory
acquired from another Person other than in the Ordinary Course of Business if
the value thereof is greater than $5,000,000, and (II) to conduct an Inventory
Appraisal at any time that the sum of Excess Availability plus Suppressed
Availability is less than $20,000,000, or if requested by the Borrower. If the
Administrative Agent's own employees are used, the Borrower shall also pay the
Administrative Agent's customary per diem allowance (which is currently $850 per
person) plus the Administrative Agent's related costs and expenses, or, if
outside accountants are used, the Borrower shall also pay the Administrative
Agent such sum as may be required to reimburse

-64-

--------------------------------------------------------------------------------




the Administrative Agent for the expense thereof. All such Obligations may be
charged to the Loan Account or any other account of the Borrower with the
Administrative Agent or any of its Affiliates. The Borrower hereby authorizes
the Administrative Agent to communicate directly with the Auditors to disclose
to the Administrative Agent any and all financial information regarding the
Borrower including matters relating to any audit and copies of any letters,
memoranda or other correspondence related to the business, financial condition
or other affairs of the Borrower.


(h)Notification Requirements. The Borrower shall timely give the Administrative
Agent the following notices in writing and other documents:


(i)Proceedings or Changes. Except with respect to the matters referred to in
Schedule 6.1(q), promptly, and in any event within 10 Business Days after an
executive officer of the Borrower becomes aware of (A) any proceeding including
any proceeding the subject of which is based in whole or in part on a commercial
tort claim being instituted or threatened to be instituted by or against the
Borrower of which an executive officer of the Borrower has knowledge in any
federal, state, local or foreign court or before any commission or other
regulatory body (federal, state, local or foreign), which is reasonably likely
to have a Material Adverse Effect (B) any order, judgment or decree of which an
executive officer of the Borrower has knowledge, being entered against the
Borrower or any of its property or assets which is reasonably likely to have a
Material Adverse Effect, (C) any written notice or correspondence issued to the
Borrower of which an executive officer of the Borrower has knowledge by a
Governmental Authority warning, threatening or advising of the commencement of
any investigation involving the Borrower or any of its property or assets which
is reasonably likely to have a Material Adverse Effect.


(ii)Environmental Matters. Promptly, and in any event within 10 days after an
executive officer of the Borrower obtains knowledge of the receipt by the
Borrower thereof, copies of each (A) written notice that any violation of any
Environmental Law may have been committed or is about to be committed by the
Borrower which violation could reasonably be expected to result in liability or
involve remediation costs, which liability or remediation costs could reasonably
be expected to have a Material Adverse Effect, (B) written notice that any
administrative or judicial complaint or order has been filed or is about to be
filed against the Borrower alleging violations of any Environmental Law or
requiring the Borrower to take any action in connection with the release of
toxic or Hazardous Materials into the environment which violation or action
could reasonably be expected to result in liability or involve remediation
costs, which liability or remediation costs could reasonably be expected to have
a Material Adverse Effect, (C) written notice from a Governmental Authority or
other Person alleging that the Borrower may be liable or responsible for costs
associated with a response to or cleanup of a release of a Hazardous Material
into the environment or any damages caused thereby which costs or damages could
reasonably be expected to have a Material Adverse Effect, or (D) Environmental
Law adopted, enacted or issued after the date hereof of which the Borrower
becomes aware which could reasonably be expected to have a Material Adverse
Effect.


(iii)ERISA Event. Promptly, and in any event within 10 days after an executive
officer of the Borrower becomes aware of, obtains knowledge of the occurrence of
any ERISA Event.



-65-

--------------------------------------------------------------------------------




(iv)Notice of Default; Material Adverse Effect. Promptly, and in any event
within 10 days after an executive officer of the Borrower becomes aware of, the
existence of any Default or Event of Default or of any event or circumstance
which could reasonably be expected to have a Material Adverse Effect.
(v)Accounting Matters. Promptly, and in any event within 10 days after an
executive officer of the Borrower becomes aware of the discharge of or any
withdrawal or resignation by the Borrower's Auditor.


(i)Casualty Loss. The Borrower shall (i) provide written notice to the
Administrative Agent, within 10 Business Days after an executive officer of the
Borrower obtains knowledge of any material damage to, the destruction of or any
other material loss to any material amount of the Borrower's Inventory (or
Equipment Related Collateral), together with a statement of the amount of the
damage, destruction, loss or diminution in value (a "Casualty Loss") and
(ii) diligently file and prosecute its claim for any award or payment in
connection with a Casualty Loss.


(j)Qualify to Transact Business. The Borrower shall, and shall cause each of its
Subsidiaries to, qualify to transact business as a foreign corporation, limited
partnership or limited liability company, as the case may be, in each
jurisdiction where the nature or extent of its business or the ownership of its
property requires it to be so qualified or authorized and where failure to
qualify or be authorized could reasonably be expected to have a Material Adverse
Effect.


(k)Financial Reporting. The Borrower shall deliver to the Administrative Agent
the following:


(i)Annual Financial Statements. Not later than 90 days after the end of each
Fiscal Year, beginning with the Fiscal Year ended December 31, 2011, (A) the
annual audited consolidated and unaudited consolidating Financial Statements of
WPI and its Subsidiaries (including the Borrower); (B) a comparison in
reasonable detail to the prior Fiscal Year's audited Financial Statements; and
(C) the Auditors' opinion with respect to such audited Financial Statements,
without Qualification; provided, however, that in lieu of the annual audited
Financial Statements of WPI and its Subsidiaries for any Fiscal Year, the
Borrower may deliver annual audited Financial Statements of the Borrower and the
Auditors' opinion with respect to such audited Financial Statements, without
Qualification.


(ii)Business Plan. Not later than 90 days after the end of each Fiscal Year of
the Borrower, the Business Plan of the Borrower for the one-year period
commencing with the following Fiscal Year.


(iii)Monthly Financial Statements and Compliance Certificate. Not later than 30
days after the end of each Fiscal Month (or 45 days in the case of a Fiscal
Month at the end of a Fiscal Quarter, and 90 days in the case of a Fiscal Month
at the end of a Fiscal Year), beginning for this purpose and for the purpose of
the other subparagraphs of this Section 7.1(k), with the Fiscal Month of May,
2011, (A) the Borrower's interim consolidated Financial Statements as of the end
of such Fiscal Month and for the Fiscal Year to date and (B) a

-66-

--------------------------------------------------------------------------------




compliance certificate, substantially in the form of Exhibit D (a "Compliance
Certificate"), signed on behalf of the Borrower by a Responsible Officer of the
Borrower.


(iv)Borrowing Base Certificate. Monthly, not later than 20 days after the end of
each Fiscal Month, a borrowing base certificate, substantially in the form of
Exhibit G, detailing the Eligible Receivables and the Eligible Inventory,
containing a calculation of availability, as of the last day of (or for) the
preceding Fiscal Month, which shall be prepared by or under the supervision of
the Chief Financial Officer of the Borrower and certified by the Borrower
pursuant to a certificate signed on its behalf by a Responsible Officer (a
"Borrowing Base Certificate"); provided, that, at any time that Excess
Availability is less than 15% of the Maximum Amount of the Facility, the
Administrative Agent may require Borrowing Base Certificates to be delivered as
frequently as it determines is necessary or desirable in its sole discretion
(which may be as frequently as weekly, or, in the case of Eligible Inventory, no
more frequently than monthly so long as Suppressed Availability is greater than
$10,000,000). The calculation of Eligible Inventory by Borrower in the Borrowing
Base Certificate as of the end of a Fiscal Year is subject to normal year-end
audit adjustments.


(v)Agings. Monthly, not later than 20 days after the end of each Fiscal Month,
agings of the Borrower's Receivables and, if requested by the Administrative
Agent in its discretion, accounts payable as of the last day of the preceding
Fiscal Month.


(vi)PATRIOT Act Information. In compliance with the PATRIOT Act and CFR Part
103.121, when requested by the Administrative Agent, the Borrower shall provide
to the Administrative Agent certain information relating to the Borrower that
the Administrative Agent or the Lenders may be required to obtain and keep on
file, including the Borrower's name, address and copies of various identifying
documents.


SECTION 7.2        Negative Covenants. Until termination of the Commitments and
Payment in Full of the Obligations:


(a)    Deposit Accounts. The Borrower will not establish or maintain any deposit
account in which proceeds of Collateral are on deposit unless the Administrative
Agent shall have received a Deposit Account Control Agreement, duly executed by
the Borrower and the applicable depository bank, covering such deposit account
other than deposit accounts containing from time to time no more than $500,000
in the aggregate. The Borrower shall promptly notify the Administrative Agent of
any additional deposit account opened and any deposit account that is closed,
and will amend Schedule 2 to reflect such addition or deletion. Notwithstanding
anything to the contrary contained in this Agreement, if the Borrower shall
cause any proceeds of Property not constituting Collateral to be applied to the
Obligations owed to a Lender, without the knowledge of such Lender as to the
source of such proceeds at the time of such application, then such Lender shall
have no obligation to refund or disgorge any of such proceeds. The Borrower
shall maintain its primary deposit accounts and cash management deposit
accounts, including its Dominion Account and Concentration Account, with BofA.


(b)    Use of Proceeds. The Borrower will not (i) use any portion of the
proceeds of any Loan in violation of Section 2.4 or for the purpose of
purchasing or carrying any "margin stock" (as defined in Regulation U of the
Federal Reserve Board) in any manner which violates the provisions of Regulation
T, U or X of the Federal Reserve Board or for any other purpose in violation of
any applicable statute or regulation, or of the terms and conditions of this
Agreement, (ii) take, or permit any Person acting on its behalf to take, any
action which could reasonably be expected to cause this Agreement or any other
Loan Document to violate any regulation of the Board of Governors, or (iii) to
fund any operations or finance any

-67-

--------------------------------------------------------------------------------




investments or activities in, or to make payments to, a Blocked Person.


(c)    Investments. The Borrower will not, directly or indirectly, make any
Investment in any Person (whether in cash, securities or other property of any
kind) other than: (i) Investments in Cash Equivalents; (ii) its existing direct
and indirect Investments in Indus Home Limited and the Bahrain Subsidiary; (iii)
Investments consisting of acquisitions of (A) fixed assets to be used in the
Ordinary Course of Business of the Borrower, and (B) goods held for sale or
lease or to be used in the manufacture of goods or provision of services by the
Borrower in the Ordinary Course of Business; (iv) Investments consisting of
acquisitions of assets or Equity Interests that are made from the Borrower's
unrestricted cash on hand; (v) other Investments in an aggregate amount not
exceeding $5,000,000 at any one time outstanding, provided that no Event of
Default exists at the time the Borrower makes such Investment; and (vi) in
addition to the Investments permitted under clauses (i) through (v) of this
Section 7.2(c), other Investments so long as, (A) no Event of Default exists at
the time the Borrower makes such Investment, and (B) on each day during the 30
consecutive days prior to such Investment and on the date of such Investment
after giving pro forma effect thereto, either (1) Excess Availability is not
less than 20% of the Maximum Amount of the Facility, or (2) Excess Availability
is not less than 10% of the Maximum Amount of the Facility and the sum of Excess
Availability plus Suppressed Availability is not less than 25% of the Maximum
Amount of the Facility.


(d)    Indebtedness. The Borrower shall not, directly or indirectly, at any time
create, incur or assume or permit to exist any Indebtedness, other than (i) the
Indebtedness incurred hereunder; (ii) purchase money Indebtedness or Capitalized
Lease Obligations, in each case with respect to Equipment or Real Property, not
exceeding $20,000,000 in aggregate principal amount at any one time outstanding;
(iii) unsecured Indebtedness owing to WPI and other unsecured Indebtedness owing
to any other Persons in an aggregate principal amount of all Indebtedness
permitted under this clause (iii) not exceeding $220,000,000 at any one time
outstanding, provided that such Indebtedness (A) matures after the last day of
the Term, and (B) the maximum aggregate amount of scheduled principal payments
by the Borrower with respect to such unsecured Indebtedness during the 12 month
period following any date of determination does not exceed $10,000,000; (iv)
existing Indebtedness set forth on Schedule 6.1(r), and (v) Refinancing Debt
with respect to such existing Indebtedness; provided, however, that this
covenant shall not limit or restrict the creation, incurrence or assumption of
any Indebtedness by any Subsidiary.


(e)    Liens, Etc. The Borrower shall not incur or assume any Lien on or with
respect to any of the Collateral, other than Permitted Liens.


(f)    Distributions. The Borrower shall not, directly or indirectly, make any
Distributions other than: (i) Distributions consisting of dividends paid to the
holders of Equity Interests of the Borrower in an amount not to exceed the
Borrower's consolidated taxable income multiplied by the highest federal, state
and local tax rate applicable to such holders of Equity

-68-

--------------------------------------------------------------------------------




Interests, provided that no Event of Default exists at the time of such
Distribution; (ii) Distributions in an amount not to exceed $1,000,000 during
any consecutive 12 month period or which are otherwise made from the Borrower's
unrestricted cash on hand, provided that, at the time of such Distribution and
after giving effect thereto, (A) such Distribution is permitted by Applicable
Law and (B) no Event of Default exists; and (iii) Distributions by the Borrower
of Equity Interests owned by the Borrower in any Subsidiary that does not own
any Collateral, provided that no Event of Default exists at the time of such
Distribution.


(g)    Reserved.


(h)    Conduct of Business. The Borrower shall not engage in any business, other
than its business conducted on the Closing Date and any activities incidental
thereto.


(i)    Disposition of Assets. The Borrower shall not sell, lease, license,
consign, transfer or otherwise dispose of any Collateral, other than, so long as
no Event of Default exists: (i) a sale of Inventory in the Ordinary Course of
Business, (ii) a sale of Receivables or Inventory outside of the Ordinary Course
of Business so long as, (A) the aggregate Value of such Receivables and
Inventory disposed of does not exceed $5,000,000 for the period beginning on the
Closing Date through the Expiration Date, or (B) with respect to any
dispositions in excess of the amount in clause (ii)(A) hereof, on each day
during the 30 consecutive days prior to such disposition, either (1) Excess
Availability is not less than 20% of the Maximum Amount of the Facility or (2)
Excess Availability is not less than 10% of the Maximum Amount of the Facility
and the sum of Excess Availability plus Suppressed Availability is not less than
25% of the Maximum Amount of the Facility; (iii) a transfer of Equipment to an
Affiliate of the Borrower located outside the United States; (iv) a sale of
Equipment to any Person, including a disposition of Equipment in connection with
a sale-leaseback transaction or synthetic lease; and (v) a disposition approved
in writing by the Administrative Agent and the Lenders.


(j)    Transactions With Affiliates. The Borrower shall not enter into or be a
party to any transaction with an Affiliate, except (i) transactions contemplated
by the Loan Documents; (ii) transactions with Affiliates that were consummated
prior to the Closing Date; and (iii) transactions with Affiliates in the
Ordinary Course of Business, upon fair and reasonable terms that are no less
favorable to the Borrower than would be obtained in a comparable arm's-length
transaction with an unaffiliated Person.


(k)    Fundamental Changes. Except as permitted under Section 7.1(a), the
Borrower shall not merge, combine or consolidate with any Person (unless the
Borrower is the surviving entity of such merger, combination or consolidation),
or liquidate, dissolve, or wind up its affairs, in each case whether in a single
transaction or in a series of related transactions; change its name or conduct
business under any fictitious name; change its tax, charter or other
organizational identification number; or change its form or state of
organization.


ARTICLE VIII
EVENTS OF DEFAULT


SECTION 8.1        Events of Default. The occurrence of any of the following
events shall constitute an "Event of Default":

-69-

--------------------------------------------------------------------------------






(a)the Borrower shall fail to pay (i) any principal of or interest on the Loans
or any of the LC Obligations when due, whether at stated maturity, by
acceleration, or otherwise, or (ii) any other Obligations within 20 days of
demand therefor (or in the case of Unused Line Fees, three Business Days after
the due date thereof); or


(b)the Borrower shall (i) default in the performance or observance of any
agreement, covenant, condition, provision or term contained in Sections 2.4,
7.1(a)(i), 7.1(f), 7.1(g)(ii), 7.1(h)(i), or 7.2 (to the extent that such
default is not curable) hereof; (ii) default in the performance or observance of
any agreement, covenant, condition, provision or term contained in Section
7.1(k)(i), (ii) or (iii) and such failure continues for a period of 15 days;
(iii) default in the performance or observance of any agreement, covenant,
condition, provision or term contained in Section 7.1(k)(iv) or (v) and such
failure continues for a period of (A) five days if such default occurs on a date
when (1) Excess Availability is greater than 20% of the Maximum Amount of the
Facility, or (2) Excess Availability is greater than 10% of the Maximum Amount
of the Facility and the sum of Excess Availability plus Suppressed Availability
is greater than 25% of the Maximum Amount of the Facility, or (B) two days if
such default occurs at any other time; or (iv) default in the performance or
observance of any agreement, covenant, condition, provision or term contained in
this Agreement or any other Loan Document (other than those referred to in
Sections 8.1(a) and (b)(i)) and such failure continues for a period of 30 days
(or in the case of a curable default under Section 7.2, 15 days) from the
earlier of the date on which (A) the Borrower has received notice of such
failure in accordance with Section 10.1 and (B) a Responsible Officer of the
Borrower has knowledge of such failure or, if such default is capable of being
cured and the Borrower has undertaken to cure such default within such 30-day
period and is diligently prosecuting and pursuing such cure thereafter, such
failure continues for a period of 60 days from such date of initial notice or
knowledge; or


(c)the Borrower shall dissolve, wind up or otherwise cease to conduct its
business; or


(d)the Borrower shall become the subject of an Insolvency Event; or


(e)(i) Except with respect to any Indebtedness owing by the Borrower to WPI, the
Borrower shall fail to make any payment (whether of principal, interest or
otherwise and regardless of amount) in respect of any Material Indebtedness when
due (whether at scheduled maturity or by required prepayment, acceleration,
demand or otherwise), or (ii) any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders (or a trustee or agent on behalf of
such holder or holders) to declare any Material Indebtedness to be due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; or


(f)any representation or warranty made by the Borrower under or in connection
with any Loan Document or amendment or waiver thereof, or in any Financial
Statement, report or certificate delivered in connection therewith, shall prove
to have been incorrect in any material respect when made or deemed made; or


(g)any judgment or order for the payment of money which, when taken together
with all other judgments and orders rendered against the Borrower, exceeds

-70-

--------------------------------------------------------------------------------




$10,000,000 (net of any insurance coverage therefor acknowledged in writing by
the insurer), in the aggregate shall be rendered against the Borrower and (i)
enforcement proceedings shall have been commenced by a judgment creditor upon
such judgment or order, or (ii) there shall be 30 days, whether or not
consecutive days, during which a stay of enforcement of any such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or


(h)any material covenant, agreement or obligation of the Borrower contained in
or evidenced by any of the Loan Documents shall cease to be enforceable in any
material respect, or shall be determined to be unenforceable in any material
respect, in accordance with its terms; or the Borrower shall deny or disaffirm
its obligations under any of the Loan Documents or any Liens granted in
connection therewith or shall otherwise challenge any of its obligations under
any of the Loan Documents; or


(i)a Change of Control occurs.


SECTION 8.2        Acceleration, Termination and Demand Rights. During the
continuance of an Event of Default, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent to enforce its claims against the Borrower:


(a)Acceleration. To declare all Obligations immediately due and payable (except
with respect to any Event of Default with respect to the Borrower specified in
Section 8.1(d), in which case all Obligations shall automatically become
immediately due and payable) without presentment, demand, protest or any other
action or obligation of the Administrative Agent or any Lender.


(b)Termination of Commitments. To declare the Commitments immediately terminated
(except with respect to any Event of Default with respect to the Borrower set
forth in Section 8.1(d), in which case the Commitments shall automatically
terminate) and, at all times thereafter, any Loan made by a Lender or the
Administrative Agent shall be in such Lender's or the Administrative Agent's
sole and absolute discretion and none of the other Lenders shall have any
obligation with respect thereto. Notwithstanding any such termination, until all
Obligations shall have been fully and indefeasibly paid and satisfied, the
Administrative Agent shall retain all security in existing and future
Receivables included in the Collateral and existing and future Inventory of the
Borrower and all other Collateral held by it hereunder.


SECTION 8.3        Other Remedies.


(a)During the continuance of an Event of Default, the Administrative Agent shall
have all rights and remedies with respect to the Obligations and the Collateral
under Applicable Law and the Loan Documents, and the Administrative Agent may do
any or all of the following:


(i)remove for copying all documents, instruments, files and records (including
the copying of any computer records) relating to the Borrower's Receivables or
use (at the expense of the Borrower) such supplies or space of the Borrower at
the Borrower's places of

-71-

--------------------------------------------------------------------------------




business necessary to administer, enforce and collect such Receivables including
any supporting obligations;


(ii)accelerate or extend the time of payment, compromise, issue credits, or
bring suit on the Borrower's Receivables (in the name of the Borrower or the
Administrative Agent) and otherwise administer and collect such Receivables;


(iii)sell, assign and deliver the Borrower's Receivables with or without
advertisement, at public or private sale, for cash, on credit or otherwise,
subject to Applicable Law; and


(iv)foreclose the Liens created pursuant to the Loan Documents by any available
procedure, or take possession of any or all of the Collateral, without judicial
process and enter any premises where any Collateral may be located for the
purpose of taking possession of or removing the same.


(b)The Administrative Agent may bid or become a purchaser at any sale, free from
any right of redemption, which right is expressly waived by the Borrower. If
notice of intended disposition of any Collateral is required by law, it is
agreed that 10 days' notice shall constitute reasonable notification. The
Borrower will assemble the Collateral in its possession and make it available at
such locations as the Administrative Agent may specify, whether at the premises
of the Borrower or elsewhere, and will make available to the Administrative
Agent the premises and facilities of the Borrower for the purpose of the
Administrative Agent's taking possession of or removing the Collateral or
putting the Collateral in saleable form. The Administrative Agent may sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker's board or at any of the Administrative Agent's offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Administrative Agent may deem commercially reasonable. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Borrower hereby grants the
Administrative Agent a license, during the continuation of an Event of Default,
to enter and occupy any of the Borrower's leased or owned premises and
facilities, without charge, to exercise any of the Administrative Agent's rights
or remedies.


SECTION 8.4        License for Use of Software and Other Intellectual Property.
The Borrower hereby grants to the Administrative Agent a license or other right
to use, during the continuation of an Event of Default, without charge, all
computer software programs, data bases, processes, trademarks, tradenames,
copyrights, labels, trade secrets, service marks, advertising materials and
other rights, assets and materials used by the Borrower in connection with its
businesses or in connection with the Collateral, but only to the extent such
rights are assignable by the Borrower and the Borrower is not prohibited by any
agreement or Applicable Law from making such assignment.


SECTION 8.5        No Marshalling; Deficiencies; Remedies Cumulative. The
Administrative Agent shall have no obligation to marshal any Collateral or to
seek recourse

-72-

--------------------------------------------------------------------------------




against or satisfaction of any of the Obligations from one source of Collateral
or from the Borrower before seeking recourse against or satisfaction from
another source of Collateral or from the Borrower. The net cash proceeds
resulting from the Administrative Agent's exercise of any of the foregoing
rights to liquidate all or substantially all of the Collateral, including any
and all Collections (after deducting all of the Administrative Agent's expenses
related thereto), shall be applied by the Administrative Agent to such of the
Obligations and in such order as the Administrative Agent shall elect in its
sole and absolute discretion, whether due or to become due. The Borrower shall
remain liable to the Administrative Agent and the Lenders for any deficiencies,
and the Administrative Agent and the Lenders in turn agree to remit to the
Borrower or its successor or assign any surplus resulting therefrom. All of the
Administrative Agent's and the Lenders' remedies under the Loan Documents shall
be cumulative, may be exercised simultaneously against any Collateral and the
Borrower or in such order and with respect to such Collateral or the Borrower as
the Administrative Agent may deem desirable, and are not intended to be
exhaustive.


SECTION 8.6        Waivers. Except as may be otherwise specifically provided
herein or in any other Loan Document, the Borrower hereby waives, to the extent
permitted by law, any right to a judicial or other hearing with respect to any
action or prejudgment remedy or proceeding by the Administrative Agent to take
possession, exercise control over, or dispose of any item of Collateral in any
instance (regardless of where the same may be located) where such action is
permitted under the terms of this Agreement or any other Loan Document or by
Applicable Law or of the time, place or terms of sale in connection with the
exercise of the Administrative Agent's rights hereunder and also waives any
bonds, security or sureties required by any statute, rule or other law as an
incident to any taking of possession by the Administrative Agent of any
Collateral. The Borrower also consents that the Administrative Agent may, during
the continuation of an Event of Default, enter upon any premises owned by or
leased to it without obligations to pay rent or for use and occupancy, through
self-help, without judicial process and without having first obtained an order
of any court. These waivers and all other waivers provided for in this Agreement
and the other Loan Documents have been negotiated by the parties, and the
Borrower acknowledges that it has been represented by counsel of its own choice,
has consulted such counsel with respect to its rights hereunder and has freely
and voluntarily entered into this Agreement and the other Loan Documents as the
result of arm's-length negotiations.


SECTION 8.7        Further Rights of the Administrative Agent.


(a)Further Assurances. The Borrower shall do all things and shall execute and
deliver all documents and instruments reasonably requested by the Administrative
Agent to protect or perfect any Lien (and the priority thereof other than with
respect to Permitted Liens) of the Administrative Agent on the Collateral.


(b)Insurance; Etc. If the Borrower shall fail to purchase or maintain insurance
(where applicable), or to pay any tax, assessment, governmental charge or levy,
except as the same may be otherwise permitted hereunder or which is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP, or if any Lien
prohibited hereby shall not be paid in full and discharged or if the Borrower
shall fail to perform or comply with any other covenant, promise or obligation
to the Administrative Agent or the Lenders hereunder or under any other Loan
Document, the

-73-

--------------------------------------------------------------------------------




Administrative Agent may (but shall not be required to), if the Borrower has not
done so within 10 days after the Administrative Agent's written request (except
at any time that an Event of Default exists, in which case such written request
is not required with respect to any items referred to in this paragraph which
constitute Extraordinary Expenses), perform, pay, satisfy, discharge or bond the
same for the account of the Borrower, and all amounts so paid by the
Administrative Agent or the Lenders shall be treated as a Revolving Credit Loan,
comprised of Base Rate Advances hereunder and shall constitute part of the
Obligations.


ARTICLE IX
THE AGENT


SECTION 9.1        Appointment, Authority and Duties of the Administrative
Agent.


(a)Each Lender hereby irrevocably appoints and designates BofA as the
Administrative Agent to act as herein specified. The Administrative Agent may,
and each Lender by its acceptance of a Note and becoming a party to this
Agreement shall be deemed irrevocably to have authorized the Administrative
Agent to, enter into all Loan Documents to which the Administrative Agent is or
is intended to be a party and all amendments hereto and all Security Documents
at any time executed by the Borrower, for its benefit and the Pro Rata benefit
of Lenders and, except as otherwise provided in this Article IX, to exercise
such rights and powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such other rights and powers as are reasonably incidental
thereto. Each Lender agrees that any action taken by the Administrative Agent or
the Required Lenders in accordance with the provisions of this Agreement or the
other Loan Documents, and the exercise by the Administrative Agent or the
Required Lenders of any of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive right and authority to
(i) act as the disbursing and collecting agent for Lenders with respect to all
payments and collections arising in connection with this Agreement and the other
Loan Documents; (ii) execute and deliver as the Administrative Agent each Loan
Document (including each Imported Inventory Agreement) and accept delivery of
each such agreement by the Borrower or any other Person; (iii) act as collateral
agent for Secured Parties for purposes of the perfection of all Liens and Liens
created by this Agreement or the Security Documents and, subject to the
direction of the Required Lenders, for all other purposes stated therein,
provided that the Administrative Agent hereby appoints, authorizes and directs
each Lender to act as a collateral sub-agent for the Administrative Agent and
the other Lenders for purposes of the perfection of all Liens and Liens with
respect to the Borrower's deposit accounts maintained with, and all cash and
Cash Equivalents held by, such Lender; (iv) subject to the direction of the
Required Lenders, manage, supervise or otherwise deal with the Collateral; and
(v) except as may be otherwise specifically restricted by the terms of this
Agreement and subject to the direction of the Required Lenders, exercise all
remedies given to the Administrative Agent with respect to the Borrower or any
of the Collateral under the Loan Documents relating thereto, Applicable Law or
otherwise. The duties of the Administrative Agent shall be ministerial and
administrative in nature, and the Administrative Agent shall not have by reason
of this Agreement or any other Loan Document a fiduciary relationship with any
Lender (or any

-74-

--------------------------------------------------------------------------------




Lender's participants). Unless and until its authority to do so is revoked in
writing by Required Lenders, the Administrative Agent alone shall be authorized
to determine whether any Receivables or Inventory constitute Eligible
Receivables or Eligible Inventory (basing such determination in each case upon
the meanings given to such terms in Article I), or whether to impose or release
any reserve, and to exercise its own judgment in connection therewith, which
determinations and judgments, if exercised in good faith, shall exonerate the
Administrative Agent from any liability to Lenders or any other Person for any
errors in judgment.


(b)The Administrative Agent (which term, as used in this sentence, shall include
reference to the Administrative Agent's officers, directors, employees,
attorneys, agents and Affiliates and to the officers, directors, employees,
attorneys and agents of the Administrative Agent's Affiliates) shall not:
(i) have any duties or responsibilities except those expressly set forth in this
Agreement and the other Loan Documents or (ii) be required to take, initiate or
conduct any Enforcement Action (including any litigation, foreclosure or
collection proceedings hereunder or under any of the other Loan Documents)
except to the extent directed to do so in writing by the Required Lenders during
the continuance of any Event of Default. The conferral upon the Administrative
Agent of any right hereunder shall not imply a duty on the Administrative
Agent's part to exercise any such right unless instructed to do so by the
Required Lenders in accordance with this Agreement.


(c)The Administrative Agent may perform any of its duties by or through its
agents and employees and may employ one or more the Agent Professionals and
shall not be responsible for the negligence or misconduct of any such the Agent
Professionals selected by it with reasonable care. Borrower shall promptly (and
in any event, on demand) reimburse the Administrative Agent for all reasonable
expenses (including all Extraordinary Expenses) incurred by the Administrative
Agent pursuant to any of the provisions hereof or of any of the other Loan
Documents or in the execution of any of the Administrative Agent's duties hereby
or thereby created or in the exercise of any right or power herein or therein
imposed or conferred upon it or Lenders (excluding, however, general overhead
expenses), and each Lender agrees promptly to pay to the Administrative Agent,
on demand, such Lender's Pro Rata share of any such reimbursement for expenses
(including Extraordinary Expenses) that is not timely made by the Borrower to
the Administrative Agent.


(d)The rights, remedies, powers and privileges conferred upon the Administrative
Agent hereunder and under the other Loan Documents may be exercised by the
Administrative Agent without the necessity of the joinder of any other parties
unless otherwise required by Applicable Law. If the Administrative Agent shall
request instructions from the Required Lenders with respect to any act or action
(including the failure to act) in connection with this Agreement or any of the
other Loan Documents, the Administrative Agent shall be entitled to refrain from
such act or taking such action unless and until the Administrative Agent shall
have received instructions from the Required Lenders; and the Administrative
Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting hereunder or under any of the Loan
Documents pursuant to or in accordance with the instructions of the Required
Lenders except for the Administrative Agent's own gross negligence or willful
misconduct in connection with any action taken by it. Notwithstanding anything
to the contrary contained in this Agreement, the

-75-

--------------------------------------------------------------------------------




Administrative Agent shall not be required to take any action that is in its
opinion contrary to Applicable Law or the terms of any of the Loan Documents or
that would in its reasonable opinion subject it or any of its officers,
employees or directors to personal liability.


(e)The Administrative Agent shall promptly, upon receipt thereof, forward to
each Lender (i) copies of any significant written notices, reports, certificates
and other information received by the Administrative Agent from the Borrower
(but only if and to the extent the Borrower is not required by the terms of the
Loan Documents to supply such information directly to Lenders) and (ii) copies
of the results of any field audits or other examinations made or prepared by or
on behalf of the Administrative Agent with respect to the Borrower or the
Collateral (each, a "Report" and collectively, "Reports").


SECTION 9.2        Agreements Regarding Collateral and Examination Reports.


(a)Lenders hereby irrevocably authorize the Administrative Agent to release any
Lien with respect to any Collateral (i) upon the termination of the Commitments
and Full Payment of the Obligations, (ii) in accordance with the provisions of
Section 3.7, or (iii) with the written consent of all Lenders. The
Administrative Agent shall have no obligation whatsoever to any of the Lenders
to assure that any of the Collateral exists or is owned by the Borrower or is
cared for, protected or insured or has been encumbered, or that the
Administrative Agent's Liens have been properly, sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority or to exercise any duty of care with respect to any of the Collateral.


(b)The Administrative Agent and the Lenders each hereby appoints each other
Lender as agent for the purpose of perfecting Liens (for the benefit of Secured
Parties) in any Collateral that, in accordance with the UCC or any other
Applicable Law, can be perfected only by possession. Should any Lender obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent's request therefor,
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent's instructions.


(c)Each Lender agrees that neither BofA nor the Administrative Agent makes any
representation or warranty as to the accuracy or completeness of any Report and
shall not be liable for any information contained in or omitted from any such
Report; agrees that the Reports are not intended to be comprehensive audits or
examinations and that BofA or the Administrative Agent or any other Person
performing any audit or examination will inspect only specific information
regarding Obligations or the Collateral and will rely significantly upon
Borrower's books and records as well as upon representations of Borrower'
officers and employees; agrees to keep all Reports confidential and strictly for
its internal use and not to distribute the Reports (or the contents thereof) to
any Person (except to its Participants, attorneys, accountants and other Persons
with whom such Lender has a confidential relationship) or use any Report in any
other manner; and, without limiting the generality of any other indemnification
contained herein, agrees to hold the Administrative Agent and any other Person
preparing a Report harmless from any action that the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrower, or the indemnifying

-76-

--------------------------------------------------------------------------------




Lender's participation in, or its purchase of, a loan or loans of the Borrower,
and to pay and protect, and indemnify, defend and hold the Administrative Agent
and each other such Person preparing a Report harmless from and against all
claims, actions, proceedings, damages, costs, expenses and other amounts
(including attorneys' fees) incurred by the Administrative Agent and any such
other Person preparing a Report as the direct or indirect result of any third
parties who might obtain all or any part of any Report through the indemnifying
Lender.


SECTION 9.3        Reliance By The Administrative Agent. The Lenders agree the
Administrative Agent shall be entitled to rely, and shall be fully protected in
so relying, upon any certification, notice or other communication (including any
thereof by telephone, telex, telegram, telecopier message or cable) believed by
it to be genuine and correct and to have been signed, sent or made by or on
behalf of the proper Person or Persons, and upon advice and statements of the
Agent Professionals selected by the Administrative Agent. Without limiting the
generality of the foregoing, the Administrative Agent may rely upon any Notice
of Borrowing, LC Request, Notice of Continuation/Conversion or any similar
notice or request believed by the Administrative Agent to be genuine. As to any
matters not expressly provided for by this Agreement or any of the other Loan
Documents, the Administrative Agent shall in all cases be fully protected in
acting or refraining from acting hereunder and thereunder in accordance with the
instructions of the Required Lenders, and such instructions of the Required
Lenders and any action taken or failure to act pursuant thereto shall be binding
upon Lenders.


SECTION 9.4        Action Upon Default. The Administrative Agent shall not be
deemed to have knowledge of the occurrence of a Default or an Event of Default
unless it has received written notice from a Lender or the Borrower specifying
the occurrence and nature of such Default or Event of Default. If the
Administrative Agent shall receive such a notice of a Default or an Event of
Default or shall otherwise acquire actual knowledge of any Default or Event of
Default, the Administrative Agent shall promptly notify Lenders and the
Administrative Agent may (and shall upon written direction of the Required
Lenders) take such action and assert such rights and remedies under this
Agreement and the other Loan Documents as the Administrative Agent shall deem
necessary or appropriate, or shall refrain from taking such action and asserting
such rights, as the Required Lenders shall direct in writing from time to time.
If any Lender shall receive a notice of a Default or an Event of Default or
shall otherwise acquire actual knowledge of any Default or Event of Default,
such Lender shall promptly notify the Administrative Agent and the other Lenders
in writing. As provided in Section 9.3, the Administrative Agent shall not be
subject to any liability by reason of acting or refraining to act pursuant to
any request of the Required Lenders except for its own willful misconduct or
gross negligence in connection with any action taken by it. In no event shall
the Required Lenders, without the prior written consent of each Lender, direct
the Administrative Agent to accelerate and demand payment of the Loans held by
one Lender without accelerating and demanding payment of all other Loans or to
terminate the Commitments of one or more Lenders without terminating the
Commitments of all Lenders. Each Lender agrees that, except as otherwise
provided in any of the Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any legal action
or institute any action or proceeding against the Borrower with respect to any
of the Obligations or Collateral or accelerate or otherwise enforce its portion
of the Obligations. Without limiting the generality of the foregoing, none of
Lenders may exercise any right that it might otherwise have under Applicable Law
to credit bid at foreclosure sales, UCC sales or other similar sales or
dispositions of any of the Collateral except as authorized by the

-77-

--------------------------------------------------------------------------------




Administrative Agent and the Required Lenders. Notwithstanding anything to the
contrary set forth in this Section 9.4 or elsewhere in this Agreement, each
Lender shall be authorized to take such action to preserve or enforce its rights
against the Borrower where a deadline or limitation period is otherwise
applicable and would, absent the taking of specified action, bar the enforcement
of Obligations held by such Lender against the Borrower, including the filing of
proofs of claim in any Insolvency Proceeding.


SECTION 9.5        Ratable Sharing. If any Lender shall obtain any payment or
reduction (including any amounts received as adequate protection of a bank
account deposit treated as cash collateral under the Bankruptcy Code) of any
Obligations of the Borrower (whether voluntary, involuntary, through the
exercise of any right of set off or otherwise) in excess of its Pro Rata share
of payments or reductions on account of such Obligations obtained by all of the
Lenders, such Lender shall forthwith (i) notify the other Lenders and the
Administrative Agent of such receipt and (ii) purchase from the other Lenders
such participations in the affected Obligations as shall be necessary to cause
such purchasing Lender to share the excess payment or reduction, net of costs
incurred in connection therewith, on a Pro Rata basis, provided that if all or
any portion of such excess payment or reduction is thereafter recovered from
such purchasing Lender or additional costs are incurred, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery or such
additional costs, but without interest. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 9.5 may,
to the fullest extent permitted by Applicable Law, exercise all of its rights of
payment (including the right of set off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.


SECTION 9.6        Indemnification of the Agent Indemnitees.


(a)Each Lender agrees to indemnify and defend Agent Indemnitees (to the extent
not reimbursed by the Borrower, but without limiting the indemnification
obligations of the Borrower under any of the Loan Documents), on a Pro Rata
basis, and to hold each of Agent Indemnitees harmless from and against, any and
all Claims which may be imposed on, incurred by or asserted against any of Agent
Indemnitees in any way related to or arising out of any of the Loan Documents or
referred to herein or therein or the transactions contemplated thereby
(including the costs and expenses which the Borrower is obligated to pay under
Section 10.4 or amounts the Administrative Agent may be called upon to pay in
connection with any lockbox or Dominion Account arrangement contemplated hereby
or the enforcement of any of the terms of any Loan Documents).


(b)Without limiting the generality of the foregoing provisions of this Section
9.6, if the Administrative Agent should be sued by any receiver, trustee in
bankruptcy, debtor-in-possession or other Person on account of any alleged
preference or fraudulent transfer received or alleged to have been received from
the Borrower as the result of any transaction under the Loan Documents, then in
such event any monies paid by the Administrative Agent in settlement or
satisfaction of such suit, together with all Extraordinary Expenses incurred by
the Administrative Agent in the defense of same, shall be promptly reimbursed to
the Administrative Agent by Lenders to the extent of each Lender's Pro Rata
share.



-78-

--------------------------------------------------------------------------------




(c)Without limiting the generality of the foregoing provisions of this Section
9.6, if at any time (whether prior to or after the Expiration Date) any action
or proceeding shall be brought against any of Agent Indemnitees by the Borrower
or by any other Person claiming by, through or under the Borrower, to recover
damages for any act taken or omitted by the Administrative Agent under any of
the Loan Documents or in the performance of any rights, powers or remedies of
the Administrative Agent against the Borrower, any Account Debtor, the
Collateral or with respect to any Loans, or to obtain any other relief of any
kind on account of any transaction involving any Agent Indemnitees under or in
relation to any of the Loan Documents, each Lender agrees to indemnify, defend
and hold Agent Indemnitees harmless with respect thereto and to pay to Agent
Indemnitees such Lender's Pro Rata share of such amount as any of Agent
Indemnitees shall be required to pay by reason of a judgment, decree, or other
order entered in such action or proceeding or by reason of any compromise or
settlement agreed to by Agent Indemnitees, including all interest and costs
assessed against any of Agent Indemnitees in defending or compromising such
action, together with attorneys' fees and other legal expenses paid or incurred
by Agent Indemnitees in connection therewith; provided, however, that no Lender
shall be liable to any Agent Indemnitee for any of the foregoing to the extent
that they arise solely from the willful misconduct or gross negligence of such
Agent Indemnitee. In the Administrative Agent's discretion, the Administrative
Agent may also reserve for or satisfy any such judgment, decree or order from
proceeds of Collateral prior to any distributions therefrom to or for the
account of Lenders.


SECTION 9.7        Limitation on Responsibilities of the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall have received further assurances to
its satisfaction from Lenders of their indemnification obligations under Section
9.6 against any and all indemnified Claims which may be incurred by the
Administrative Agent by reason of taking or continuing to take any such action.
The Administrative Agent shall not be liable to Lenders for any action taken or
omitted to be taken under or in connection with this Agreement or the other Loan
Documents except as a result and to the extent of losses caused by the
Administrative Agent's actual gross negligence or willful misconduct. The
Administrative Agent does not assume any responsibility for any failure or delay
in performance or breach by the Borrower or any Lender of its obligations under
this Agreement or any of the other Loan Documents. The Administrative Agent does
not make to Lenders, and no Lender makes to the Administrative Agent or the
other Lenders, any express or implied warranty, representation or guarantee with
respect to the Obligations, the Collateral, the Loan Documents or the Borrower.
Neither the Administrative Agent nor any of its officers, directors, employees,
attorneys or agents shall be responsible to Lenders, and no Lender nor any of
its agents, attorneys or employees shall be responsible to the Administrative
Agent or the other Lenders, for: (i) any recitals, statements, information,
representations or warranties contained in any of the Loan Documents or in any
certificate or other document furnished pursuant to the terms hereof; (ii) the
execution, validity, genuineness, effectiveness or enforceability of any of the
Loan Documents; (iii) the genuineness, enforceability, collectibility, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; (iv) the validity, enforceability or
collectibility of any the Obligations; or (v) the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
the Borrower or any Account Debtor. Neither the Administrative Agent nor any of
its officers, directors, employees, attorneys or agents shall have any
obligation to any Lender to ascertain or inquire into the existence of any
Default or Event of

-79-

--------------------------------------------------------------------------------




Default, the observance or performance by the Borrower of any of the duties or
agreements of the Borrower under any of the Loan Documents or the satisfaction
of any conditions precedent contained in any of the Loan Documents. The
Administrative Agent may consult with and employ legal counsel, accountants and
other experts and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.


SECTION 9.8        Successor Administrative Agent and Co-Agents.


(a)Subject to the appointment and acceptance of a successor to the
Administrative Agent as provided below, the Administrative Agent may resign at
any time by giving at least 30 days written notice thereof to each Lender and
the Borrower. Upon receipt of any notice of such resignation, the Required
Lenders, after prior consultation with (but without having to obtain consent of)
each Lender, shall have the right to appoint a successor to the Administrative
Agent which shall be (i) a Lender, (ii) a United States based affiliate of a
Lender, or (iii) a commercial bank that is organized under the laws of the
United States or of any State thereof and has a combined capital surplus of at
least $500,000,000 and, provided no Default or Event of Default then exists, is
reasonably acceptable to Borrower (and for purposes hereof, any Person referred
to in the last sentence of this Section 9.8(a) as a successor to BofA shall be
deemed acceptable to the Borrower). If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, then the
Administrative Agent may appoint, after consultation with Lenders and the
Borrower, a successor agent from among Lenders. Upon the acceptance by a
successor the Administrative Agent of an appointment to serve as the
Administrative Agent hereunder, such successor the Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring the Administrative Agent without further act, deed or
conveyance, and the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder but shall continue to enjoy the benefits of the
indemnification set forth in Sections 9.6. After any retiring or the
Administrative Agent's resignation hereunder as the Administrative Agent, the
provisions of this Article IX (including the provisions of Section 9.6) shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent. Notwithstanding
anything to the contrary contained in this Agreement, any successor by merger or
acquisition of the stock or assets of BofA shall continue to be the
Administrative Agent hereunder without further act on the part of the parties
hereto unless such successor shall resign in accordance with the provisions
hereof.


(b)It is the intent of the parties that there shall be no violation of any
Applicable Law denying or restricting the right of financial institutions to
transact business as agent or otherwise in any jurisdiction. In case of
litigation under any of the Loan Documents, or in case the Administrative Agent
deems that by reason of present or future laws of any jurisdiction the
Administrative Agent might be prohibited from exercising any of the powers,
rights or remedies granted to the Administrative Agent or the Lenders hereunder
or under any of the Loan Documents or from holding title to or a Lien upon any
Collateral or from taking any other action which may be necessary hereunder or
under any of the Loan Documents, the Administrative Agent may appoint an
additional Person as a separate collateral agent or co-collateral agent which is
not so prohibited from taking any of such actions or exercising any of such
powers, rights or remedies. If the Administrative Agent shall appoint an
additional Person

-80-

--------------------------------------------------------------------------------




as a separate collateral agent or co-collateral agent as provided above, each
and every remedy, power, right, claim, demand or cause of action intended by any
of the Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect thereto shall be exercisable by and vested in
such separate collateral agent or co-collateral agent, but only to the extent
necessary to enable such separate collateral agent or co-collateral agent to
exercise such powers, rights and remedies, and every covenant and obligation
necessary to the exercise thereof by such separate collateral agent or
co-collateral agent shall run to and be enforceable by either of them. Should
any instrument from Lenders be required by the separate collateral agent or
co-collateral agent so appointed by the Administrative Agent in order more fully
and certainly to vest in and confirm to him or it such rights, powers, duties
and obligations, any and all of such instruments shall, on request, be executed,
acknowledged and delivered by Lenders whether or not a Default or Event of
Default then exists. In case any separate collateral agent or co-collateral
agent, or a successor to either, shall die, become incapable of acting, resign
or be removed, all the estates, properties, rights, powers, duties and
obligations of such separate collateral agent or co-collateral agent, so far as
permitted by Applicable Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new collateral agent or
successor to such separate collateral agent or co-collateral agent.


SECTION 9.9        Consents, Amendments and Waivers.
  
(a)No amendment or modification of any provision of this Agreement or any of the
other Loan Documents, nor any waiver of any Default or Event of Default, shall
be effective without the prior written agreement or consent of the Required
Lenders; provided, however, that


(i)without the prior written consent of the Administrative Agent, no amendment
or waiver shall be effective with respect to any provision in any of the Loan
Documents (including Section 10.4 and this Section 9.9) to the extent such
provision relates to the rights, duties, immunities, exculpation,
indemnification or discretion of the Administrative Agent;


(ii)without the prior written consent of Issuing Bank, no amendment or waiver
with respect to any of the LC Obligations or the provisions of Sections 2.2 or
5.2(c) shall be effective;


(iii)without the prior written consent of each affected Lender, except as
otherwise expressly provided in this Agreement, no amendment or waiver shall be
effective that would (A) increase or otherwise modify any Commitment of such
Lender (other than to reduce such Lender's Commitment on a proportionate basis
with the same Commitments of other Lenders); (B) alter (other than to increase)
the rate of interest payable in respect of any Obligations owed to such Lender;
(C) waive any interest or fee payable to such Lender pursuant to Article III; or
(D) subordinate the payment of any Obligations owed to such Lender to the
payment of any Indebtedness; and


(iv)without the prior written consent of all Lenders, no amendment or waiver
shall be effective that would (A) waive any Default or Event of Default if the
Default or Event of Default relates to the Borrower's failure to observe or
perform any covenant that may

-81-

--------------------------------------------------------------------------------




not be amended without the unanimous written consent of Lenders (and, where so
provided hereinafter, the written consent of the Administrative Agent) as
hereinafter set forth; (B) change the number of Lenders that shall be required
for the Lenders or any of them to take any action hereunder; (C) amend the
definition of "Required Lenders"; (D) amend this Section 9.9; (E) reduce the
amount of principal of, or interest on, or the interest rate applicable to, the
Loans or any fees payable hereunder; (F) postpone any date on which any payment
of principal of, or interest on, the Loans or any fees or other amounts payable
hereunder is required to be made; (G) except as authorized in Section 9.2(a),
release all or substantially all the Collateral; or (H) amend the definition of
"Borrowing Base" if the effect thereof would be to increase the amount of
Revolving Credit Loans available to the Borrower or amend the definitions of
"Availability Block" or "Excess Availability".


Notwithstanding the foregoing, the consent or agreement of the Borrower shall
not be necessary to the effectiveness of any amendment or waiver of any
provision of this Agreement that deals solely with the rights and duties of
Lenders and the Administrative Agent as among themselves, including Section
2.9(d) and Article IX. The making of any Loans hereunder by any Lender during
the existence of a Default or Event of Default shall not be deemed to constitute
a waiver of such Default or Event of Default. Any waiver or consent granted by
Lenders hereunder shall be effective only if in writing and then only in the
specific instance and for the specific purpose for which it was given.
(b)Borrower will not, directly or indirectly, pay or cause to be paid any
remuneration or other thing of value, whether by way of supplemental or
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for or as an inducement to the consent to or
agreement by such Lender with any waiver or amendment of any of the terms and
provisions of this Agreement or any of the other Loan Documents, unless such
remuneration or thing of value is concurrently paid, on the same terms, on a Pro
Rata or other mutually agreed upon basis to all Lenders; provided, however, that
the Borrower may contract to pay a fee only to those Lenders who actually vote
in writing to approve any waiver or amendment of the terms and provisions of
this Agreement or any of the other Loan Documents to the extent that such waiver
or amendment may be implemented by vote of the Required Lenders and such waiver
or amendment is in fact approved.


(c)Any request, authority or consent of any Person who, at the time of making
such request or giving such a authority or consent, is a Lender, shall be
conclusive and binding upon any Transferee of such Lender.


SECTION 9.10    Due Diligence and Non-Reliance. Each Lender hereby acknowledges
and represents that it has, independently and without reliance upon the
Administrative Agent or the other Lenders, and based upon such documents,
information and analyses as it has deemed appropriate, made its own credit
analysis of the Borrower and its own decision to enter into this Agreement, to
fund the Loans to be made by it, issue Letters of Credit and purchase
participations in the LC Obligations pursuant to Section 2.2, and each Lender
has made such inquiries concerning the Loan Documents, the Collateral and the
Borrower as such Lender feels necessary and appropriate, and has taken such care
on its own behalf as would have been the case had it entered into the other Loan
Documents without the intervention or participation of the other Lenders or the
Administrative Agent. Each Lender hereby further acknowledges and

-82-

--------------------------------------------------------------------------------




represents that the other Lenders and the Administrative Agent have not made any
representations or warranties to it concerning the Borrower, any of the
Collateral or the legality, validity, sufficiency or enforceability of any of
the Loan Documents. Each Lender also hereby acknowledges that it will,
independently and without reliance upon the other Lenders or the Administrative
Agent, and based upon such financial statements, documents and information as it
deems appropriate at the time, continue to make and rely upon its own credit
decisions in making Loans and in taking or refraining to take any other action
under this Agreement or any of the other Loan Documents. Except for notices,
reports and other information expressly required to be furnished to Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any notices, reports or
certificates furnished to the Administrative Agent by the Borrower or any credit
or other information concerning the affairs, financial condition, business or
Properties of the Borrower (or any of its Affiliates) which may come into
possession of the Administrative Agent or any of the Administrative Agent's
Affiliates.


SECTION 9.11    Representations and Warranties of Lenders. Each Lender
represents and warrants to the Borrower, the Administrative Agent and the other
Lenders that it has the power to enter into and perform its obligations under
this Agreement and the other Loan Documents, and that it has taken all necessary
and appropriate action to authorize its execution and performance of this
Agreement and the other Loan Documents to which it is a party, each of which
will be binding upon it and the obligations imposed upon it herein or therein
will be enforceable against it in accordance with the respective terms of such
documents; and none of the consideration used by it to make or fund its Loans or
to participate in any other transactions under this Agreement constitutes for
any purpose of ERISA or Section 4975 of the Internal Revenue Code assets of any
"plan" as defined in Section 3(3) of ERISA or Section 4975 of the Internal
Revenue Code and the rights and interests of such Lender in and under the Loan
Documents shall not constitute plan assets under ERISA.


SECTION 9.12    The Required Lenders. As to any provisions of this Agreement or
the other Loan Documents under which action may or is required to be taken upon
direction or approval of the Required Lenders, the direction or approval of the
Required Lenders shall be binding upon each Lender to the same extent and with
the same effect as if each Lender joined therein. Notwithstanding anything to
the contrary contained in this Agreement, the Borrower shall not be deemed to be
a beneficiary of, or be entitled to enforce, sue upon or assert as a defense to
any of the Obligations, any provisions of this Agreement that requires the
Administrative Agent or any Lender to act, or conditions their authority to act,
upon the direction or consent of the Required Lenders; and any action taken by
the Administrative Agent or any Lender that requires the consent or direction of
the Required Lenders as a condition to taking such action shall, insofar as the
Borrower is concerned, be presumed to have been taken with the requisite consent
or direction of the Required Lenders.


SECTION 9.13    Several Obligations. The obligations and Commitment of each
Lender under this Agreement and the other Loan Documents are several and neither
the Administrative Agent nor any Lender shall be responsible for the performance
by the other Lenders of its obligations or Commitment hereunder or thereunder.
Notwithstanding any liability of the Lenders stated to be joint and several to
third Persons under any of the Loan Documents, such liability shall be shared,
as among Lenders, Pro Rata.

-83-

--------------------------------------------------------------------------------






SECTION 9.14    Administrative Agent in its Individual Capacity. With respect to
its obligation to lend under this Agreement, the Loans made by it and each Note
issued to it, the Administrative Agent shall have the same rights and powers
hereunder and under the other Loan Documents as any other Lender or holder of a
Note and may exercise the same as though it were not performing the duties
specified herein; and the terms "Lenders," "Required Lenders," or any similar
term shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its capacity as a Lender. The Administrative Agent and
its Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
the Borrower or any Affiliate of the Borrower, as if it were any other bank and
without any duty to account therefor (or for any fees or other consideration
received in connection therewith) to the other Lenders. BofA or its Affiliates
may receive information regarding the Borrower or any of the Borrower's
Affiliates and Account Debtors (including information that may be subject to
confidentiality obligations in favor of the Borrower or any of their Affiliates)
and Lenders acknowledge that neither the Administrative Agent nor BofA shall be
under any obligation to provide such information to Lenders to the extent
acquired by BofA in its individual capacity and not as the Administrative Agent
hereunder.


SECTION 9.15    No Third Party Beneficiaries. This Article IX is not intended to
confer any rights or benefits upon the Borrower or any other Person except the
Administrative Agent and the Lenders, and no Person (including the Borrower)
other than the Administrative Agent and the Lenders shall have any right to
enforce any of the provisions of this Article IX except as expressly provided in
Section 9.1. As between the Borrower and the Administrative Agent, any action
that the Administrative Agent may take or purport to take on behalf of Lenders
under any of the Loan Documents shall be conclusively presumed to have been
authorized and approved by Lenders as herein provided.


SECTION 9.16    Notice of Transfer. The Administrative Agent may deem and treat
a Lender party to this Agreement as the owner of such Lender's portion of the
Revolving Credit Loans for all purposes, unless and until a written notice of
the assignment or transfer thereof executed by such Lender has been received by
the Administrative Agent.


SECTION 9.17    Replacement of Certain Lenders. If a Lender ("Non-Consenting
Lender") shall have (i) failed to fund its Pro Rata share of any Loan requested
(or deemed requested) by the Borrower which such Lender is obligated to fund
under the terms of this Agreement and which such failure has not been cured
within two Business Days, (ii) requested compensation from the Borrower under
Section 4.6 to recover increased costs incurred by such Lender (or its parent or
holding company) which are not being incurred generally by the other Lenders (or
their respective parents or holding companies), (iii) delivered a notice
pursuant to Section 2.3(d) claiming that such Lender is unable to extend LIBOR
Rate Advances to Borrower for reasons not generally applicable to the other
Lenders, (iv) delivered a notice pursuant to Section 4.7(h) (and such Lender is
a Foreign Lender), (v) defaulted in paying or performing any of its obligations
to the Administrative Agent, or (vi) failed (within five Business Days after the
Administrative Agent's request) or refused to give its consent to any amendment,
waiver or action for which consent of all of the Lenders is required and in
respect of which the Required Lenders have consented, then, in any such case and
in addition to any other rights and remedies that the Administrative Agent, any
other Lender or the Borrower may have against such Non-

-84-

--------------------------------------------------------------------------------




Consenting Lender, the Borrower or the Administrative Agent may make written
demand on such Non-Consenting Lender (with a copy to the Administrative Agent in
the case of a demand by the Borrower and a copy to the Borrower in the case of a
demand by the Administrative Agent) for the Non-Consenting Lender to assign, and
such Non-Consenting Lender shall assign pursuant to one or more duly executed
Assignment and Acceptances within five Business Days after the date of such
demand, to one or more Lenders willing to accept such assignment or assignments,
or to one or more Eligible Assignees designated by the Administrative Agent, all
of such Non-Consenting Lender's rights and obligations under this Agreement
(including its Commitment and all Loans owing to it) in accordance with Section
11.3. The Administrative Agent is hereby irrevocably authorized to execute one
or more Assignment and Acceptances as attorney-in-fact for any Non-Consenting
Lender which fails or refuses to execute and deliver the same within five
Business Days after the date of such demand. The Non-Consenting Lender shall be
entitled to receive, in cash and concurrently with execution and delivery of
each such Assignment and Acceptance, all amounts then owed to the Non-Consenting
Lender by the Borrower hereunder, including the aggregate outstanding principal
amount of the Loans owed to such Lender, together with accrued interest thereon
through the date of such assignment (but excluding amounts otherwise then due
and payable under Section 4.6). Upon the replacement of any Non-Consenting
Lender pursuant to this Section 9.17, such Non-Consenting Lender shall cease to
have any participation in, entitlement to, or other right to share in the Liens
of the Administrative Agent in any Collateral and such Non-Consenting Lender
shall have no further liability to the Administrative Agent, any Lender or any
other Person under any of the Loan Documents (except as provided in Section 9.6
as to events or transactions which occur prior to the replacement of such
Non-Consenting Lender), including any commitment to make Loans or purchase
participations in LC Obligations. The Administrative Agent shall have the right
at any time, but shall not be obligated to, upon written notice to any Lender
and with the consent of such Lender (which may be granted or withheld in such
Lender's discretion), to purchase for the Administrative Agent's own account all
of such Lender's right, title and interest in and to this Agreement, the other
Loan Documents and the Obligations (together with such Lender's interest in the
Commitments), for the face amount of the Obligations owed to such Lender (or
such greater or lesser amount as the Administrative Agent and such Lender may
mutually agree upon).


SECTION 9.18    Remittance of Payments and Collections.


(a)All payments by any Lender to the Administrative Agent shall be made not
later than the time set forth elsewhere in this Agreement on the Business Day
such payment is due; provided, however, that if such payment is due on demand by
the Administrative Agent and such demand is made on the paying Lender after
11:00 a.m. (New York time) on such Business Day, then payment shall be made by
11:00 a.m. (New York time) on the next Business Day. Payment by the
Administrative Agent to any Lender shall be made by wire transfer, promptly
following the Administrative Agent's receipt of funds for the account of such
Lender and in the type of funds received by the Administrative Agent; provided,
however, that if the Administrative Agent receives such funds at or prior to
12:00 noon (New York time), the Administrative Agent shall pay such funds to
such Lender by 2:00 p.m. on such Business Day, but if the Administrative Agent
receives such funds after 12:00 noon, the Administrative Agent shall pay such
funds to such Lender by 2:00 p.m. on the next Business Day.

-85-

--------------------------------------------------------------------------------






(b)With respect to the payment of any funds from the Administrative Agent to a
Lender or from a Lender to the Administrative Agent, the party failing to make
full payment when due pursuant to the terms hereof shall, on demand by the other
party, pay such amount together with interest thereon at the Federal Funds Rate.
In no event shall the Borrower be entitled to receive any credit for any
interest paid by the Administrative Agent to any Lender, or by any Lender to the
Administrative Agent, at the Federal Funds Rate as provided herein.


(c)    If the Administrative Agent pays any amount to a Lender in the belief or
expectation that a related payment has been or will be received by the
Administrative Agent from the Borrower and such related payment is not received
by the Administrative Agent, then the Administrative Agent shall be entitled to
recover such amount from each Lender that receives such amount. If the
Administrative Agent determines at any time that any amount received by it under
this Agreement or any of the other Loan Documents must be returned to the
Borrower or paid to any other Person pursuant to any Applicable Law, court order
or otherwise, then, notwithstanding any other term or condition of this
Agreement or any of the other Loan Documents, the Administrative Agent shall not
be required to distribute such amount to any Lender.
ARTICLE X
GENERAL PROVISIONS


SECITON 10.1    Notices and Communications.
  
(a)Except as otherwise provided in Section 2.11, all notices, requests and other
communications to or upon a party hereto shall be in writing (including
facsimile transmission or similar writing) and shall be given to such party at
the address or facsimile number for such party on the signature pages hereof
(or, in the case of a Person who becomes a Lender after the date hereof, at the
address shown on the applicable Assignment and Acceptance by which such Person
became a Lender) or at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and
Borrower in accordance with the provisions of this Section 10.1.


(b)Except as otherwise provided in Section 2.11, each such notice, request or
other communication shall be effective (i) if given by facsimile transmission,
when transmitted to the facsimile number specified herein for the noticed party
and confirmation of receipt is received, (ii) if given by a nationally
recognized overnight delivery service, two Business Days after such
communication is sent by such overnight delivery service addressed to the
noticed party at the address specified herein, or (iii) if given by personal
delivery, when duly delivered with receipt acknowledged in writing by the
noticed party. In no event shall a voicemail message be effective as a notice,
communication or confirmation under any of the Loan Documents. Notwithstanding
the foregoing, no notice to or upon the Administrative Agent pursuant to
Sections 2.2, 2.3 or 2.8(c) shall be effective until after actually received by
the individual to whose attention at the Administrative Agent such notice is
required to be sent. Any written notice, request or demand that is not sent in
conformity with the provisions hereof shall nevertheless be effective on the
date that such notice, request or demand is actually received by the individual
to whose attention at the noticed party such notice, request or demand is
required to be sent.

-86-

--------------------------------------------------------------------------------






(c)Electronic mail and (with the permission of the noticed party) intranet
websites may be used only to distribute routine communications, such as
financial statements, Borrowing Base Certificates and other information required
by Section 7.1(k), and to distribute Loan Documents for execution by the parties
thereto, and may not be used for any other purpose as effective notice under
this Agreement or any of the other Loan Documents.


The Administrative Agent and each Lender shall be authorized to rely and act
upon any notices (including telephonic communications) purportedly given by or
on behalf of the Borrower even if such notices were made in a manner other than
as specified herein, were incomplete or were not preceded or followed by any
other form of notice specified or required herein, or the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
agrees to indemnify and defend each Indemnitee from all losses, costs, expenses
and liabilities resulting from the reliance by any such Indemnitee on each
telephone communication purportedly given by a Responsible Officer, on behalf of
the Borrower or, with respect to Letters of Credit, Persons who are identified
in writing by Borrower to the Administrative Agent from time to time.


SECTION 10.2    Delays; Partial Exercise of Remedies. No delay or omission of
any party hereto to exercise any right or remedy hereunder shall impair any such
right or operate as a waiver thereof. No single or partial exercise by any party
hereto of any right or remedy shall preclude any other or further exercise
thereof, or preclude any other right or remedy.


SECTION 10.3    Right of Setoff. In addition to and not in limitation of all
rights of offset that the Administrative Agent, any Lender or any of their
respective Affiliates may have under Applicable Law, while an Event of Default
is continuing, the Administrative Agent, the Lenders and their respective
Affiliates shall have the right to set off and apply any and all deposits
(general or special, time or demand, provisional or final, or any other type) at
any time held and any other Indebtedness at any time owing by the Administrative
Agent, the Lenders or any of their respective Affiliates to or for the credit or
the account of the Borrower or the Borrower's Subsidiaries against any and all
of the Obligations. In the event that the Administrative Agent or any Lender
exercises any of its rights under this Section 10.3, the Administrative Agent or
such Lender shall provide notice to the Borrower of such exercise, provided
that, without prejudice to the Borrower's right to assert a claim for any
damages it may incur as a result of any failure by the Administrative Agent or
such Lender to give such notice, the failure to give such notice shall not
affect the validity of the exercise of such rights.


SECTION 10.4    Indemnification; Reimbursement of Expenses of Collection.


(a)The Borrower hereby agrees that, whether or not any of the transactions
contemplated by this Agreement, the other Loan Documents are consummated, the
Borrower will indemnify, defend and hold harmless (on an after-tax basis) the
Administrative Agent, the Lenders and their respective Affiliates (including
Merrill Lynch), successors, assigns, directors, officers, agents, employees,
advisors, shareholders and attorneys (each, an "Indemnified Party") from and
against any and all losses, claims, damages, liabilities, deficiencies,
obligations, fines, penalties, actions (whether threatened or existing),
judgments, suits (whether threatened or existing) or expenses (including
reasonable fees and disbursements of counsel, experts, consultants and other
professionals) incurred by any of them (collectively, "Claims") (except, in

-87-

--------------------------------------------------------------------------------




the case of each Indemnified Party, to the extent that any Claim is determined
in a final and non-appealable judgment by a court of competent jurisdiction to
have directly resulted from such Indemnified Party's gross negligence or willful
misconduct) arising out of or by reason of (i) any litigation, investigation,
claim or proceeding related to (A) this Agreement, any other Loan Document or
the transactions contemplated hereby or thereby, (B) any actual or proposed use
by the Borrower of the proceeds of the Loans or (C) the Administrative Agent's,
any Lender's or Merrill Lynch's entering into this Agreement, the other Loan
Documents or any other agreements and documents relating hereto (other than
consequential damages and loss of anticipated profits or earnings), including
amounts paid in settlement (provided that any such settlement has been approved
by the Borrower), court costs and the fees and disbursements of counsel incurred
in connection with any such litigation, investigation, claim or proceeding, (ii)
any remedial or other action taken or required to be taken by the Borrower in
connection with compliance by the Borrower, or any of its properties, with any
federal, state or local Environmental Laws and (iii) any pending, threatened or
actual action, claim, proceeding or suit by any shareholder or director of the
Borrower or any actual or purported violation of the Borrower's Governing
Documents or any other agreement or instrument to which the Borrower is a party
or by which any of its properties is bound. Promptly after receipt of any Claim
by a third party against an Indemnified Party which may result in an entitlement
to indemnification under this paragraph, the Administrative Agent or Indemnified
Party shall send a copy thereof to the Borrower, and Borrower shall have the
right to defend such claim at its expense with counsel reasonably satisfactory
to the Indemnified Party, as long as such defense is being expeditiously
conducted. Notwithstanding the foregoing, the failure to promptly give such
notice shall not negate or impair the Borrower's indemnification obligations
hereunder, but shall give the Borrower the right to offset against any
indemnification payment required to be made by it hereunder with respect to such
Claim an amount equal to any damages caused to the Borrower by the failure to
give such prompt notice. Neither the Borrower nor any Indemnified Party shall
settle any third party Claim without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed. In addition,
the Borrower shall, upon demand, pay to the Administrative Agent all costs and
expenses incurred by the Administrative Agent (including the reasonable fees and
disbursements of counsel and other professionals) in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents, and pay to the Administrative Agent, each Lender and Merrill
Lynch, as the case may be, all costs and expenses (including the reasonable fees
and disbursements of counsel and other professionals) paid or incurred by the
Administrative Agent, such Lender or Merrill Lynch in (A) enforcing or defending
its rights under or in respect of this Agreement, the other Loan Documents or
any other document or instrument now or hereafter executed and delivered in
connection herewith, (B) collecting the Obligations or otherwise administering
this Agreement and (C) foreclosing or otherwise realizing upon the Collateral or
any part thereof. If and to the extent that the obligations of the Borrower
hereunder are unenforceable for any reason, the Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
that is permissible under Applicable Law.


(b)The Borrower shall reimburse the Administrative Agent for all Extraordinary
Expenses. The Borrower shall also reimburse the Administrative Agent for all
reasonable out-of-pocket legal, accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with (i) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (ii) proper enforcement

-88-

--------------------------------------------------------------------------------




actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of the
Administrative Agent's Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (iii) subject to the limits of
Section 7.1(g), each inspection, audit or appraisal with respect to the Borrower
or Collateral, whether prepared by the Administrative Agent's personnel or a
third party. All amounts reimbursable by the Borrower under this Section shall
constitute Obligations secured by the Collateral and shall be payable within 10
days (five days, in the case of reimbursement for appraisal or Collateral
inspection costs and expenses) after demand, therefor, accompanied by reasonably
detailed descriptions of the fees, costs and expenses for which reimbursement is
demanded.


(c)The Borrower's obligations under Sections 4.6 and 4.7 and this Section 10.4
shall survive any termination of this Agreement and the other Loan Documents,
the termination and Full Payment of the Obligations, and are in addition to, and
not in substitution of, any of the other Obligations.


SECTION 10.5    Nonliability of the Administrative Agent and the Lenders. The
relationship among the Borrower and each Lender shall be solely that of borrower
and lender. Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent nor
any Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower' business or
operations.


SECTION 10.6    Counterparts; Telecopied Signatures. This Agreement and any
waiver or amendment hereto may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Agreement and each of the other Loan Documents may be
manually executed and delivered by telecopier or other facsimile or electronic
transmission all with the same force and effect as if the same was a fully
executed and delivered original manual counterpart.


SECTION 10.7    Severability. In case any provision in or obligation under this
Agreement, any Note or any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.


SECTION 10.8    Maximum Rate. Notwithstanding anything to the contrary contained
elsewhere in this Agreement or in any other Loan Document, the parties hereto
hereby agree that all agreements between them under this Agreement and the other
Loan Documents, whether now existing or hereafter arising and whether written or
oral, are expressly limited so that in no contingency or event whatsoever shall
the amount paid, or agreed to be paid, to the Administrative Agent or any Lender
for the use, forbearance, or detention of the money loaned to the Borrower and
evidenced hereby or thereby or for the performance or payment of any covenant or
obligation contained herein or therein, exceed the maximum non-usurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the Obligations, under the laws of the
State of New York (or the laws of any other

-89-

--------------------------------------------------------------------------------




jurisdiction whose laws may be mandatorily applicable notwithstanding other
provisions of this Agreement and the other Loan Documents), or under applicable
federal laws which may presently or hereafter be in effect and which allow a
higher maximum non-usurious interest rate than under the laws of the State of
New York (or such other jurisdiction), in any case after taking into account, to
the extent permitted by Applicable Law, any and all relevant payments or charges
under this Agreement and the other Loan Documents executed in connection
herewith, and any available exemptions, exceptions and exclusions (the "Highest
Lawful Rate"). If due to any circumstance whatsoever, fulfillment of any
provision of this Agreement or any of the other Loan Documents at the time
performance of such provision shall be due shall exceed the Highest Lawful Rate,
then, automatically, the obligation to be fulfilled shall be modified or reduced
to the extent necessary to limit such interest to the Highest Lawful Rate, and
if from any such circumstance any Lender should ever receive anything of value
deemed interest by Applicable Law which would exceed the Highest Lawful Rate,
such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the Borrower. All
sums paid or agreed to be paid to the Lenders for the use, forbearance, or
detention of the Obligations and other Indebtedness of the Borrower to the
Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full term of such Indebtedness,
until payment in full thereof, so that the actual rate of interest on account of
all such Indebtedness does not exceed the Highest Lawful Rate throughout the
entire term of such Indebtedness. The terms and provisions of this Section shall
control every other provision of this Agreement, the other Loan Documents and
all other agreements among the parties hereto.


SECTION 10.9    Entire Agreement; Interpretation. This Agreement and the other
Loan Documents constitute the entire agreement among the parties, supersede any
prior written and verbal agreements among them. This Agreement shall be deemed
to have been jointly drafted, and no provision of it shall be interpreted or
construed for or against a party because such party purportedly prepared or
requested such provision, any other provision, or this Agreement as a whole.


SECTION 10.10    LIMITATION OF LIABILITY. NEITHER THE ADMINISTRATIVE AGENT NOR
ANY LENDER SHALL HAVE ANY LIABILITY TO THE BORROWER (WHETHER SOUNDING IN
CONTRACT, TORT OR EQUITY OR OTHERWISE) FOR LOSSES SUFFERED BY THE BORROWER IN
CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS OR
RELATIONSHIPS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, UNLESS IT IS DETERMINED BY A FINAL AND
NONAPPEALABLE JUDGMENT OR COURT ORDER BINDING ON THE ADMINISTRATIVE AGENT OR
SUCH LENDER THAT THE LOSSES WERE THE RESULT OF ACTS OR OMISSIONS CONSTITUTING
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER. THE BORROWER HEREBY WAIVES ALL FUTURE CLAIMS AGAINST THE ADMINISTRATIVE
AGENT AND EACH LENDER FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES.

-90-

--------------------------------------------------------------------------------






SECTION 10.11    GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY DISPUTE ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER
SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND DECISIONS OF THE STATE OF
NEW YORK.


SECTION 10.12    SUBMISSION TO JURISDICTION. ALL DISPUTES BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT OR ANY LENDER BASED UPON, ARISING OUT OF, OR
IN ANY WAY RELATING TO (I) THIS AGREEMENT; (II) ANY OTHER LOAN DOCUMENT OR OTHER
PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT AND A LENDER; OR (III) ANY CONDUCT, ACT OR OMISSION OF THE
BORROWER, THE ADMINISTRATIVE AGENT, A LENDER OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, ADMINISTRATIVE AGENTS, ATTORNEYS OR OTHER
AFFILIATES, IN EACH CASE WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR
OTHERWISE, SHALL BE RESOLVED ONLY BY STATE AND FEDERAL COURTS LOCATED IN NEW
YORK, NEW YORK AND THE COURTS TO WHICH AN APPEAL THEREFROM MAY BE TAKEN;
PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO PROCEED AGAINST THE BORROWER OR
ITS PROPERTY IN (A) ANY COURTS OF COMPETENT JURISDICTION AND VENUE AND (B) ANY
LOCATION SELECTED BY THE ADMINISTRATIVE AGENT TO ENABLE THE ADMINISTRATIVE AGENT
TO REALIZE ON SUCH PROPERTY, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF THE ADMINISTRATIVE AGENT. THE BORROWER AGREES THAT IT WILL NOT ASSERT
ANY PERMISSIVE COUNTERCLAIMS, SETOFFS OR CROSS-CLAIMS IN ANY PROCEEDING BROUGHT
BY THE ADMINISTRATIVE AGENT. THE BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT IN WHICH THE ADMINISTRATIVE AGENT HAS COMMENCED A
PROCEEDING, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON FORUM NON
CONVENIENS.


SECTION 10.13    JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO (I)
THIS AGREEMENT; (II) ANY OTHER LOAN DOCUMENT OR OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT
AND A LENDER; OR (III) ANY CONDUCT, ACT OR OMISSION OF THE BORROWER, THE
ADMINISTRATIVE AGENT, A LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, ADMINISTRATIVE AGENTS, ATTORNEYS OR OTHER AFFILIATES, IN EACH CASE
WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE.

-91-

--------------------------------------------------------------------------------






SECTION 10.14    Confidentiality.


(a)The Lenders and the Administrative Agent agree to keep confidential, in
accordance with their customary procedures for handling confidential information
of this nature and in accordance with safe and sound business practices, any
information about the Borrower or any other Persons known by the Lender to be
Affiliates of the Borrower supplied by the Borrower to, or otherwise learned
from the Borrower, by the Lenders or the Administrative Agent pursuant to this
Agreement (collectively, "Covered Information"), provided that (x) the term
Covered Information shall not include any information that is or becomes
generally available to the public other than as a result of a disclosure in
breach of this Agreement (unless the Lender has reason to believe that such
information became generally available to the public through a source that was
not authorized by the Borrower or any Affiliate thereof to make such information
available to the public), and (y) nothing herein shall limit the disclosure of
any Covered Information (i) to the extent required by statute, rule, regulation
or judicial process (subject to Section 10.14(b) below), (ii) to counsel for the
Lenders, (iii) to bank examiners, auditors or accountants, (iv) in connection
with any litigation to which any Lender is a party (subject to Section 10.14(b)
below), (v) to a subsidiary or affiliate of any Lender as provided in paragraph
(a) above or (vi) to any assignee or participant (or prospective assignee or
participant) so long as the Borrower shall have consented to such Person
becoming an assignee or participant (to the extent that such consent is required
in Section 11.2 or 11.3) and such Person first executes and delivers to the
Lender a Confidentiality Agreement.


(b)In the case of Sections 10.14(a)(y)(i) and (iv) above only, in the event that
any Lender or the Administrative Agent is requested or required (by law,
regulation, rule, oral questions, deposition, interrogatories, requests for
information or documents in legal proceedings, subpoena, civil investigative
demand or other similar process) to disclose any of the Covered Information,
each such Person agrees (to the extent not prohibited from doing as a result of
such law, regulation or legal process), as soon as practical, to notify the
Borrower in writing of the existence, terms and circumstances of any such
request or requirement so that the Borrower, at its expense, may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of Section 10.14(a) with respect thereto. The Lenders and the
Administrative Agent agree to reasonably cooperate with the Borrower, at the
Borrower's expense, in seeking such protective order or other appropriate
remedy. If, in the absence of a protective order or other remedy or the receipt
of a waiver by the Borrower, such person is nonetheless, in the view of counsel,
legally required to disclose Covered Information, such Person may, without
liability hereunder, disclose that portion of the Covered Information that such
counsel advises such Person is legally required to be disclosed provided that
such Person shall reasonably cooperate with the Borrower's efforts, at the
Borrower's expense, to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Covered Information
so disclosed if such Affiliate, representative or agent has not delivered a
Confidentiality Agreement to the Borrower.


Each Lender and the Administrative Agent shall be responsible and liable for any
act or conduct of its Affiliates, representatives or agents which shall be a
breach of any Confidentiality Agreement or the confidentiality obligations in
this Agreement.

-92-

--------------------------------------------------------------------------------






ARTICLE XI
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS; AMENDMENT
AND RESTATEMENT


SECTION 11.1    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrower, the Administrative Agent and the Lenders and
their respective successors and assigns (which, in the case of the
Administrative Agent, shall include any successor Administrative Agent appointed
pursuant to Section 9.8), except that (i) Borrower shall not have the right to
assign its rights or delegate performance of any of its obligations under any of
the Loan Documents and (ii) any assignment by any Lender must be made in
compliance with Section 11.3. The Administrative Agent may treat the Person
which made any Loan or holds any Note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 11.3 in the case of an
assignment thereof or, in the case of any other transfer, a written notice of
the transfer is filed with the Administrative Agent. Any assignee or transferee
of any rights with respect to any Note or Loan agrees by acceptance thereof to
be bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the holder of a Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.


SECTION 11.2    Participations.


(a)Permitted Participants; Effect. Any Lender may, in the ordinary course of its
business and in accordance with Applicable Law, at any time sell to one or more
banks or other financial institutions (each a "Participant") a participating
interest in any of the Obligations owing to such Lender, any Commitment of such
Lender or any other interest of such Lender under any of the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender's obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
holder of its Loans and Commitments for all purposes under the Loan Documents,
all amounts payable by the Borrower under this Agreement and any of the Notes
shall be determined as if such Lender had not sold such participating interests,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents. If a Lender sells a participation to a
Person other than an Affiliate of such Lender, then such Lender shall give
prompt written notice thereof to the Borrower and the Administrative Agent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of this Agreement unless the Borrower is notified of
the participation sold to Participant and such Participant agrees in a written
instrument reasonably acceptable to the Borrower, for the benefit of Borrower,
to comply with Section 4.7 as though such Participant were a Lender, and such
Participant complies with such Section 4.7.


(b)Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents.

-93-

--------------------------------------------------------------------------------






(c)Notices. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent that
any such notice may be required, and neither the Administrative Agent, the
Borrower nor any other Lender shall have any obligation, duty or liability to
any Participant of any other Lender. Without limiting the generality of the
foregoing, neither the Administrative Agent, the Borrower nor any Lender shall
have any obligation to give notices or to provide documents or information to a
Participant of another Lender.


SECTION 11.3    Assignments.


(a)Permitted Assignments. Subject to its compliance with Section 11.3(b), a
Lender may, in accordance with Applicable Law and, as long as no Event of
Default is continuing, subject to the consent of the Borrower, which consent
shall not unreasonably be withheld, at any time assign to any Eligible Assignee
all or any part of its rights and obligations under the Loan Documents, so long
as (i) each assignment is of a constant, and not a varying, ratable percentage
of all of the transferor Lender's rights and obligations under the Loan
Documents with respect to the Loans and the LC Obligations and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by the Administrative Agent and the Borrower in their
discretion) and integral multiples of $5,000,000 in excess of that amount; (ii)
except in the case of an assignment in whole of a Lender's rights and
obligations under the Loan Documents or an assignment by one original signatory
to this Agreement to another such signatory, immediately after giving effect to
any assignment, the aggregate amount of the Commitments retained by the
transferor Lender shall in no event be less than $25,000,000 (unless otherwise
agreed by the Administrative Agent and the Borrower in their discretion); and
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance. Nothing contained herein shall limit in any way the right of a
Lender to pledge or assign all or any portion of its rights under this Agreement
or with respect to any of the Obligations to any Federal Reserve Bank or the
United States Treasury as collateral security pursuant to Regulation A of the
Board of Governors and any Operating Circular issued by such Federal Reserve
Bank, provided that any payment by the Borrower to the assigning Lender in
respect of any assigned Obligations in accordance with the terms of this
Agreement shall satisfy the Borrower's obligations hereunder in respect of such
assigned Obligations to the extent of such payment, and no such assignment shall
release the assigning Lender from its obligations hereunder.


(b)Effect; Effective Date. Upon (i) delivery to the Administrative Agent of a
notice of assignment substantially in the form attached as Exhibit C hereto,
together with any consents required by Section 11.3(a), and (ii) payment of a
$3,500 fee to the Administrative Agent for processing any assignment to an
Eligible Assignee that is not an Affiliate of the transferor Lender, such
assignment shall become effective on the effective date specified in such notice
of assignment. The Assignment and Acceptance shall contain a representation and
warranty by the Eligible Assignee that the assignment evidenced thereby will not
result in a non-exempt "prohibited transaction" under Section 406 of ERISA. On
and after the effective date of such assignment, such Eligible Assignee shall
for all purposes be a Lender party to this Agreement and the other Loan
Documents executed by the Lenders and shall have all the rights and obligations
of a Lender under the Loan Documents to the same extent as if it were an
original party thereto, and no further consent or action by Borrower, Lenders or
the

-94-

--------------------------------------------------------------------------------




Administrative Agent shall be required to release the transferor Lender with
respect to the Commitment (or portion thereof) of such Lender and Obligations
assigned to such Eligible Assignee. Without limiting the generality of the
foregoing, such Eligible Assignee shall be subject to and bound by all of the
Loan Documents. Upon the consummation of any assignment to an Eligible Assignee
pursuant to this Section 11.3, the transferor Lender, the Administrative Agent
and Borrower shall make appropriate arrangements so that replacement Notes are
issued to such transferor Lender and new Notes or, as appropriate, replacement
Notes, are issued to such Eligible Assignee, in each case in principal amounts
reflecting their respective Commitments, as adjusted pursuant to such
assignment. If the transferor Lender shall have assigned all of its interests,
rights and obligations under this Agreement pursuant to Section 11.3(a), then
(i) such transferor Lender shall no longer have any obligation to indemnify the
Administrative Agent with respect to any transactions, events or occurrences
that transpire after the effective date of such assignment, (ii) each Eligible
Assignee to which such transferor Lender shall make an assignment shall be
responsible to the Administrative Agent to indemnify the Administrative Agent in
accordance with this Agreement with respect to transactions, events and
occurrences transpiring on and after the effective date of such assignment to
it, and (iii) the transferor Lender shall continue to be entitled to the
benefits of those provisions of the Loan Documents (including indemnities from
the Borrower) that survive Full Payment of the Obligations.


(c)Dissemination of Information. The Borrower authorizes each Lender and the
Administrative Agent to disclose to any Participant, any Eligible Assignee or
any other Person acquiring an interest in the Loan Documents by operation of law
(each a "Transferee"), and any prospective Transferee, any and all information
in the Administrative Agent's or such Lender's possession concerning the
Borrower, the Subsidiaries of the Borrower or the Collateral, subject to
execution, prior to any such disclosure of a Confidentiality Agreement on the
part of such Transferee.


SECTION 11.4    Amendment and Restatement. This Agreement amends and restates in
its entirety the Existing Loan Agreement. The Borrower confirms that the
Existing Loan Agreement, the other Loan Documents and the Collateral for the
Obligations thereunder (as all such capitalized terms are defined in the
Existing Loan Agreement) have at all times, since the date of the execution and
delivery of such documents, remained in full force and effect and, except and to
the extent any Collateral was released pursuant to Section 3.7 of the Existing
Loan Agreement, continued to secure such obligations that are continued as the
Obligations hereunder as amended hereby; and, all such Collateral (as defined in
the Existing Loan Agreement) that was not previously released pursuant to
Section 3.7 of the Existing Loan Agreement, pursuant to the Loan Documents
hereunder shall continue to secure the Obligations hereunder. The Revolving
Credit Loans hereunder are a continuation of the Revolving Credit Loans under
(and as such term is defined in) the Existing Loan Agreement. The Borrower
acknowledges and agrees that the amendment and restatement of the Existing Loan
Agreement by this Agreement is not intended to constitute, nor does it
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the Existing Loan Agreement and other Loan Documents thereunder or the
collateral security and guaranties therefor and this Agreement and the other
Loan Documents are entitled to all rights and benefits originally pertaining to
the Existing Loan Agreement and the other Loan Documents (as such term is
defined therein). Any reference to the Existing Loan

-95-

--------------------------------------------------------------------------------




Agreement and the obligations thereunder in any Loan Document, instrument, or
agreement shall hereafter mean and include this Agreement and these Obligations,
as amended hereby.


[Signatures begin on next page]





-96-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their proper and duly authorized officers as of the date first set forth
above.
 
WESTPOINT HOME, INC.
 
 
 
By: /s/ Nelson Griffith
      Name: Nelson Griffith
      Title: Chief Financial Officer
 
 
 
Address:
28 East 28th Street, 8th Floor
New York, New York 10016
Attention: Chief Financial Officer
Fax: (212) 679-2989
With courtesy copy to:
Fax: (212) 679-2915



[Signatures continued on following page]

--------------------------------------------------------------------------------






 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender, Issuing Bank and the Administrative Agent
 
 
 
By: /s/ John Yankaukas
      Name: John Yankaukas
      Title: Senior Vice President
 
 
 
Address:
300 Galleria Parkway, N.W.
Suite 800
Atlanta, Georgia 30339
Attention: WestPoint Loan Administration
Telecopier No.: (404) 607-3275






--------------------------------------------------------------------------------




EXHIBIT A
REVOLVING CREDIT NOTE
 
_______________, 20__
U.S. $_______________.__
Atlanta, Georgia

FOR VALUE RECEIVED, the undersigned, WESTPOINT HOME, INC., a Delaware
corporation (hereinafter referred to as "Borrower"), hereby unconditionally
promises to pay to the order of ______________________________________ (herein,
together with any subsequent holder hereof, called the "Holder") the principal
sum of $_______________ or such lesser sum as may constitute Holder's Pro Rata
share of the outstanding principal amount of all Revolving Credit Loans pursuant
to the terms of the Loan Agreement (as defined below) on the date on which such
outstanding principal amounts become due and payable pursuant to Section 2.9 of
the Loan Agreement, in strict accordance with the terms thereof. Borrower
likewise unconditionally promises to pay to Holder interest from and after the
date hereof on Holder's Pro Rata share of the outstanding principal amount of
Revolving Credit Loans at such interest rates, payable at such times, and
computed in such manner as are specified in Sections 4.1 and 4.2 of the Loan
Agreement, in strict accordance with the terms thereof.
This Revolving Credit Note ("Note") is issued pursuant to, and is one of the
"Revolving Credit Notes" referred to in, the Amended and Restated Loan and
Security Agreement dated as of June 15, 2011 (as the same may be amended from
time to time, the "Loan Agreement"), among Borrower, Bank of America, N.A., as
collateral and administrative agent (in such capacity, together with its
successors in such capacity, the "Administrative Agent") for itself and the
financial institutions from time to time parties thereto as lenders ("Lenders"),
and such Lenders, and Holder is and shall be entitled to all benefits thereof
and of all Loan Documents executed and delivered in connection therewith. This
Note is subject to certain restrictions on transfer or assignment as provided in
the Loan Agreement. All capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed to such terms in the Loan Agreement.
The repayment of the principal balance of this Note is subject to the provisions
of Section 2.9 of the Loan Agreement. The entire unpaid principal balance and
all accrued interest on this Note shall be due and payable immediately upon the
termination of the Commitments as set forth in Section 2.8 of the Loan
Agreement.
All payments of principal and interest shall be made in Dollars in immediately
available funds to the Administrative Agent for Holder's benefit as specified in
the Loan Agreement.
Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the Default Rate as and when provided in Section
4.2 of the Loan Agreement. Borrower agrees to pay, and save Holder

-1-

--------------------------------------------------------------------------------




harmless against, any liability for the payment of, all costs and expenses,
including, but not limited to, reasonable attorneys' fees, if this Note is
collected by or through an attorney-at-law.
All principal amounts of Revolving Credit Loans made by Holder to the Borrower
pursuant to the Loan Agreement, and all accrued and unpaid interest thereon,
shall be deemed outstanding under this Note and shall continue to be owing by
Borrower until paid in accordance with the terms of this Note and the Loan
Agreement.
In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to
Holder for the use, forbearance or detention of money advanced hereunder exceed
the highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrower or inadvertently received by Holder, such excess
sum shall be, at Borrower's option, returned to the Borrower forthwith or
credited as a payment of principal, but shall not be applied to the payment of
interest. It is the intent hereof that Borrower not pay or contract to pay, and
that Holder not receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by Borrower
under Applicable Law.
Time is of the essence of this Note. To the fullest extent permitted by
Applicable Law, Borrower, for itself and its legal representatives, successors
and assigns, expressly waives presentment, demand, protest, notice of dishonor,
notice of non-payment, notice of maturity, notice of protest, presentment for
the purpose of accelerating maturity, diligence in collection, and the benefit
of any exemption or insolvency laws.
Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under Applicable Law, but if any provision
of this Note shall be prohibited or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Holder in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Holder of any right or
remedy preclude any other right or remedy. The Administrative Agent, at its
option, may enforce its rights against any Collateral securing this Note without
enforcing its rights against Borrower of the indebtedness evidenced hereby or
any other property or indebtedness due or to become due to the Borrower.
Borrower agrees that, without releasing or impairing Borrower's liability
hereunder, the Administrative Agent may at any time release, surrender,
substitute or exchange any Collateral securing this Note and may at any time
release any party primarily or secondarily liable for the indebtedness evidenced
by this Note.
The rights of Holder and obligations of the Borrower hereunder shall be
construed in accordance with and governed by the laws (without giving effect to
the conflict of law principles thereof other than Section 5-1401 of the New York
General Obligations Law) of the State of New York. This Note is intended to take
effect as an instrument under seal.
IN WITNESS WHEREOF, Borrower has caused this Note to be executed under seal and
delivered by its duly authorized officers on the date first above written.

-2-

--------------------------------------------------------------------------------




 
BORROWER:
 
 
ATTEST:
WESTPOINT HOME, INC.
 
 
 
 
 
By:
Secretary
 
 
      Title:
[CORPORATE SEAL]
 




-3-

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated as of ______, 20__
Reference is made to the Amended and Restated Loan and Security Agreement dated
as of June 15, 2011 (at any time amended, the "Loan Agreement"), among WESTPOINT
HOME, INC. ("Borrower"), BANK OF AMERICA, N.A., a national bank, in its capacity
as collateral and administrative agent (the "Administrative Agent") for the
financial institutions from time to time party to the Loan Agreement
("Lenders"), and such Lenders. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Loan Agreement.
______________________________________________________ (the "Assignor") and
________________________________________________ (the "Assignee") agree as
follows:
1.    Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (i) a principal amount of $________ of the outstanding
Revolving Credit Loans held by Assignor and $___________ of participations of
Assignor in LC Obligations (which amounts, according to the records of the
Administrative Agent, represent _______% of the total principal amount of
outstanding Revolving Credit Loans and LC Obligations) and (ii) a principal
amount of $__________ of Assignor's Commitment (which amount includes Assignor's
outstanding Revolving Credit Loans being assigned to Assignee pursuant to clause
(i) above and which, according to the records of the Administrative Agent,
represents (____%) of the total Commitments of Lenders under the Loan
Agreement)(the "Assigned Interest"), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective from the date (the "Assignment Effective Date") on which Assignor
receives both (x) the principal amount of the Assigned Interest in the Loans on
the Assignment Effective Date, if any, and (y) a copy of this Agreement duly
executed by Assignee. From and after the Assignment Effective Date, Assignee
hereby expressly assumes, and undertakes to perform, all of Assignor's
obligations in respect of Assignor's Commitments to the extent, and only to the
extent, of Assignee's Assigned Interest, and all principal, interest, fees and
other amounts which would otherwise be payable to or for Assignor's account in
respect of the Assigned Interest shall be payable to or for Assignee's account,
to the extent such amounts have accrued subsequent to the Assignment Effective
Date.
2.    Assignor (i) represents that as of the date hereof, the aggregate of its
Commitments under the Loan Agreement (without giving effect to assignments
thereof, which have not yet become effective) is $__________, and the
outstanding balance of its Loans and participations in LC Obligations (unreduced
by any assignments thereof, which have not yet become effective) is $__________;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in

-1-

--------------------------------------------------------------------------------




connection with the Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other instrument or document furnished pursuant thereto, other than that
Assignor is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim; [and]
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, the performance or
observance by Borrower of any of their obligations under the Loan Agreement or
any of the Loan Documents[; and (iv) attaches the Notes held by it and requests
that the Administrative Agent exchange such Notes for new Notes payable to
Assignee and the Assignor in the principal amounts set forth on Schedule A
hereto].
3.    Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.1(k)(iii) thereof, and copies of such
other Loan Documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(iii) agrees that it shall, independently and without reliance upon the Assignor
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement; (iv) confirms that it is eligible to become an
Assignee; (v) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (vi) agrees that it will
strictly observe and perform all the obligations that are required to be
performed by it as a "Lender" under the terms of the Loan Agreement and the
other Loan Documents; (vii) agrees that it will keep confidential all
information with respect to the Borrower furnished to it by Borrower or the
Assignor to the extent provided in the Loan Agreement; and (vii) represents and
warrants that the assignment evidenced hereby will not result in a non-exempt
"prohibited transaction" under Section 406 of ERISA.
4.    Assignee acknowledges and agrees that it will not sell or otherwise
dispose of the Assigned Interest or any portion thereof, or grant any
participation therein, in a manner which, or take any action in connection
therewith which, would violate the terms of any of the Loan Documents.
5.    This Agreement and all rights and obligations shall be interpreted in
accordance with and governed by the laws of the State of New York. If any
provision hereof would be invalid under Applicable Law, then such provision
shall be deemed to be modified to the extent necessary to render it valid while
most nearly preserving its original intent; no provision hereof shall be
affected by another provision's being held invalid.
6.    Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission or by first-class mail,
shall be deemed given when sent and shall be sent as follows:

-2-

--------------------------------------------------------------------------------




(a)    If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):
__________________________
__________________________
__________________________
(b)    If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):
__________________________
__________________________
__________________________
__________________________
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
__________________________
ABA No. __________________
__________________________
Account No.________________
Reference: _________________
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
__________________________
__________________________
__________________________
ABA No. __________________
For Account of: _____________
Reference: _________________
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed and delivered by their respective duly authorized
officers, as of the date first above written.
 
 
 
("Assignor")
 
 
 
 
 
By:___________________________________
 
Title:__________________________________






-3-

--------------------------------------------------------------------------------




 
 
 
("Assignee")
 
 
 
 
 
By:___________________________________
 
Title:__________________________________

In the event this Assignment is being executed and delivered other than after
the occurrence and during a continuance of an Event of Default under the Loan
Agreement the following consent is required.
The Borrower hereby consents to the foregoing.
WestPoint Home Inc.
By:_________________________________
Title:_____________________________
Dated:_______________________________



-4-

--------------------------------------------------------------------------------




SCHEDULE A TO ASSIGNMENT AND ACCEPTANCE





--------------------------------------------------------------------------------






-2-
EXHIBIT C
FORM OF NOTICE OF ASSIGNMENT AND ACCEPTANCE
Reference is made to (i) the Amended and Restated Loan and Security Agreement
dated as of June 15, 2011 (as at any time amended, the "Loan Agreement") among
WESTPOINT HOME, INC. ("Borrower"), BANK OF AMERICA, N.A., a national bank, in
its capacity as collateral and administrative agent (the "Administrative Agent")
for the financial institutions from time to time party to the Loan Agreement
("Lenders"), and such Lenders, and (ii) the Assignment and Acceptance dated as
of ____________, 20__ (the "Assignment Agreement") between __________________
(the "Assignor") and ____________________ (the "Assignee"). Except as otherwise
defined herein, capitalized terms used herein which are defined in the Loan
Agreement are used herein with the respective meanings specified therein.
The Assignor hereby notifies Borrower and the Administrative Agent of Assignor's
intent to assign to Assignee pursuant to the Assignment Agreement a principal
amount of (i) $________ of the outstanding Revolving Credit Loans and
participations in LC Obligations held by Assignor, (ii) $___________ of
Assignor's Commitment (which amount includes the Assignor's outstanding
Revolving Credit Loans being assigned to Assignee pursuant to clause (i) above),
together with an interest in the Loan Documents corresponding to the interest in
the Loans and Commitment so assigned. Pursuant to the Assignment Agreement,
Assignee has expressly assumed all of Assignor's obligations under the Loan
Agreement to the extent of the Assigned Interest (as defined in the Assignment
Agreement).
For purposes of the Loan Agreement, the Administrative Agent shall deem
Assignor's share of the Commitment to be reduced by $_________ and Assignee's
share of the Commitment to be increased by $________.
The address of the Assignee to which notices, information and payments are to be
sent under the terms of the Loan Agreement is:
________________________
________________________
________________________
________________________
Assignee's LIBOR Lending Office address is as follows:
________________________
________________________
________________________
________________________

-1-

--------------------------------------------------------------------------------




This Notice is being delivered to the Borrower and the Administrative Agent
pursuant to Section 11.3 of the Loan Agreement. Please acknowledge your receipt
of this Notice by executing and returning to Assignee and Assignor a copy of
this Notice.
IN WITNESS WHEREOF, the undersigned have caused the execution of this Notice, as
of _________________, 20__.
 
 
 
("Assignor")
 
 
 
 
 
By:___________________________________
 
Title:__________________________________



 
 
 
("Assignee")
 
 
 
 
 
By:___________________________________
 
Title:__________________________________



ACKNOWLEDGED AND AGREED TO
AS OF THE DATE SET FORTH ABOVE:
 
 
 
BORROWER:*
 
 
 
WESTPOINT HOME, INC.
 
 
 
By:___________________________________
 
Title:__________________________________
 
 
 
 
 
* No signature required by Borrower when an Event of Default exists.
 
 
 
 
BANK OF AMERICA, N.A.,
as the Administrative Agent
 
 
 
By:___________________________________
 
Title:__________________________________
 




-2-

--------------------------------------------------------------------------------




EXHIBIT D
COMPLIANCE CERTIFICATE
[Letterhead of the Borrower]
__________________, 20__
Bank of America, N.A., as the Administrative Agent
300 Galleria Parkway, N.W.
Suite 800
Atlanta, Georgia 30339
The undersigned, gives this certificate to BANK OF AMERICA, N.A. ("the
Administrative Agent") in accordance with the requirements of Section
7.1(k)(iii) of that certain Amended and Restated Loan and Security Agreement
dated as of June 15, 2011, among WestPoint Home, Inc. ("Borrower"), the
Administrative Agent and the Lenders referenced therein ("Loan Agreement").
Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Loan Agreement.
1.    Attached are a copy of the Borrower's interim consolidated Financial
Statements for the Fiscal Month ending __________________, 20__.
2.    No Default exists on the date hereof, other than: __________________
________________________________________________ [if none, so state]; and
3.    No Event of Default exists on the date hereof, other than __________
____________________________________________________ [if none, so state].


Very truly yours,
West Point Home, Inc.


By:_____________________________
Chief-Financial Officer
title [must be a Responsible Officer]





-1-

--------------------------------------------------------------------------------






-2-
EXHIBIT E
FORM OF NOTICE OF BORROWING
Date ______________, 20__
Bank of America, N.A., as the Administrative Agent
300 Galleria Parkway
Suite 800
Atlanta, Georgia 30339
Attention: WestPoint Loan Administration Officer
Re:    Amended and Restated Loan and Security Agreement dated as of June 15,
2011, by and among WestPoint Home, Inc. ("Borrower"), Bank of America, N.A., as
collateral and administrative agent for certain Lenders from time to time
parties thereto, and such Lenders (as at any time amended, the "Loan Agreement")
Gentlemen:
This Notice of Borrowing is delivered to you pursuant to Section 2.3(a) of the
Loan Agreement. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings attributable thereto in the Loan Agreement. Borrower
hereby requests a Revolving Credit Loan in the aggregate principal amount of
$______________, to be made on _____________, _____, and to consist of:
Check as applicable:     Base Rate Advances in the aggregate principal amount
of $_____________
 LIBOR Rate Advances in the aggregate principal amount of $___________, with
Interest Periods as follows:
(i)    As to $_____________, an Interest Period of ______ month(s);
(ii)    As to $_____________, an Interest Period of ______ months;
(iii)    As to $_____________, an Interest Period of ______ months.
Borrower hereby ratifies and reaffirms all of its liabilities and obligations
under the Loan Documents and hereby certifies that no Default or Event of
Default exists on the date hereof.

-1-

--------------------------------------------------------------------------------




Borrower has caused this Notice of Borrowing to be executed and delivered by its
duly authorized representative, this ______ day of _____________, 20__.
 
 
 
 
 
By:____________________________________
 
    Title:_________________________________




-2-

--------------------------------------------------------------------------------




EXHIBIT F
Form of Notice of Continuation/Conversion
Date ______________,______
Bank of America, N.A., as the Administrative Agent
300 Galleria Parkway
Suite 800
Atlanta, Georgia 30339
Attention: WestPoint Loan Administration Officer
Re:    Amended and Restated Loan and Security Agreement dated as of June 15,
2011, by and among WestPoint Home, Inc., Bank of America, N.A., as collateral
and administrative agent for certain Lenders from time to time parties thereto,
and such Lenders (as at any time amended, the "Loan Agreement")
Gentlemen:
This Notice of Continuation/Conversion is delivered to you pursuant to Section
2.3(b) of the Loan Agreement. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings attributable thereto in the Loan Agreement.
Borrower hereby gives notice of its request as follows:
Check as applicable:
 A conversion of Loans from one Type to another, as follows:
(i)    The requested date of the proposed conversion is ______________, 20__
(the "Conversion Date");
(ii)    The Type of Loans to be converted pursuant hereto are presently
__________________ [select either LIBOR Rate Advances or Base Rate Advances] in
the principal amount of $_____________ outstanding as of the Conversion Date;
(iii)    The portion of the aforesaid Loans to be converted on the Conversion
Date is $_____________ (the "Conversion Amount");
(iv)    The Conversion Amount is to be converted into a ____________ [select
either a LIBOR Rate Advance or a Base Rate Advance] (the "Converted Loan") on
the Conversion Date.
(v)    [In the event Borrower selects a LIBOR Rate Advance:] Borrower hereby
requests that the Interest Period for such Converted Loan be for a duration of
_____ [insert length of Interest Period].

-1-

--------------------------------------------------------------------------------






 A continuation of LIBOR Rate Advances for new Interest Period, as follows:
(i)    The requested date of the proposed continuation is _______________, 20__
(the "Continuation Date");
(ii)    The aggregate amount of the LIBOR Rate Advances subject to such
continuation is $__________________;
(iii)    The duration of the selected Interest Period for the LIBOR Rate
Advances which are the subject of such continuation is: _____________ [select
duration of applicable Interest Period];
Borrower hereby ratifies and reaffirms all of its liabilities and obligations
under the Loan Documents and certifies that no Default or Event of Default has
occurred and is continuing exists on the date hereof.
Borrower has caused this Notice of Continuation/Conversion to be executed and
delivered by its duly authorized representative, this _______ day of
______________, 20__.
 
 
 
 
 
By:____________________________________
 
    Title:_________________________________






-2-

--------------------------------------------------------------------------------




EXHIBIT G
BORROWING BASE CERTIFICATE
(see attached)





-1-

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF CONFIDENTIALITY AGREEMENT
CONFIDENTIALITY AGREEMENT
Dated as of _______ __, 20__
Ladies and Gentlemen:
In connection with your review of WestPoint Home, Inc. (together with any of its
affiliates and representatives, the "Company") related to a potential financing
transaction involving extending credit to the Company or otherwise participating
in the such credit (the "Potential Transaction"), you (together with any of your
affiliates and representatives, "Recipient") requested that the Company and/or
Bank of America, N.A. (together with any of its representatives, "BofA") provide
Recipient with certain information.
As used herein, "Confidential Information" means (1) the names of the Company or
any of its affiliates, including without limitation, Carl C. Icahn, in
connection with the Potential Transaction, (2) the existence of this or any
other agreements between BofA and the Company or drafts thereof or the term
sheets describing any such agreement or transaction, and the terms of any of the
foregoing, and (3) all data, reports, interpretations, forecasts and records
containing or otherwise reflecting information concerning the Company, that the
Company, BofA or their representatives provide to Recipient in the course of
Recipient's consideration of the Potential Transaction and thereafter during the
term of this agreement, together with analyses, compilations, studies or other
documents, whether prepared by BofA, the Company or Recipient or its agents or
attorneys, which contain or otherwise reflect such information.
In consideration of BofA and/or the Company providing Recipient with
Confidential Information, Recipient agrees that the Confidential Information
will not, except as hereinafter provided, without the prior written consent of
the Company, be used other than in connection with Recipient's review of and
participation in the Potential Transaction or disclosed by Recipient or by its
agents, attorneys, advisors, employees or other representatives to whom the
Company or BofA provides Confidential Information on behalf of Recipient, or who
receive Confidential Information from or on behalf of Recipient (collectively,
the "Representatives"), in any manner whatsoever, in whole or in part; provided,
however, that Recipient and its Representatives may disclose Confidential
Information to one another for the purpose of evaluating, conducting,
structuring, negotiating or otherwise discussing or participating in the
Potential Transaction. Recipient shall be responsible for any breach of this
agreement by its Representatives, except for third party Representatives who
have executed a confidentiality agreement in favor of the Company on
substantially the terms of this agreement.
This agreement shall be inoperative as to particular portions of the
Confidential Information if such information (i) is or becomes generally
available to the public other than as a result of a disclosure by the Recipient
or its Representatives in breach of this agreement, (ii) was available to the
Recipient or its Representatives on a non-confidential basis prior to its
disclosure

-1-

--------------------------------------------------------------------------------




to the Recipient by the Company, (iii) becomes available to the Recipient on a
non-confidential basis from a source other than the Company provided such
source, to the Recipient's knowledge, has not violated any obligation of
confidentiality by the providing of such information or (iv) was independently
developed by the Recipient without use of or reliance on such Confidential
Information.
Furthermore, nothing herein shall limit the disclosure of Confidential
Information (i) to the extent required by statute, rule, regulation or judicial,
administrative or other legal process (subject to and in compliance with the
second paragraph below), (ii) to bank examiners, auditors or accountants, or
(iii) in connection with any litigation to which Recipient or any Representative
is a party (subject to and in compliance with the second paragraph below).
The written Confidential Information, except for that portion of the
Confidential Information (the "Recipient Studies") that may be found in
analyses, compilations, studies or other documents prepared by Recipient, or its
agents, attorneys, advisors or employees, shall be returned to the Company or
destroyed promptly upon the Company's written request to the Recipient.
Recipient Studies and other documents prepared by Recipient, or its agents,
attorneys, or employees shall, at Recipient's option, be kept subject to the
terms of this agreement or destroyed. Notwithstanding anything herein to the
contrary, Recipient may retain such Confidential Information as necessary to
enable it to comply with any applicable law, regulation or requirement of a
regulatory body governing document retention, in each case subject to this
agreement. The foregoing sentence shall survive the termination of this
agreement.
In the event that Recipient is requested (by interrogatory, subpoena,
deposition, civil investigation demand, regulatory request or other similar
legal process) to disclose any Confidential Information, Recipient shall (to the
extent not prohibited from doing as a result of such law, regulation or legal
process), as soon as practical, notify the Company of any such request so that
the Company may either seek, at its sole expense, an appropriate protective
order or waive Recipient's compliance with the provisions of this agreement. If
Recipient concludes, upon advice of counsel to such effect, that it is obliged
under the applicable law to disclose any portion of the Confidential
Information, Recipient may disclose that portion of the Confidential Information
without liability hereunder. In any event, Recipient shall reasonably cooperate
with the Company and not oppose action by the Company in any such proceeding to
obtain an appropriate protective order or other appropriate remedy.
The delivery to Recipient by the Company or BofA of the Confidential Information
is not intended to be a commitment or agreement on behalf of the Company or BofA
to engage in any transaction or to constitute a representation or warranty with
respect to the accuracy or completeness of the Confidential Information.
This agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made in and to be performed in
that state without regard to conflict of law principles thereof. Except as
expressly otherwise provided herein, this agreement shall terminate three years
from the date hereof. This agreement is for the sole and exclusive benefit of
the Company and the Company is intended third-party beneficiary of this

-2-

--------------------------------------------------------------------------------




agreement. If the foregoing reflects our agreement, kindly sign and return the
duplicate copy of this letter to the Company and BofA.
Very truly yours,


Bank of America, N.A.






By:_________________________________________                             
Name:     _______________________________________                
Title: __________________________________                


AGREED AND ACCEPTED TO FOR ITSELF
AND ANY OF ITS AFFILIATES OR REPRESENTATIVES


___________________________________


By:_________________________________________                             
Name:     _______________________________________                
Title: __________________________________        



-3-

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF IMPORTED INVENTORY AGREEMENT
This IMPORTED INVENTORY AGREEMENT (this "Agreement") is made as of
_______________, 20__, by and among ______________________ ("Customs Broker"),
________________________________________, a ____________________ corporation
("_______________"), ________________________________________, a
____________________ corporation ("_______________"; together with
_______________, the "Borrower"), and BANK OF AMERICA, N.A. ("BofA"), a national
banking association, in its capacity as collateral and administrative agent for
itself and various lenders (the "Lenders") from time to time party to the Loan
Agreement, as hereinafter defined (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent").
Recitals:
The Borrower, the Administrative Agent and the Lenders are parties to a certain
Amended and Restated Loan and Security Agreement dated as of June 15, 2011 (as
such agreement may be amended, modified, supplemented or restated from time to
time, the "Loan Agreement"). Pursuant to the Loan Agreement, the Administrative
Agent and the Lenders will extend loans and other financial accommodations to or
for the benefit of the Borrower.
As security for the prompt payment and performance of the Obligations (as
defined in the Loan Agreement), the Borrower has granted to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, a Lien in
certain personal property of the Borrower, including without limitation the
Imported Goods (as hereinafter defined).
Customs Broker has been engaged by the Borrower to facilitate the importation of
goods (the "Imported Goods") purchased by the Borrower from vendors located
outside the United States (each a "Foreign Vendor").
Customs Broker, the Borrower and the Administrative Agent wish to agree upon
certain procedures for the shipping and disposition of Imported Goods and the
handling of the Documents (as hereinafter defined) relating thereto.
Agreement:
In consideration of the premises and the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:
1.    Definitions; Rules of Construction.
(a)    As used in this Agreement, the following terms shall have the following
meanings:
"Bill of Lading" shall have the meaning given to the term "bill of lading" in
Section 1-201(6) of the UCC.

-1-

--------------------------------------------------------------------------------




"Business Day" means a day other than a Saturday, Sunday or a day on which banks
are authorized or required to be closed in the State of New York.
"Carrier" means, with respect to any Imported Goods, the Person engaged to
transport the Imported Goods, including a non-vessel operating common carrier.
"Collecting Bank" means BofA, any affiliate of BofA or any other financial
institution which is acceptable to the Administrative Agent and to which
Documents are sent by a Foreign Vendor in connection with such Foreign Vendor's
sale of Imported Goods to the Borrower and to which the Borrower makes payment
with respect to such Imported Goods.
"Compliance Letter" means a Negotiable Bill of Lading Compliance Letter
addressed to the Administrative Agent by a Foreign Vendor, in the form annexed
to the Loan Agreement.
"Consignee" means, with respect to any Imported Goods, the Person who is named
in the Bill of Lading with respect to such goods and to whom or to whose order
the Bill of Lading promises delivery.
"Documentary Collection" means an arrangement whereby the Borrower settles for
the Imported Goods to a Collecting Bank, either by payment against a sight draft
drawn on the Borrower or by acceptance of a time draft drawn on the Borrower.
"Documents" means, with respect to any Imported Goods in the possession of a
Carrier, all documents of title, including Bills of Lading, that are related to
the shipment of such Imported Goods by such Carrier.
"Foreign Vendor" has the meaning set forth in the Recitals to this Agreement.
"Imported Goods" has the meaning set forth in the Recitals to this Agreement.
"LC Issuer" means the Issuing Bank under (and as defined in) the Loan Agreement.
"Letter of Credit" means a documentary letter of credit issued by LC Issuer for
the account of the Borrower and for the benefit of a Foreign Vendor.
"Loan Agreement" has the meaning set forth in the Recitals to this Agreement.
"Negotiable Bill of Lading" means a Bill of Lading that is "negotiable" within
the meaning of Article 7 of the UCC.
"Person" means an individual, partnership, corporation, limited liability
company, limited liability partnership, joint stock company, land trust,
business trust, or unincorporated organization, or any federal, state,
municipal, national, foreign or other governmental department, commission,
board, bureau, court, agency or instrumentality or political subdivision
thereof.

-2-

--------------------------------------------------------------------------------




"UCC" means the Uniform Commercial Code (or any successor statute) as adopted
and in force in the State of New York or, when the laws of any other state
govern the method or manner of the perfection or enforcement of any Lien in any
of the Documents or the Imported Goods, the Uniform Commercial Code (or any
successor statute) of such other state.
(b)    All references to "herein" shall mean this Agreement as a whole and not
to any particular section or paragraph; to the word "including" shall mean
"including without limitation"; to a Person shall include such Person's
successors and permitted assigns; to a statute shall include all amendments
thereto and rules and regulations promulgated pursuant thereto; and to any
agreement shall mean and include all amendments, modifications, renewals and
restatements thereof.
2.    Form of Bills of Lading; Customs Broker Acknowledgements. From and after
the date hereof, unless otherwise directed to do so by the Administrative Agent
in writing, the Borrower shall cause each Foreign Vendor to require (i) all
Carriers engaged by such Foreign Vendor with respect to the shipment of Imported
Goods to issue only Negotiable Bills of Lading to the order of the Borrower as
Consignee, or, at the direction of the Administrative Agent, to the order of
"Bank of America, N.A., as agent for certain lenders," as Consignee; and (ii)
all Negotiable Bills of Lading issued by each Carrier to contain a clause
stating that one original of the Negotiable Bill of Lading, duly endorsed, must
be surrendered to the Carrier in exchange for the Imported Goods. Customs Broker
acknowledges that the Administrative Agent has a Lien in all Documents and the
Imported Goods covered thereby; agrees that it holds as agent and bailee, for
the benefit of the Administrative Agent and the Lenders, all Documents that at
any time may be in its possession or under its control, whether the
Administrative Agent or the Borrower is named as Consignee therein; and agrees
that it will at all times carry out the Administrative Agent's instructions with
respect to such Documents and Imported Goods, including the handling procedures
set forth in Section 4.
3.    Handling Procedures.
(a)    The Borrower shall cause each Foreign Vendor to deliver, through the use
of a Compliance Letter, all Documents to the Administrative Agent, at the
address for the Administrative Agent shown on the signature page hereof,
provided that, if so instructed by the Administrative Agent in writing, the
Borrower shall cause each Foreign Vendor to deliver all Documents to Customs
Broker as agent and bailee of the Administrative Agent. Provided no Default or
Event of Default under (and as those terms are defined in) the Loan Agreement
exists, the Administrative Agent shall endeavor, in good faith, to cause all
Documents received by it from a Foreign Vendor to be forwarded, by overnight
mail, not later than one Business Day after the Business Day on which a
representative of the Administrative Agent shall have received such Documents,
to Customs Broker for processing and handling by Customs Broker in accordance
with the terms of this Agreement.
(b)    Notwithstanding the provisions of paragraph (a) of this Section 3, with
respect to any Imported Goods for which payment is to be made under a Letter of
Credit or a Documentary Collection, all Documents shall be delivered to the LC
Issuer or the Collecting Bank, as applicable, provided that (i) each such
Document shall name the Borrower or the Administrative Agent (or the LC Issuer
or Collecting Bank, as applicable) as Consignee, in each

-3-

--------------------------------------------------------------------------------




case as required by this Section 3; and (ii) the Borrower shall cause the LC
Issuer (promptly following such LC Issuer's receipt and acceptance of Documents
presented under a Letter of Credit) and the Collecting Bank (promptly following
its receipt of the Borrower's payment or acceptance, as applicable, pursuant to
a Documentary Collection) to deliver all Documents to the Administrative Agent
or Customs Broker.
(c)    Unless and until Customs Broker receives written notice from the
Administrative Agent to the contrary, Customs Broker may deliver (i) the
Documents to the Carrier or to the Carrier's agent (who shall act on the Customs
Broker's behalf as the Customs Broker's sub-agent hereunder) for the purpose of
enabling Customs Broker to clear the Imported Goods through customs and
thereafter permitting the Borrower, as importer of record, to obtain possession
or control of the Imported Goods subject to such Documents; and (ii) the
Imported Goods as directed by the Borrower.
(d)    Customs Broker shall not deliver any Documents to any Person other than
the Administrative Agent, the Borrower, a Carrier pursuant to Section 3(b)
above, or such other Person as may be specified in writing by the Administrative
Agent. For so long as any Documents are in the Borrower's possession, the same
shall be held by it as trustee of an express trust for the Administrative Agent
and the Lenders. Upon Customs Broker's receipt of written notification from the
Administrative Agent, Customs Broker shall follow solely the instructions of the
Administrative Agent concerning the disposition of the Documents and the
Imported Goods and will not follow any instructions of the Borrower or any other
Person concerning the same.
(e)    Promptly after the Administrative Agent's written request therefor,
Customs Broker shall provide to the Administrative Agent a copy (and, if so
specified by the Administrative Agent, all originals) of all Documents then in
Customs Broker's possession or control.
(f)    Customs Broker shall have no liability to the Borrower if Customs Broker
complies with the Administrative Agent's written instructions as described in
this Agreement. The Borrower shall continue to pay all fees, charges and other
expenses relating to the handling of the Imported Goods and shall reimburse
Customs Broker for all reasonable costs and expenses incurred as a direct result
of Customs Broker's compliance with the terms and provisions of this Agreement.
(g)    Customs Broker's sole authority from the Administrative Agent is to
receive and maintain possession of the Documents on behalf of the Administrative
Agent and to follow the instructions of the Administrative Agent, as provided
herein, with respect to the Documents and the Imported Goods. Except as may be
specifically authorized by the Administrative Agent in writing, Customs Broker
shall have no authority to undertake any other action or to enter into any other
commitments or agreements on behalf of the Administrative Agent.

-4-

--------------------------------------------------------------------------------




4.    Power of Attorney.
(a)    The Administrative Agent hereby makes, constitutes and appoints Customs
Broker as the Administrative Agent's true and lawful attorney-in-fact, with full
power (exercisable through employees authorized to act for Customs Broker and in
the customs ports located in the United States of America) to make endorsements
of the Administrative Agent's name as Consignee on any Documents issued to the
order of the Administrative Agent, as Consignee, for the purpose of discharging
Custom Broker's duties pursuant to Section 3 and to take such other action as
shall be necessary to clear the Imported Goods covered by such Documents through
customs, and to cause such Imported Goods to be delivered to the Borrower or as
otherwise directed in writing by the Administrative Agent. The Administrative
Agent grants to Customs Broker full power and authority to do all things
necessary to be done to effect such endorsement and other action, subject to the
aforementioned terms and conditions, as fully as the Administrative Agent could
do if present and acting, the Administrative Agent hereby ratifying and
confirming all that Customs Broker shall lawfully do by virtue of this Power of
Attorney. This Power of Attorney does not authorize Customs Broker to appoint
sub-agents. This Power of Attorney shall remain in full force and effect until
the earlier of (i) the date on which written notice or revocation from the
Administrative Agent is received by Customs Broker and (ii) full and final
payment of all Obligations under (and as defined in) the Loan Agreement and the
Lenders' termination of all of their respective commitments under the Loan
Agreement.
(b)    The Borrower hereby makes, constitutes and appoints Customs Broker as the
Borrower's true and lawful attorney-in-fact, with full power (exercisable
through employees authorized to act for Customs Broker and in the customs ports
located in the United States of America) to make endorsements of Borrower's name
as Consignee on any Documents issued to the order of Borrower, as Consignee, for
the purpose of discharging Custom Broker's duties pursuant to Section 3 and to
take such other action as shall be necessary to clear the Imported Goods
relating to such Documents through customs and to cause such Imported Goods to
be delivered to the Borrower or as otherwise directed in writing by the
Administrative Agent. The Borrower grants to Customs Broker full power and
authority to do all things necessary to be done to effect such endorsement and
other action, subject to the aforementioned terms and conditions, as fully as
the Borrower could do if present and acting, Borrower hereby ratifying and
confirming all that Customs Broker shall lawfully do by virtue of this Power of
Attorney. Without limiting the generality of the foregoing, Customs Broker shall
be irrevocably authorized to endorse any Document to the order of the
Administrative Agent and to hold such Documents (and the Imported Goods covered
thereby) for the account of the Administrative Agent or deliver the same to the
Administrative Agent, in each case as instructed by the Administrative Agent.
This Power of Attorney does not authorize Customs Broker to appoint sub-agents.
This Power of Attorney shall remain in full force and effect until the earlier
of (i) the date on which written notice of revocation from the Administrative
Agent is received by Customs Broker pursuant to Section 4(a) and (ii) full and
final payment of all Obligations under (and as defined in) the Loan Agreement
and the Lenders' termination of all of their respective commitments under the
Loan Agreement.
(c)    Customs Broker and the Borrower agree that Customs Broker shall not be
deemed to be under the control of the Borrower by virtue of any customs power of
attorney delivered by the Borrower to Customs Broker so as to preclude Customs
Broker from acting as

-5-

--------------------------------------------------------------------------------




the Administrative Agent's agent and bailee hereunder, including for the
purposes of perfecting the Administrative Agent's Lien in and to all Documents
and Imported Goods in Custom Broker's possession. In the event of any conflict
between any such customs power of attorney, Customs Broker agrees that it will
act only in accordance with the terms of this Agreement or as otherwise directed
by the Administrative Agent in writing. Notwithstanding anything to the contrary
that may be contained in any power of attorney delivered by the Borrower to
Customs Broker or any instructions given by the Borrower to Customs Broker with
respect to any Documents or Imported Goods, Customs Broker shall be bound by
this Agreement and shall follow the instructions received from the
Administrative Agent.
5.    Segregation of Imported Goods. Customs Broker agrees that it will at all
times keep the Imported Goods separate and apart from all of the property owned
by Customs Broker or held by it as a bailee or warehouseman.
6.    Fees and Expenses; Subordination. Neither the Administrative Agent nor
Lenders shall be obligated to compensate Customs Broker for serving as agent
hereunder, nor shall the Administrative Agent or the Lenders be responsible for
any fees, expenses, duties, taxes, customs, freight, demurrage or other charges
related to the Imported Goods or the Documents. Customs Broker acknowledges that
the Borrower is solely responsible for payment of any compensation and charges
owed to Customs Broker. The Borrower is further responsible for paying any fees,
expenses, duties, taxes, customs, freight, demurrage or other charges that may
at any time accrue or be payable in respect of the Imported Goods or the
Documents and the Borrower agrees to protect, indemnify, pay (or promptly
reimburse the Administrative Agent or the Lenders for the payment of), and hold
the Administrative Agent and the Lenders harmless from and against all liability
in connection with, any and all fees, expenses, duties, taxes, customs, freight,
demurrage or other charges in respect of the Imported Goods or the Documents.
Liens at any time held by Customs Broker with respect to any Imported Goods or
Documents shall be junior and subordinate to the liens of the Administrative
Agent in such property.
7.    Specific Waivers and Disclaimers. The Borrower acknowledges that neither
the Administrative Agent nor Lenders shall be responsible in any way for the
quality, quantity, description, condition, or nature of any of the Imported
Goods or any delay in shipment of the Imported Goods or clearance of the
Imported Goods at the port of entry, and that any claims with respect to any of
the Imported Goods shall be settled directly by the Borrower with the Foreign
Vendor. Without limiting the generality of the foregoing, the Administrative
Agent and the Lenders do not make any warranties regarding the Imported Goods,
including warranties of merchantability, fitness for any particular purpose or
title, all of which warranties are hereby disclaimed.
8.    Parties Intended to be Benefited. All of the understandings, covenants,
and agreements contained herein are solely for the benefit of Customs Broker,
the Administrative Agent, Lenders and Borrower, and their respective successors
and assigns, and there are no other Persons that are intended to be benefited in
any way by this Agreement.
9.    No Limitation Intended. Nothing in this Agreement is intended to or shall
affect or limit, in any way, any rights that Customs Broker, the Administrative
Agent, Lenders, or Borrower have with respect to any third parties.

-6-

--------------------------------------------------------------------------------




10.    Notice of Termination or Enforcement Action; the Administrative Agent's
Cure Right. Customs Broker agrees to notify the Administrative Agent of Customs
Broker's intent to terminate any contractual arrangement in effect between
Customs Broker and the Borrower relating to the handling of the Documents or the
Imported Goods or to take any Enforcement Action against all or any part of the
Documents or the Imported Goods. Prior to terminating such contractual
arrangement or taking such Enforcement Action, Customs Broker will permit the
Administrative Agent at least 10 Business Days after the Administrative Agent's
receipt of such notice to cure the default the existence of which gave rise to
Customs Broker's intent to terminate such contractual arrangement or to take
such Enforcement Action; but the Administrative Agent shall not be obligated to
cure any such default.
11.    Notice. Whenever it is provided herein that any notice or other
communication shall or may be given to or served upon any party hereto, or
whenever any party desires to give or serve upon any of the other parties
communication with respect to this Agreement, each such notice or other
communication shall be in writing and shall be delivered personally or sent by
certified or registered mail, postage prepaid, or by overnight courier, telex or
facsimile transmission, addressed to the noticed party at the address shown on
the signature page hereof, or at such other address as may be substituted by
notice given as herein provided. Each notice or other communication hereunder
shall be deemed to have been duly given or served, in the case of personal
delivery, when personally delivered, in the case of mailing, when receipted for,
in the case of overnight delivery, on the next Business Day after delivery to
the courier, and, in the case of telex and facsimile transmission, when actually
received by the noticed party.
12.    Miscellaneous. This Agreement shall be a continuing agreement until the
earlier to occur of (i) payment in full of the indebtedness and obligations
outstanding under the Loan Agreement and Lenders' termination of all of their
respective commitments under the Loan Agreement and (ii) termination of this
Agreement by either Customs Broker or the Administrative Agent. Customs Broker
or the Administrative Agent may terminate this Agreement by giving written
notice to the other parties at least 30 days prior to the effective date of such
termination, provided that such termination shall in no event affect any of the
rights or obligations of the parties that accrued with respect to any Documents
or Imported Goods prior to the effective date of such termination. This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York, except for its rules relating to conflicts of
law; and may be executed in any number of counterparts, and by Customs Broker,
the Administrative Agent and Borrower in separate counterparts, each of which
shall be an original, but all of which shall together constitute one and the
same agreement. Any waiver or amendment hereunder must be evidenced by a signed
writing of the party to be bound thereby, and shall only be effective in the
specific instance. The headings in this Agreement are for convenience of
reference only, and shall not alter or otherwise affect the meaning hereof. The
provisions of this Agreement are severable and if any provision of this
Agreement shall be adjudged invalid or unenforceable by a court of competent
jurisdiction, the remaining provisions shall nevertheless be binding upon the
parties. Any signature delivered by facsimile or electronic transmission shall
be deemed to be an original signature hereto.
[Remainder of page intentionally left blank]





-7-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first hereinabove set forth.
 
BANK OF AMERICA, N.A., as Agent (the "Administrative Agent")
 
 
 
By:___________________________________
Name:_________________________________
Title:__________________________________
 
 
 
Addresses for Notices:
 
 
 
300 Galleria Parkway
Suite 800
Atlanta, Georgia 30339
Attention: WestPoint Loan Administration
Telecopier: (404) 607-3275
 
 
 
 
 
WESTPOINT HOME, INC.
("Borrower")
 
 
 
By:___________________________________
Name:_________________________________
Title:__________________________________
 
 
 
Address for Notices:
 
________________________________________________________________________________________________________________________________________________________________________________________
 
Telecopier:_____________________________________




-1-

--------------------------------------------------------------------------------






 
 
 
("Custom Broker")
 
 
 
By:___________________________________
Name:_________________________________
Title:__________________________________
 
 
 
Address for Notices:
 
________________________________________________________________________________________________________________________________________________________________________________________
 
Telecopier:_____________________________________
 
 






-2-

--------------------------------------------------------------------------------




EXHIBIT J
OUTSTANDING LETTERS OF CREDIT


Bank Reference
Beneficiary Name
Expiration Date
Outstanding Liability
 
 
 
 
Standby LC's Outstanding
 
 
 
00000003043769
Safeco Insurance Company of America
9/2/2011
$2,100,000
00000003043778
The Travelers Indemnity Company
12/1/2011
$850,000
00000003043780
Safeco Insurance Company of America
12/31/2011
$82,000
00000003043785
Insurance Company of North America
5/31/2011
$1,200,000
00000003043786
BMG Columbia House, Inc.
9/1/2011
$1,769,040
00000003043787
CBS Interactive Inc.
8/31/2011
$387,008
00000003068034
The Bank of New York
10/31/2011
$85,372
00000003068035
Squire Creek Construction Co. LLC
7/31/2011
$200,000
00000068020453
Hartford Fire Insurance Company
8/30/2011
$1,875,000
00000068036929
Liberty Mutual Insurance Company
5/24/2012
$100,000
 
 
 
 
Total Standby LC's
 
 
$8,648,420
 
 
 
 
 
 
 
 
Commercial LC's Outstanding
None
 
$0






--------------------------------------------------------------------------------




EXHIBIT K
FORM OF RELEASE OF CLAIMS
The Borrower, on behalf of itself and on behalf of all those entities claiming
by, through, or under it, together with their successors and assigns
(collectively, the "Releasors"), for good and valuable consideration, including,
without limitation, the execution of this letter agreement by the Administrative
Agent and the Administrative Agent's release of its liens and security interests
in the assets of the Borrower as set forth herein, do hereby unconditionally
remise, release, acquit and forever discharge the Administrative Agent and the
Lenders, and each of the Administrative Agent's and the Lenders' past and
present officers, directors, shareholders, employees, agents, attorneys, parent
corporations, subsidiaries, affiliates, successors and assigns, and the heirs,
executors, trustees, administrators, successors, and assigns of any such persons
and entities (collectively referred to as the "Releasees"), of and from any and
all Claims (as defined in the Loan Agreement), which any of the Releasors ever
had, now has, or hereafter can, shall, or may claim to have against any of the
Releasees for or by reason of any cause, matter, or thing whatsoever, arising at
any time prior to the execution of this letter agreement, that are related to
(A) this Agreement, any other Loan Document or the transactions contemplated
hereby or thereby, (B) any actual or proposed use by the Borrower of the
proceeds of the Loans or (C) the Administrative Agent's, any Lender's or Merrill
Lynch's entering into this Agreement, the other Loan Documents or any other
agreements and documents relating hereto, except solely for the following Claims
against the following identified Releasee, that the Borrower asserts has
directly results from such Releasee's gross negligence or willful misconduct:
__________________________________________________________________________________________
__________________________________________________________________________________________
__________________________________________________________________________________________
__________________________________________________________________________________________
__________________________________________________________________________________________                                            
                                                
No execution or acceptance of this letter agreement by the Administrative Agent
or any Lender or receipt or acceptance of any amount in payment of all or any of
the Obligations shall constitute an agreement of any Releasee that any Claim
asserted by the Borrower and reserved herein is valid.





